Exhibit 10.38

 

Partners for Growth

 

Loan and Security Agreement

 

Borrower:

 

INTERWAVE COMMUNICATIONS, INC.

 

 

 

Address:

 

2495 Leghorn, Mountain View, California  94043

 

 

 

Date:

 

June 4, 2004

 

THIS LOAN AND SECURITY AGREEMENT is entered into on the above date between
PARTNERS FOR GROWTH, L.P. (“PFG”), whose address is 560 Mission Street, 3rd
floor, San Francisco, CA 94105 and the borrower named above (the “Borrower”),
whose chief executive office is located at the above address (“Borrower’s
Address”). The Schedule to this Agreement (the “Schedule”) shall for all
purposes be deemed to be a part of this Agreement, and the same is an integral
part of this Agreement.  (Definitions of certain terms used in this Agreement
are set forth in Section 8 below.)

 


1.              LOANS.


 

1.1  Loans.  PFG will make loans to Borrower (the “Loans”) up to the amounts
(the “Credit Limit”) shown on the Schedule, provided no Default or Event of
Default has occurred and is continuing, and subject to deduction of Reserves for
accrued interest and such other Reserves as PFG deems proper from time to time
in its good faith business judgment.

 

1.2  Interest.  All Loans and all other monetary Obligations shall bear interest
at the rate shown on the Schedule, except where expressly set forth to the
contrary in this Agreement.  Interest shall be payable monthly, on the last day
of the month.  Interest may, in PFG’s discretion, be charged to Borrower’s loan
account, and the same shall thereafter bear interest at the same rate as the
other Loans.

 

1.3  Overadvances.  If at any time or for any reason the total of all
outstanding Loans exceeds the Credit Limit (an “Overadvance”), Borrower shall
immediately pay the amount of the excess to PFG, without notice or demand. 
Without limiting Borrower’s obligation to repay to PFG the amount of any
Overadvance, Borrower agrees to pay PFG interest on the outstanding amount of
any Overadvance, on demand, at the Default Rate.

 

1.4  Fees.  Borrower shall pay PFG the fees shown on the Schedule, which are in
addition to all interest and other sums payable to PFG and are not refundable.

 

1.5 Loan Requests. To obtain a Loan, Borrower shall make a request to PFG by
facsimile or telephone. Loan requests received after 12:00 Noon Pacific Time
will not be considered by PFG until the next Business Day. PFG may rely on any
telephone request for a Loan given by a person whom PFG believes in good faith
is an authorized representative of Borrower, and Borrower will indemnify PFG for
any loss PFG suffers as a result of that reliance.

 


2.  SECURITY INTEREST. TO SECURE THE PAYMENT AND PERFORMANCE OF ALL OF THE
OBLIGATIONS WHEN DUE, BORROWER HEREBY GRANTS TO PFG A SECURITY INTEREST IN ALL
OF THE FOLLOWING (COLLECTIVELY, THE “COLLATERAL”):  ALL RIGHT, TITLE AND
INTEREST OF BORROWER IN AND TO ALL OF THE FOLLOWING, WHETHER NOW OWNED OR
HEREAFTER ARISING OR ACQUIRED AND WHEREVER LOCATED: ALL ACCOUNTS; ALL INVENTORY;
ALL EQUIPMENT; ALL DEPOSIT ACCOUNTS; ALL GENERAL INTANGIBLES (INCLUDING WITHOUT
LIMITATION ALL INTELLECTUAL PROPERTY); ALL INVESTMENT PROPERTY; ALL OTHER
PROPERTY; AND ANY AND ALL CLAIMS, RIGHTS AND INTERESTS IN ANY OF THE ABOVE, AND
ALL GUARANTIES AND SECURITY FOR ANY OF THE ABOVE, AND ALL SUBSTITUTIONS AND
REPLACEMENTS FOR, ADDITIONS, ACCESSIONS, ATTACHMENTS, ACCESSORIES, AND
IMPROVEMENTS TO, AND PROCEEDS  (INCLUDING PROCEEDS OF ANY INSURANCE POLICIES,
PROCEEDS OF PROCEEDS AND CLAIMS AGAINST THIRD PARTIES) OF, ANY AND ALL OF THE
ABOVE, AND ALL BORROWER’S BOOKS RELATING TO ANY AND ALL OF THE ABOVE.
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN NO EVENT SHALL THE SECURITY
INTEREST GRANTED UNDER THIS SECTION 2 ATTACH TO ANY OF THE FOLLOWING 
(“SPECIFIED CONTRACTS”):  ANY LEASE, LICENSE, CONTRACT, PROPERTY RIGHTS OR
AGREEMENT TO WHICH BORROWER IS A PARTY OR ANY OF ITS RIGHTS (INCLUDING PROPERTY
RIGHTS WITH RESPECT TO EQUIPMENT) OR INTERESTS THEREUNDER IF AND FOR SO LONG AS
THE GRANT OF SUCH SECURITY INTEREST SHALL CONSTITUTE OR RESULT IN (I) THE
ABANDONMENT, INVALIDATION OR UNENFORCEABILITY OF ANY

 

1

--------------------------------------------------------------------------------


 


RIGHT, TITLE OR INTEREST OF BORROWER THEREIN OR (II) IN A BREACH OR TERMINATION
PURSUANT TO THE TERMS OF, OR A DEFAULT UNDER, ANY SUCH LEASE, LICENSE, CONTRACT
PROPERTY RIGHTS OR AGREEMENT (OTHER THAN TO THE EXTENT THAT ANY SUCH TERM WOULD
BE RENDERED INEFFECTIVE PURSUANT TO SECTIONS 9-406, 9-407, 9-408 OR 9-409 OF THE
CODE (OR ANY SUCCESSOR PROVISION OR PROVISIONS) OF ANY RELEVANT JURISDICTION OR
ANY OTHER APPLICABLE LAW OR PRINCIPLES OF EQUITY); PROVIDED HOWEVER THAT SUCH
SECURITY INTEREST SHALL ATTACH IMMEDIATELY AT SUCH TIME AS THE CONDITION CAUSING
SUCH ABANDONMENT, INVALIDATION OR UNENFORCEABILITY SHALL BE REMEDIED AND TO THE
EXTENT SEVERABLE, SHALL ATTACH IMMEDIATELY TO ANY PORTION OF SUCH LEASE,
LICENSE, CONTRACT, PROPERTY RIGHTS OR AGREEMENT THAT DOES NOT RESULT IN ANY OF
THE CONSEQUENCES SPECIFIED IN (I) OR (II) ABOVE. EXCEPT AS DISCLOSED ON EXHIBIT
A HERETO, BORROWER REPRESENTS AND WARRANTS TO PFG THAT THERE ARE NO SPECIFIED
CONTRACTS WHICH ARE MATERIAL TO BORROWER’S BUSINESS.  BORROWER SHALL NOT,
HEREAFTER, WITHOUT PFG’S PRIOR WRITTEN CONSENT, ENTER INTO ANY SPECIFIED
CONTRACT WHICH IS MATERIAL TO BORROWER’S BUSINESS. IN ADDITION, NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, IN NO EVENT SHALL THE SECURITY INTEREST GRANTED
UNDER THIS SECTION 2 ATTACH TO ANY OF THE OUTSTANDING CAPITAL STOCK OF A
CONTROLLED FOREIGN CORPORATION (AS SUCH TERM IS DEFINED IN THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED)  IN EXCESS OF 65% OF THE VOTING POWER OF ALL CLASSES
OF CAPITAL STOCK OF SUCH CONTROLLED FOREIGN CORPORATION ENTITLED TO VOTE.


 


3.  REPRESENTATIONS, WARRANTIES AND COVENANTS OF BORROWER.


 

In order to induce PFG to enter into this Agreement and to make Loans, subject
to the exceptions set forth on the Disclosure Schedule attached hereto as
Exhibit B, Borrower represents and warrants to PFG as follows, and Borrower
covenants that the following representations will continue to be true, and that
Borrower will at all times comply with all of the following covenants,
throughout the term of this Agreement and until all Obligations have been paid
and performed in full:

 

3.1  Corporate Existence and Authority.  Borrower is and will continue to be,
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation.  Borrower is and will continue to be
qualified and licensed to do business in all jurisdictions in which any failure
to do so would result in a Material Adverse Change.  The execution, delivery and
performance by Borrower of this Agreement, and all other documents contemplated
hereby (i) have been duly and validly authorized, (ii) are enforceable against
Borrower in accordance with their terms (except as enforcement may be limited by
equitable principles and by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to creditors’ rights generally), and (iii) do not
violate Borrower’s articles or certificate of incorporation, or Borrower’s
by-laws, or any law or any material agreement or instrument which is binding
upon Borrower or its property, and (iv) do not constitute grounds for
acceleration of any material indebtedness or obligation under any agreement or
instrument which is binding upon Borrower or its property.

 

3.2  Name; Trade Names and Styles.  As of the date hereof, the name of Borrower
set forth in the heading to this Agreement is its name as presently set forth in
its certificate of incorporation.  Listed in the Representations are, as of the
date hereof, all prior names of Borrower and all of Borrower’s present and prior
trade names.  Borrower shall give PFG 30 days’ prior written notice before
changing its name or doing business under any other name.  Borrower has
complied, and will in the future comply, in all material respects, with all laws
relating to the conduct of business under a fictitious business name, if
applicable to Borrower.

 

3.3  Place of Business; Location of Collateral. As of the date hereof, the
address set forth in the heading to this Agreement is Borrower’s chief executive
office.  In addition, as of the date hereof, Borrower has places of business and
Collateral is located only at the locations set forth in the Representations. 
Borrower will give PFG at least 30 days prior written notice before opening any
additional place of business, changing its chief executive office, or moving any
of the Collateral to a location other than Borrower’s Address or one of the
locations set forth in the Representations, except that Borrower may maintain
sales offices in the ordinary course of business at which not more than a total
of $10,000 fair market value of Equipment is located.

 

3.4  Title to Collateral; Perfection; Permitted Liens.

 

(a)  Borrower is now, and will at all times in the future be, the sole owner of
all the Collateral, except for items of Equipment which are leased to Borrower
and except for Permitted Liens.  The Collateral now is and will remain free and
clear of any and all liens, charges, security interests, encumbrances and
adverse claims, except for Permitted Liens.  PFG now has, and will continue to
have, an enforceable security interest in all of the Collateral, subject only to
the Permitted Liens, and Borrower will at all times defend PFG and the
Collateral against all claims of others.

 

(b)         Borrower has set forth in the Representations all of Borrower’s
Deposit Accounts, as of the date hereof, and Borrower will give PFG five
Business Days advance written notice before establishing any new Deposit
Accounts and will cause the institution where any such new Deposit Account is
maintained to execute and deliver to PFG a control agreement in form sufficient
to perfect PFG’s security interest in the Deposit Account and otherwise
satisfactory to PFG in its good faith business judgment.  Nothing herein limits
any requirements which may be set forth in the Schedule as to where Deposit
Accounts will be maintained.

 

2

--------------------------------------------------------------------------------


 

(c) In the event that Borrower shall at any time after the date hereof have any
commercial tort claims against others, which it is asserting or gives written
notice of its intention to assert, and in which the potential recovery exceeds
$100,000, Borrower shall promptly notify PFG thereof in writing and provide PFG
with such information regarding the same as PFG shall request (unless providing
such information would waive the Borrower’s attorney-client privilege).  Such
notification to PFG shall constitute a grant of a security interest in the
commercial tort claim and all proceeds thereof to PFG, and Borrower shall
execute and deliver all such documents and take all such actions as PFG shall
request in connection therewith.

 

(d)         None of the Collateral now is or will be affixed to any real
property in such a manner, or with such intent, as to become a fixture. 
Borrower is not and will not become a lessee under any real property lease
pursuant to which the lessor may obtain any rights in any of the Collateral and
no such lease now prohibits, restrains, impairs or will prohibit, restrain or
impair Borrower’s right to remove any Collateral from the leased premises. 
Whenever any Collateral is located upon premises in which any third party has an
interest, Borrower shall, whenever requested by PFG, use commercially reasonable
efforts to cause such third party to execute and deliver to PFG, in form
acceptable to PFG, such waivers and subordinations as PFG shall specify in its
good faith business judgment.  Borrower will keep in full force and effect, and
will comply with all material terms of, any lease of real property where any of
the Collateral now or in the future may be located.

 

3.5  Maintenance of Collateral.  Borrower will maintain the Collateral in good
working condition (ordinary wear and tear excepted), and Borrower will not use
the Collateral for any unlawful purpose.  Borrower will immediately advise PFG
in writing of any material loss or damage to the Collateral.

 

3.6  Books and Records.  Borrower has maintained and will maintain at Borrower’s
Address complete and accurate books and records, comprising an accounting system
such that its financial statements can be prepared in accordance with GAAP.

 

3.7  Financial Condition, Statements and Reports.  All financial statements now
or in the future delivered to PFG have been, and will be, prepared in conformity
with GAAP and now and in the future will fairly present, in all material
respects, the results of operations and financial condition of Borrower, in
accordance with GAAP, at the times and for the periods therein stated.  Between
the last date covered by any such statement provided to PFG and the date hereof,
there has been no Material Adverse Change.

 

3.8  Tax Returns and Payments; Pension Contributions.  Borrower has timely
filed, and will timely file, all material required tax returns and reports, and
Borrower has timely paid, and will timely pay, all federal and state, and all
material foreign and local taxes, assessments, deposits and contributions now or
in the future owed by Borrower.  Borrower may, however, defer payment of any
contested taxes, assessments, deposits and contributions, provided that Borrower
(i) in good faith contests Borrower’s obligation to pay the same by appropriate
proceedings promptly and diligently instituted and conducted, (ii) notifies PFG
in writing of the commencement of, and any material development in, the
proceedings, and (iii) posts bonds or takes any other steps required to keep the
contested taxes from becoming a lien upon any of the Collateral.  Borrower is
unaware of any claims or adjustments proposed for any of Borrower’s prior tax
years which could result in additional taxes becoming due and payable by
Borrower.  Borrower has paid, and shall continue to pay all amounts necessary to
fund all present and future pension, profit sharing and deferred compensation
plans in accordance with their terms, and Borrower has not and will not withdraw
from participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect to, any such plan which could
reasonably be expected to result in any liability of Borrower, including any
material liability to the Pension Benefit Guaranty Corporation or its successors
or any other governmental agency.

 

3.9  Compliance with Law.  Borrower has, to the best of its knowledge, complied,
and will comply, in all material respects, with all provisions of all foreign,
federal, state and local laws and regulations applicable to Borrower, including,
but not limited to, those relating to Borrower’s ownership of real or personal
property, the conduct and licensing of Borrower’s business, and all
environmental matters.

 

3.10  Litigation.  There is no claim, suit, litigation, proceeding or
investigation pending or (to best of Borrower’s knowledge) threatened against
Borrower in any court or before any governmental agency (or any basis therefor
known to Borrower) which could reasonably be expected to result, either
separately or in the aggregate, in any Material Adverse Change.  Borrower will
promptly inform PFG in writing of any claim, proceeding, litigation or
investigation in the future threatened or instituted against Borrower involving
any single claim of $50,000 or more, or involving $100,000  or more in the
aggregate.

 

3.11  Use of Proceeds.  All proceeds of all Loans shall be used solely for
lawful business purposes.  Borrower is not purchasing or carrying any “margin
stock” (as defined in Regulation U of the Board of Governors of the Federal
Reserve System) and no part of the proceeds of any Loan will be used to purchase
or carry any “margin stock” or to extend credit to others for the purpose of
purchasing or carrying any “margin stock.”

 

3

--------------------------------------------------------------------------------


 


4.  ACCOUNTS.


 

4.1  Representations Relating to Accounts and Purchase Orders.  Borrower
represents and warrants to PFG that each Account with respect to which Loans are
requested by Borrower shall, on the date each Loan is requested and made, (i)
represent an undisputed bona fide existing unconditional obligation of the
Account Debtor created by the sale, delivery, and acceptance of goods or the
rendition of services, or the non-exclusive licensing of Intellectual Property,
in the ordinary course of Borrower’s business, and (ii) meet the applicable
Minimum Eligibility Requirements set forth in Section 8 below. Borrower further
represents and warrants to PFG that each purchase order with respect to which
Loans are requested by Borrower shall, on the date each Loan is requested and
made, (i) represent an undisputed bona fide existing unconditional agreement for
the purchase of goods or the rendition of services, or the non-exclusive
licensing of Intellectual Property, in the ordinary course of Borrower’s
business, and (ii) meet the Minimum Eligibility Requirements—Purchase Orders set
forth in Section 8 below.

 

4.2  Representations Relating to Documents and Legal Compliance.  Borrower
represents and warrants to PFG as follows:  All statements made and all unpaid
balances appearing in all invoices, instruments and other documents evidencing
the Accounts are and shall be true and correct in all material respects, and all
such invoices, instruments and other documents and all of Borrower’s books and
records are and shall be genuine and in all respects what they purport to be. 
All sales and other transactions underlying or giving rise to each Account shall
comply in all material respects with all applicable laws and governmental rules
and regulations.  To the best of Borrower’s knowledge, all signatures and
endorsements on all documents, instruments, and agreements relating to all
Accounts are and shall be genuine, and all such documents, instruments and
agreements are and shall be legally enforceable in accordance with their terms
 (except as enforcement may be limited by equitable principles and by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
creditors’ rights generally).

 

4.3 Documents relating to Accounts. If requested by PFG, Borrower shall furnish
PFG with copies (or, at PFG’s request, originals) of all contracts, orders,
invoices, and other similar documents, and all shipping instructions, delivery
receipts, bills of lading, and other evidence of delivery, for any goods the
sale or disposition of which gave rise to such Accounts, and Borrower warrants
the genuineness of all of the foregoing.  Borrower shall also furnish to PFG an
aged accounts receivable trial balance as provided in the Schedule.  In
addition, subject to the rights of the Senior Lender, Borrower shall deliver to
PFG, on its request, the originals of all instruments, chattel paper, security
agreements, guarantees and other documents and property evidencing or securing
any Accounts, in the same form as received, with all necessary indorsements, and
copies of all credit memos.

 

4.4  Collection of Accounts.  Borrower shall have the right to collect all
Accounts, unless and until a Default or an Event of Default has occurred and is
continuing. Subject to the rights of the Senior Lender, PFG may, in its good
faith business judgment, require that all proceeds of Collateral be deposited by
Borrower into a lockbox account, or such other “blocked account” as PFG may
specify, pursuant to a blocked account agreement in such form as PFG may specify
in its good faith business judgment.

 

4.5.  Remittance of Proceeds. Subject to the rights of the Senior Lender, all
proceeds arising from the disposition of any Collateral shall be delivered, in
kind, by Borrower to PFG in the original form in which received by Borrower not
later than the following Business Day after receipt by Borrower, to be applied
to the Obligations in such order as PFG shall determine; provided that, if no
Default or Event of Default has occurred and is continuing, Borrower shall not
be obligated to remit to PFG (i) the proceeds of Accounts arising in the
ordinary course of business, or (ii) the proceeds of the sale of worn out or
obsolete Equipment disposed of by Borrower in good faith in an arm’s length
transaction for an aggregate purchase price of $25,000 or less (for all such
transactions in any fiscal year), and (iii) the proceeds of insurance if
promptly used to replace or repair the property with respect to which the
proceeds were paid.  Except as permitted above, Borrower agrees that it will not
commingle proceeds of Collateral with any of Borrower’s other funds or property,
but will hold such proceeds separate and apart from such other funds and
property and in an express trust for PFG, except as set forth above, and subject
to the rights of the Senior Lender.  Nothing in this Section limits the
restrictions on disposition of Collateral set forth elsewhere in this Agreement.

 

4.6  Disputes.  Borrower shall notify PFG promptly of all disputes or claims
relating to Accounts.  Borrower shall not forgive (completely or partially),
compromise or settle any Account for less than payment in full, or agree to do
any of the foregoing, except that Borrower may do so, provided that: (i)
Borrower does so in good faith, in a commercially reasonable manner, in the
ordinary course of business, and in arm’s length transactions, which are
reported to PFG on the regular reports provided to PFG; (ii) no Default or Event
of Default has occurred and is continuing; and (iii) taking into account all
such discounts, settlements and forgiveness, the total outstanding Loans will
not exceed the Credit Limit.

 

4.7  Returns.  Provided no Event of Default has occurred and is continuing, if
any Account Debtor returns any Inventory to Borrower, Borrower shall promptly
determine the reason for such return and promptly issue a credit memorandum to
the Account Debtor in the appropriate amount.  In the event any attempted return
occurs after the occurrence and during the

 

4

--------------------------------------------------------------------------------


 

continuance of any Event of Default, Borrower shall hold the returned Inventory
in trust for PFG, and immediately notify PFG of the return of the Inventory.

 

4.8  Verification.  PFG may, from time to time, verify directly with the
respective Account Debtors the validity, amount and other matters relating to
the Accounts, by means of mail, telephone or otherwise, either in the name of
Borrower or PFG or such other name as PFG may choose.

 

4.9  No Liability.  PFG shall not be responsible or liable for any shortage or
discrepancy in, damage to, or loss or destruction of, any goods, the sale or
other disposition of which gives rise to an Account, or for any error, act,
omission, or delay of any kind occurring in the settlement, failure to settle,
collection or failure to collect any Account, or for settling any Account in
good faith for less than the full amount thereof, nor shall PFG be deemed to be
responsible for any of Borrower’s obligations under any contract or agreement
giving rise to an Account.  Nothing herein shall, however, relieve PFG from
liability for its own gross negligence or willful misconduct.

 


5.  ADDITIONAL DUTIES OF BORROWER.


 

5.1  Financial and Other Covenants.  Borrower shall at all times comply with the
financial and other covenants set forth in the Schedule.

 

5.2  Insurance.  Borrower shall, at all times insure all of the tangible
personal property Collateral and carry such other business insurance, with
insurers reasonably acceptable to PFG, in such form and amounts as PFG may
reasonably require and that are customary and in accordance with standard
practices for Borrower’s industry and locations, and Borrower shall provide
evidence of such insurance to PFG.  All such insurance policies shall name PFG
as an additional loss payee, and shall contain a lenders loss payee endorsement
in form reasonably acceptable to PFG.  Upon receipt of the proceeds of any such
insurance, subject to the rights of the Senior Lender, provided no Default or
Event of Default has occurred and is continuing, PFG shall release to Borrower
insurance proceeds with respect to Collateral, which shall be utilized by
Borrower for the prompt repair or replacement of the Collateral with respect to
which the insurance proceeds were paid.  PFG may require reasonable assurance
that the insurance proceeds so released will be so used.  If Borrower fails to
provide or pay for any insurance, PFG may, but is not obligated to, obtain the
same at Borrower’s expense.  Borrower shall promptly deliver to PFG copies of
all material reports made to insurance companies.

 

5.3  Reports.  Borrower, at its expense, shall provide PFG with the written
reports set forth in the Schedule, and such other written reports with respect
to Borrower (including budgets, projections, operating plans and other financial
documentation), as PFG shall from time to time specify in its good faith
business judgment, it being recognized by PFG that any projections and forecasts
provided by Borrower in good faith and based upon reasonably assumptions are not
to be viewed as facts and that actual results during the period or periods
covered by any such projections or forecasts may differ from the projected or
forecast results.

 

5.4  Access to Collateral, Books and Records.  At reasonable times, and on one
Business Day’s notice, PFG, or its agents, shall have the right to inspect the
Collateral, and the right to audit and copy Borrower’s books and records.  All
information obtained in any such inspection or audit shall be subject to the
confidentiality agreement in Section 9.16 below.  The foregoing inspections and
audits shall be at Borrower’s expense and the charge therefor shall be $750 per
person per day (or such higher amount as shall represent PFG’s then current
standard charge for the same), plus reasonable out-of-pocket expenses.
Notwithstanding the foregoing, if no Event of Default has occurred and is
continuing, Borrower shall not be required to disclose, permit the inspection,
examination or making of extracts, or discussion of, any document, information
or other matter (i) in respect of which disclosure is prohibited by law or any
agreement binding on Borrower or any of its Subsidiaries, or (ii) is subject to
attorney-client or similar privilege or constitutes attorney work product.  If
Borrower is withholding any information requested by Lender pursuant to the
preceding sentence, it shall so advise PFG in writing, giving PFG a general
description of the nature of the information withheld.

 

5.5  Negative Covenants.  Except as may be permitted in the Schedule, Borrower
shall not, without PFG’s prior written consent (which shall be a matter of its
good faith business judgment), do any of the following:  (i) merge or
consolidate with another corporation or entity, except that any wholly-owned
Subsidiary of Borrower may be merged with Borrower so long as Borrower is the
surviving corporation; (ii) acquire any assets, except in the ordinary course of
business, or make any Investments other than Permitted Investments; (iii)
consummate any other transaction outside the ordinary course of business; (iv)
sell or transfer any Collateral, except for (A) the sale of finished Inventory
in the ordinary course of Borrower’s business, (B) the sale of obsolete or
unneeded Equipment in the ordinary course of business, (C) the making of
Permitted Investments, (D) the granting of Permitted Liens, and (E) the
non-exclusive licensing of Intellectual Property in the ordinary course of
business ; (v) store any Inventory or other Collateral with any warehouseman or
other third party, unless there is in place a bailee agreement in such form as
PFG shall specify in its good faith business judgment; (vi) sell any Inventory
on a sale-or-return, guaranteed sale, consignment, or other contingent basis;
(vii) make any loans of any money or other assets, other than Permitted
Investments; (viii) incur any Indebtedness, other than Permitted Indebtedness;
(ix) guarantee or otherwise become

 

5

--------------------------------------------------------------------------------


 

liable with respect to the obligations of another party or entity; (x) pay or
declare any dividends on Borrower’s stock (except for dividends payable solely
in stock of Borrower); (xi) redeem, retire, purchase or otherwise acquire,
directly or indirectly, any of Borrower’s stock; (xii) engage, directly or
indirectly, in any business other than the businesses currently engaged in by
Borrower or reasonably related thereto; or (xiii) dissolve or elect to
dissolve.  Transactions permitted by the foregoing provisions of this
Section are only permitted if no Default or Event of Default would occur as a
result of such transaction.

 

5.6  Litigation Cooperation.  Should any third-party suit or proceeding be
instituted by or against PFG with respect to any Collateral or relating to
Borrower, Borrower shall, without expense to PFG, make available Borrower and
its officers, employees and agents and Borrower’s books and records, to the
extent that PFG may deem them reasonably necessary in order to prosecute or
defend any such suit or proceeding.

 

5.7  Further Assurances.  Borrower agrees, at its expense, on request by PFG, to
execute all documents and take all actions, as PFG, may, in its good faith
business judgment, deem necessary or useful in order to perfect and maintain
PFG’s perfected security interest in the Collateral (subject only to Permitted
Liens), and in order to fully consummate the transactions contemplated by this
Agreement.

 


6.   TERM.


 

6.1  Maturity Date.  This Agreement shall continue in effect until the maturity
date set forth on the Schedule (the “Maturity Date”), subject to Section 6.3
below.

 

6.2  Early Termination.  This Agreement may be terminated prior to the Maturity
Date as follows:  (i) by Borrower, effective three Business Days after written
notice of termination is given to PFG; or (ii) by PFG at any time after the
occurrence and during the continuance of an Event of Default, without notice,
effective immediately.  If this Agreement is terminated by Borrower or by PFG
under this Section 6.2, Borrower shall pay to PFG a termination fee in an amount
equal to the Unused Line Fee provided in Section 3 of the Schedule, computed as
though the outstanding Loan was zero, for the period from the effective date of
termination to the Maturity Date.  The termination fee shall be due and payable
on the effective date of termination and thereafter shall bear interest at a
rate equal to the highest rate applicable to any of the Obligations.

 

6.3  Payment of Obligations.  On the Maturity Date or on any earlier effective
date of termination, Borrower shall pay and perform in full all Obligations,
whether evidenced by installment notes or otherwise, and whether or not all or
any part of such Obligations are otherwise then due and payable. Notwithstanding
any termination of this Agreement, all of PFG’s security interests in all of the
Collateral and all of the terms and provisions of this Agreement shall continue
in full force and effect until all Obligations have been paid and performed in
full; provided that PFG may, in its sole discretion, refuse to make any further
Loans after termination.  No termination shall in any way affect or impair any
right or remedy of PFG, nor shall any such termination relieve Borrower of any
Obligation to PFG, until all of the Obligations have been paid and performed in
full.  Upon payment and performance in full of all the Obligations and
termination of this Agreement, PFG shall promptly terminate its financing
statements with respect to the Borrower and deliver to Borrower such other
documents as may be required to fully terminate PFG’s security interests.

 


7.  EVENTS OF DEFAULT AND REMEDIES.


 

7.1  Events of Default.  The occurrence of any of the following events shall
constitute an “Event of Default” under this Agreement, and Borrower shall give
PFG immediate written notice thereof:

 

(a) Any warranty, representation, statement, report or certificate made or
delivered to PFG by Borrower or any of Borrower’s officers, employees or agents,
now or in the future, shall be untrue or misleading in a material respect when
made or deemed to be made; or

 

(b) Borrower shall fail to pay when due any Loan or any interest thereon or any
other monetary Obligation within three Business Days after the date due; or

 

(c) the total Loans outstanding at any time shall exceed the Credit Limit and
the same shall not be cured within three Business Days thereafter; or

 

(d) Borrower shall fail to comply with any of the financial covenants set forth
in the Schedule, or shall breach any of the provisions of Section 5.5 hereof, or
shall fail to perform any other non-monetary Obligation which by its nature
cannot be cured, or shall fail to permit PFG to conduct an inspection or audit
as provided in Section 5.4 hereof, or shall fail to provide PFG with a borrowing
base report under Section 6(a) of the Schedule within one Business Day after the
date due; or

 

(e) Borrower shall fail to perform any other non-monetary Obligation, which
failure is not cured within ten Business Days after the date due; or

 

(f) any levy, assessment, attachment, seizure, lien or encumbrance (other than a
Permitted Lien) is made on the Collateral with a value of $25,000 or more, which
is not cured within 10 days after the occurrence of the same; or

 

6

--------------------------------------------------------------------------------


 

(g) any default or event of default occurs under any obligation in an amount in
excess of $25,000, secured by a Permitted Lien, which is not cured within any
applicable cure period or waived in writing by the holder of the Permitted Lien;
or

 

(h) Borrower breaches any material contract or obligation, which has resulted or
may reasonably be expected to result in a Material Adverse Change; or

 

(i) Dissolution, termination of existence, insolvency or business failure of
Borrower; or appointment of a receiver, trustee or custodian, for all or any
part of the property of, assignment for the benefit of creditors by, or the
commencement of any proceeding by Borrower under any reorganization, bankruptcy,
insolvency, arrangement, readjustment of debt, dissolution or liquidation law or
statute of any jurisdiction, now or in the future in effect; or

 

(j) the commencement of any proceeding against Borrower or any guarantor of any
of the Obligations under any reorganization, bankruptcy, insolvency,
arrangement, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction, now or in the future in effect, which is not cured by the
dismissal thereof within 45 days after the date commenced; or

 

(k) revocation or termination of, or limitation or denial of liability upon, any
guaranty of the Obligations or any attempt to do any of the foregoing, or
commencement of proceedings by any guarantor of any of the Obligations under any
bankruptcy or insolvency law; or

 

(l) revocation or termination of, or limitation or denial of liability upon, any
pledge of any certificate of deposit, securities or other property or asset of
any kind pledged by any third party to secure any or all of the Obligations, or
any attempt to do any of the foregoing, or commencement of proceedings by or
against any such third party under any bankruptcy or insolvency law; or

 

(m) Borrower makes any payment on account of any indebtedness or obligation
which has been subordinated to the Obligations other than as permitted in the
applicable subordination agreement, or if any Person who has subordinated such
indebtedness or obligations terminates or in any way limits his subordination
agreement; or

 

(n) any person (as defined in Section 13(d)(3) or Section 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), (i) becomes
the beneficial owner (as determined in accordance with Rule 13d-3 under the
Exchange Act, as in effect on the date hereof) of 50% or more of the capital
stock of Parent having the power to vote in the election of directors of Parent
under any circumstances, or (ii) obtains the practical ability, directly or
indirectly, to elect or control the election of a majority of the board of
directors of Parent; or

 

(o) Erwin Leichtle shall cease to serve as the chief executive officer of
Parent, and Cal Hoagland shall cease to serve as the chief financial officer of
Parent; or

 

(p) Parent shall cease to own 100% of the outstanding stock of Borrower; or

 

(q) Borrower shall generally not pay its debts as they become due, or Borrower
shall conceal, remove or transfer any part of its property, with intent to
hinder, delay or defraud its creditors, or make or suffer any transfer of any of
its property which may be fraudulent under any bankruptcy, fraudulent conveyance
or similar law; or

 

(r) a Material Adverse Change shall occur.

 

PFG may cease making any Loans hereunder during any of the cure periods provided
above, and thereafter if an Event of Default has occurred and is continuing.

 

7.2  Remedies.  Upon the occurrence and during the continuance of any Event of
Default, PFG, at its option, and without notice or demand of any kind (all of
which are hereby expressly waived by Borrower), may do any one or more of the
following: (a) Cease making Loans or otherwise extending credit to Borrower
under this Agreement or any other Loan Document; (b) Accelerate and declare all
or any part of the Obligations to be immediately due, payable, and performable,
notwithstanding any deferred or installment payments allowed by any instrument
evidencing or relating to any Obligation; (c) Take possession of any or all of
the Collateral wherever it may be found, and for that purpose Borrower hereby
authorizes PFG without judicial process to enter onto any of Borrower’s premises
without interference to search for, take possession of, keep, store, or remove
any of the Collateral, and remain on the premises or cause a custodian to remain
on the premises in exclusive control thereof, without charge for so long as PFG
deems it necessary, in its good faith business judgment, in order to complete
the enforcement of its rights under this Agreement or any other agreement;
provided, however, that should PFG seek to take possession of any of the
Collateral by court process, Borrower hereby irrevocably waives: (i) any bond
and any surety or security relating thereto required by any statute, court rule
or otherwise as an incident to such possession; (ii) any demand for possession
prior to the commencement of any suit or action to recover possession thereof;
and (iii) any requirement that PFG retain possession of, and not dispose of, any
such Collateral until after trial or final judgment; (d) Require Borrower to
assemble any or all of the Collateral and make it available to PFG at places
designated by PFG which are reasonably convenient to PFG and Borrower, and to
remove the Collateral to such locations as PFG may deem advisable; (e) Complete
the processing, manufacturing or repair of any Collateral prior to a disposition
thereof and, for such purpose and

 

7

--------------------------------------------------------------------------------


 

for the purpose of removal, PFG shall have the right to use Borrower’s premises,
vehicles, hoists, lifts, cranes, and other Equipment and all other property
without charge; (f) Sell, lease or otherwise dispose of any of the Collateral,
in its condition at the time PFG obtains possession of it or after further
manufacturing, processing or repair, at one or more public and/or private sales,
in lots or in bulk, for cash, exchange or other property, or on credit, and to
adjourn any such sale from time to time without notice other than oral
announcement at the time scheduled for sale.  PFG shall have the right to
conduct such disposition on Borrower’s premises without charge, for such time or
times as PFG deems reasonable, or on PFG’s premises, or elsewhere and the
Collateral need not be located at the place of disposition.  PFG may directly or
through any affiliated company purchase or lease any Collateral at any such
public disposition, and if permissible under applicable law, at any private
disposition.  Any sale or other disposition of Collateral shall not relieve
Borrower of any liability Borrower may have if any Collateral is defective as to
title or physical condition or otherwise at the time of sale; (g) Demand payment
of, and collect any Accounts and General Intangibles comprising Collateral and,
in connection therewith, Borrower irrevocably authorizes PFG to endorse or sign
Borrower’s name on all collections, receipts, instruments and other documents,
to take possession of and open mail addressed to Borrower and remove therefrom
payments made with respect to any item of the Collateral or proceeds thereof,
and, in PFG’s good faith business judgment, to grant extensions of time to pay,
compromise claims and settle Accounts and the like for less than face value; (h)
Exercise any and all rights under any present or future control agreements
relating to Deposit Accounts or Investment Property; and (i) Demand and receive
possession of any of Borrower’s federal and state income tax returns and the
books and records utilized in the preparation thereof or referring thereto.  All
reasonable attorneys’ fees, expenses, costs, liabilities and obligations
incurred by PFG with respect to the foregoing shall be added to and become part
of the Obligations, shall be due on demand, and shall bear interest at a rate
equal to the highest interest rate applicable to any of the Obligations. 
Without limiting any of PFG’s rights and remedies, from and after the occurrence
and during the continuance of any Event of Default, the interest rate applicable
to the Obligations shall be increased by an additional four percent per annum
(the “Default Rate”).

 

7.3  Standards for Determining Commercial Reasonableness.  Borrower and PFG
agree that a sale or other disposition (collectively, “sale”) of any Collateral
which complies with the following standards will conclusively be deemed to be
commercially reasonable:  (i) Notice of the sale is given to Borrower at least
ten days prior to the sale, and, in the case of a public sale, notice of the
sale is published at least five days before the sale in a newspaper of general
circulation in the county where the sale is to be conducted; (ii) Notice of the
sale describes the collateral in general, non-specific terms; (iii) The sale is
conducted at a place designated by PFG, with or without the Collateral being
present; (iv) The sale commences at any time between 8:00 a.m. and 6:00 p.m; 
(v) Payment of the purchase price in cash or by cashier’s check or wire transfer
is required; (vi) With respect to any sale of any of the Collateral, PFG may
(but is not obligated to) direct any prospective purchaser to ascertain directly
from Borrower any and all information concerning the same.  PFG shall be free to
employ other methods of noticing and selling the Collateral, in its discretion,
if they are commercially reasonable.

 

7.4  Power of Attorney.  Upon the occurrence and during the continuance of any
Event of Default, without limiting PFG’s other rights and remedies, Borrower
grants to PFG an irrevocable power of attorney coupled with an interest,
authorizing and permitting PFG (acting through any of its employees, attorneys
or agents) at any time, at its option, but without obligation, with or without
notice to Borrower, and at Borrower’s expense, to do any or all of the
following, in Borrower’s name or otherwise, but PFG agrees that if it exercises
any right hereunder, it will do so in good faith and in a commercially
reasonable manner:  (a) Execute on behalf of Borrower any documents that PFG
may, in its good faith business judgment, deem advisable in order to perfect and
maintain PFG’s security interest in the Collateral, or in order to exercise a
right of Borrower or PFG, or in order to fully consummate all the transactions
contemplated under this Agreement, and all other Loan Documents; (b) Execute on
behalf of Borrower, any invoices relating to any Account, any draft against any
Account Debtor and any notice to any Account Debtor, any proof of claim in
bankruptcy, any Notice of Lien, claim of mechanic’s, materialman’s or other
lien, or assignment or satisfaction of mechanic’s, materialman’s or other lien;
(c) Take control in any manner of any cash or non-cash items of payment or
proceeds of Collateral; endorse the name of Borrower upon any instruments, or
documents, evidence of payment or Collateral that may come into PFG’s
possession; (d) Endorse all checks and other forms of remittances received by
PFG; (e) Pay, contest or settle any lien, charge, encumbrance, security interest
and adverse claim in or to any of the Collateral, or any judgment based thereon,
or otherwise take any action to terminate or discharge the same; (f) Grant
extensions of time to pay, compromise claims and settle Accounts and General
Intangibles for less than face value and execute all releases and other
documents in connection therewith; (g) Pay any sums required on account of
Borrower’s taxes or to secure the release of any liens therefor, or both; (h)
Settle and adjust, and give releases of, any insurance claim that relates to any
of the Collateral and obtain payment therefor; (i) Instruct any third party
having custody or control of any books or records belonging to, or relating to,
Borrower to give PFG the same rights of access and other rights with respect
thereto as PFG has under this Agreement; and (j) Take any action or pay any sum
required of Borrower pursuant to this Agreement and any other Loan Documents. 
Any and all reasonable sums paid and any and all reasonable costs, expenses,
liabilities, obligations and attorneys’ fees incurred by PFG with respect to the
foregoing shall be added to and become part of the Obligations, shall be payable
on demand, and shall bear interest at a rate equal to the highest interest rate
applicable to any of

 

8

--------------------------------------------------------------------------------


 

the Obligations.  In no event shall PFG’s rights under the foregoing power of
attorney or any of PFG’s other rights under this Agreement be deemed to indicate
that PFG is in control of the business, management or properties of Borrower.

 

7.5  Application of Proceeds.  All proceeds realized as the result of any sale
of the Collateral shall be applied by PFG first to the reasonable costs,
expenses, liabilities, obligations and attorneys’ fees incurred by PFG in the
exercise of its rights under this Agreement, second to the interest due upon any
of the Obligations, and third to the principal of the Obligations, in such order
as PFG shall determine in its sole discretion.  Any surplus shall be paid to
Borrower or other persons legally entitled thereto; Borrower shall remain liable
to PFG for any deficiency.  If, PFG, in its good faith business judgment,
directly or indirectly enters into a deferred payment or other credit
transaction with any purchaser at any sale of Collateral, PFG shall have the
option, exercisable at any time, in its good faith business judgment, of either
reducing the Obligations by the principal amount of purchase price or deferring
the reduction of the Obligations until the actual receipt by PFG of the cash
therefor.

 

7.6  Remedies Cumulative.  In addition to the rights and remedies set forth in
this Agreement, PFG shall have all the other rights and remedies accorded a
secured party under the Code and under all other applicable laws, and under any
other instrument or agreement now or in the future entered into between PFG and
Borrower, and all of such rights and remedies are cumulative and none is
exclusive.  Exercise or partial exercise by PFG of one or more of its rights or
remedies shall not be deemed an election, nor bar PFG from subsequent exercise
or partial exercise of any other rights or remedies.  The failure or delay of
PFG to exercise any rights or remedies shall not operate as a waiver thereof,
but all rights and remedies shall continue in full force and effect until all of
the Obligations have been fully paid and performed.

 


8.  DEFINITIONS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS HAVE THE
FOLLOWING MEANINGS:


 

“Account Debtor” means the obligor on an Account.

 

“Accounts” means all present and future “accounts” as defined in the California
Uniform Commercial Code in effect on the date hereof with such additions to such
term as may hereafter be made, and includes without limitation all accounts
receivable and other sums owing to Borrower.

 

“Advanced” means INTERWAVE Advanced Communications, Inc., a Delaware
corporation.

 

 “Affiliate” means, with respect to any Person, a relative, partner,
shareholder, director, officer, or employee of such Person, or any parent or
subsidiary of such Person, or any Person controlling, controlled by or under
common control with such Person.

 

“Business Day” means a day on which PFG is open for business.

 

“Code” means the Uniform Commercial Code as adopted and in effect in the State
of California from time to time.

 

“Collateral” has the meaning set forth in Section 2 above.

 

“continuing” and “during the continuance of” when used with reference to a
Default or Event of Default means that the Default or Event of Default has
occurred and has not been either waived in writing by PFG or cured within any
applicable cure period.

 

“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.

 

“Default Rate” has the meaning set forth in Section 7.2 above.

 

“Deposit Accounts” means all present and future “deposit accounts” as defined in
the California Uniform Commercial Code in effect on the date hereof with such
additions to such term as may hereafter be made, and includes without limitation
all general and special bank accounts, demand accounts, checking accounts,
savings accounts and certificates of deposit.

 

“Eligible Accounts” means collectively, Eligible Accounts-Domestic, Eligible
Accounts-Foreign and Eligible Accounts-LC Supported. Eligible Accounts-Domestic
and Eligible Accounts-Foreign owing from one Account Debtor will not be deemed
Eligible Accounts to the extent they exceed 25% of the total Eligible
Accounts-Domestic and Eligible Accounts-Foreign outstanding.  In addition, if
more than 50% of the Accounts owing from an Account Debtor are outstanding for a
period longer than their Eligibility Period (without regard to unapplied
credits) or are otherwise not eligible Accounts, then all Accounts owing from
that Account Debtor will be deemed ineligible for borrowing.

 

“Eligible Accounts-Domestic” means Accounts and General Intangibles arising in
the ordinary course of Borrower’s business from the sale of goods or the
rendition of services, or the non-exclusive licensing of Intellectual Property,
owing from Account Debtors in the United States or Canada, which PFG, in its
good faith business judgment, shall deem eligible for borrowing.  Without
limiting the fact that the determination of which Accounts are eligible for
borrowing is a matter of PFG’s good faith business judgment, the following (the
“Minimum Eligibility Requirements—Domestic”) are the minimum requirements for a
Account to be an Eligible Account-Domestic:  (i) the Account must not be
outstanding for more than 90

 

9

--------------------------------------------------------------------------------


 

days from its invoice date (the “Eligibility Period”), (ii) the Account must not
represent progress billings, or be due under a fulfillment or requirements
contract with the Account Debtor, (iii) the Account must not be subject to any
contingencies (including Accounts arising from sales on consignment, guaranteed
sale or other terms pursuant to which payment by the Account Debtor may be
conditional), (iv) the Account must not be owing from an Account Debtor with
whom Borrower has any dispute (whether or not relating to the particular
Account), in which case the Account shall be ineligible to the extent of the
dispute, (v) the Account must not be owing from an Affiliate of Borrower, (vi)
the Account must not be owing from an Account Debtor which is subject to any
insolvency or bankruptcy proceeding, or whose financial condition is not
acceptable to PFG in its good faith business judgment, or which, fails or goes
out of a material portion of its business, (vii) the Account must not be owing
from the United States or any department, agency or instrumentality thereof
(unless there has been compliance, to PFG’s satisfaction, with the United States
Assignment of Claims Act), (viii) the Account must not be owing from an Account
Debtor to whom Borrower is or may be liable for goods purchased from such
Account Debtor or otherwise (but, in such case, the Account will be deemed not
eligible only to the extent of any amounts owed by Borrower to such Account
Debtor), and (ix) Senior Lender shall not have any outstanding loans or other
extensions of credit with respect to the Account. PFG may, from time to time, in
its good faith business judgment, revise the Minimum Eligibility
Requirements—Domestic, upon written notice to Borrower.

 

“Eligible Accounts-Foreign” means Accounts and General Intangibles arising in
the ordinary course of Borrower’s business from the sale of goods or the
rendition of services, or the non-exclusive licensing of Intellectual Property,
owing by Account Debtors outside the United States and Canada, which PFG, in its
good faith business judgment, shall deem eligible for borrowing.  Without
limiting the fact that the determination of which Accounts are eligible for
borrowing is a matter of PFG’s good faith business judgment, the following (the
“Minimum Eligibility Requirements—Foreign”) are the minimum requirements for a
Account to be an Eligible Account-Foreign:  (i) the Account must not be
outstanding for more than 90 days from its invoice date (the “Eligibility
Period”), (ii) the Account must not represent progress billings, or be due under
a fulfillment or requirements contract with the Account Debtor, (iii) the
Account must not be subject to any contingencies (including Accounts arising
from sales on consignment, guaranteed sale or other terms pursuant to which
payment by the Account Debtor may be conditional), (iv) the Account must not be
owing from an Account Debtor with whom Borrower has any dispute (whether or not
relating to the particular Account), in which case the Account shall be
ineligible to the extent of the dispute, (v) the Account must not be owing from
an Affiliate of Borrower, (vi) the Account must not be owing from an Account
Debtor which is subject to any insolvency or bankruptcy proceeding, or whose
financial condition is not acceptable to PFG in its good faith business
judgment, or which, fails or goes out of a material portion of its business,
(vii) the Account must not be owing from the United States or any department,
agency or instrumentality thereof (unless there has been compliance, to PFG’s
satisfaction, with the United States Assignment of Claims Act), (viii) the
Account must be owing from an Account Debtor located outside the United States
or Canada,  (ix) the Account must not be owing from an Account Debtor to whom
Borrower is or may be liable for goods purchased from such Account Debtor or
otherwise (but, in such case, the Account will be deemed not eligible only to
the extent of any amounts owed by Borrower to such Account Debtor), and (x)
Senior Lender shall not have any outstanding loans or other extensions of credit
with respect to the Account. PFG may, from time to time, in its good faith
business judgment, revise the Minimum Eligibility Requirements—Foreign, upon
written notice to Borrower.

 

“Eligible Accounts-LC Supported” means Accounts and General Intangibles arising
in the ordinary course of Borrower’s business from the sale of goods or the
rendition of services, or the non-exclusive licensing of Intellectual Property,
which are backed by a letter of credit satisfactory to PFG, and which PFG, in
its good faith business judgment, shall deem eligible for borrowing.  Without
limiting the fact that the determination of which Accounts are eligible for
borrowing is a matter of PFG’s good faith business judgment, the following (the
“Minimum Eligibility Requirements—LC Supported”) are the minimum requirements
for a Account to be an Eligible Account-LC Supported:  (i) the Account must not
be outstanding for more than 90 days from its invoice date (the “Eligibility
Period”), (ii) the Account must not represent progress billings, or be due under
a fulfillment or requirements contract with the Account Debtor, (iii) the
Account must not be subject to any contingencies (including Accounts arising
from sales on consignment, guaranteed sale or other terms pursuant to which
payment by the Account Debtor may be conditional), (iv) the Account must not be
owing from an Account Debtor with whom Borrower has any dispute (whether or not
relating to the particular Account), in which case the Account shall be
ineligible to the extent of the dispute, (v) the Account must not be owing from
an Affiliate of Borrower, (vi) the Account must not be owing from an Account
Debtor which is subject to any insolvency or bankruptcy proceeding, or whose
financial condition is not acceptable to PFG in its good faith business
judgment, or which, fails or goes out of a material portion of its business,
(vii) the Account must not be owing from the United States or any department,
agency or instrumentality thereof (unless there has been compliance, to PFG’s
satisfaction, with the United States Assignment of Claims Act), (viii) the
Account must not be owing from an Account Debtor to whom Borrower is or may be
liable for goods purchased from such Account Debtor or otherwise (but, in such
case, the Account will be deemed not eligible only to the extent of any amounts
owed by Borrower to such Account Debtor), and (ix) Senior Lender shall not have
any outstanding loans or other extensions of credit with respect to the

 

10

--------------------------------------------------------------------------------


 

Account. PFG may, from time to time, in its good faith business judgment, revise
the Minimum Eligibility Requirements—LC Supported, upon written notice to
Borrower.

 

 “Eligible Inventory” means Inventory which PFG, in its good faith business
judgment, deems eligible for borrowing.  Without limiting the fact that the
determination of which Inventory is eligible for borrowing is a matter of PFG’s
good faith business judgment, the following are the minimum requirements for
Inventory to be Eligible Inventory:  the Inventory must (i) consist of raw
materials or finished goods, in good, new and salable condition, not be
perishable, not be obsolete or unmerchantable, and not be comprised of work in
process, packaging materials or supplies; (ii) meet all applicable governmental
standards; (iii) have been manufactured in compliance with the Fair Labor
Standards Act in all material respects; (iv) conform in all material respects to
the warranties and representations set forth in this Agreement; (v) be at all
times subject to PFG’s duly perfected, security interest (subject only to the
security interest of the Senior Lender); (vi) be situated at Borrower’s Address
or at one of the locations set forth in the Representations, and (vii) Senior
Lender shall not have any outstanding loans or other extensions of credit with
respect to the Inventory.

 

 “Eligible Purchase Orders” means purchase orders to Borrower from its customers
received in the ordinary course of Borrower’s business, which will give rise to
Accounts and General Intangibles from the sale of goods or the rendition of
services, or the non-exclusive licensing of Intellectual Property, which are
backed by a letter of credit satisfactory to PFG in its good faith business
judgment, and which PFG, in its good faith business judgment, shall deem
eligible for borrowing.  Without limiting the fact that the determination of
which purchase orders are eligible for borrowing is a matter of PFG’s good faith
business judgment, the following (the “Minimum Eligibility Requirements—Purchase
Orders”) are the minimum requirements for a Account to be an Eligible Purchase
Order:  upon the sale of goods or the rendition of services, or the
non-exclusive licensing of Intellectual Property which are the subject of the
purchase order, the resulting Account will be an Eligible Account, and Senior
Lender shall not have any outstanding loans or other extensions of credit with
respect to the purchase order.  PFG may, from time to time, in its good faith
business judgment, revise the Minimum Eligibility Requirements—Purchase Orders,
upon written notice to Borrower.

 

 “Equipment” means all present and future “equipment” as defined in the
California Uniform Commercial Code in effect on the date hereof with such
additions to such term as may hereafter be made, and includes without limitation
all machinery, fixtures, goods, vehicles (including motor vehicles and
trailers), and any interest in any of the foregoing.

 

“Event of Default” means any of the events set forth in Section 7.1 of this
Agreement.

 

“GAAP” means generally accepted accounting principles consistently applied.

 

“General Intangibles” means all present and future “general intangibles” as
defined in the California Uniform Commercial Code in effect on the date hereof
with such additions to such term as may hereafter be made, and includes without
limitation all Intellectual Property, payment intangibles, royalties, contract
rights, goodwill, franchise agreements, purchase orders, customer lists, route
lists, telephone numbers, domain names, claims, income tax refunds, security and
other deposits, options to purchase or sell real or personal property, rights in
all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.

 

“good faith business judgment” means honesty in fact and good faith (as defined
in Section 1201 of the Code) in the exercise of PFG’s business judgment.

 

“including” means including (but not limited to).

 

“Indebtedness” means as to any Person, (a) indebtedness for borrowed money or
the deferred purchase price of property or services (other than trade payables
arising in the ordinary course of business), (b) obligations evidenced by bonds,
notes, debentures or other similar instruments, (c) reimbursement obligations
with respect to letters of credit and (d) capital lease obligations.

 

 “Intellectual Property” means all present and future (a) copyrights, copyright
rights, copyright applications, copyright registrations and like protections in
each work of authorship and derivative work thereof, whether published or
unpublished, (b) trade secret rights, including all rights to unpatented
inventions and know-how, and confidential information; (c) mask work or similar
rights available for the protection of semiconductor chips; (d) patents, patent
applications and like protections including without limitation improvements,
divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same; (e) trademarks, servicemarks, trade styles,
and trade names, whether or not any of the foregoing are registered, and all
applications to register and registrations of the same and like protections, and
the entire goodwill of the business of Borrower connected with and symbolized by
any such trademarks; (f) computer software and computer software products; (g)
designs and design rights; (h) technology; (i) all claims for damages by way of
past, present and future infringement of any of the rights included above; (j)
all licenses or other rights to use any property or rights of a type described
above.

 

11

--------------------------------------------------------------------------------


 

“Inventory” means all present and future “inventory” as defined in the
California Uniform Commercial Code in effect on the date hereof with such
additions to such term as may hereafter be made, and includes without limitation
all merchandise, raw materials, parts, supplies, packing and shipping materials,
work in process and finished products, including without limitation such
inventory as is temporarily out of Borrower’s custody or possession or in
transit and including any returned goods and any documents of title representing
any of the above.

 

“Investment” means any beneficial ownership interest in any Person (including
any stock, partnership interest or other equity or debt securities issued by any
Person), and any loan, advance or capital contribution to any Person.

 

“Investment Property” means all present and future investment property,
securities, stocks, bonds, debentures, debt securities, partnership interests,
limited liability company interests, options, security entitlements, securities
accounts, commodity contracts, commodity accounts, and all financial assets held
in any securities account or otherwise, and all options and warrants to purchase
any of the foregoing, wherever located, and all other securities of every kind,
whether certificated or uncertificated.

 

“Loan Documents” means, collectively, this Agreement, the Representations, and
all other present and future documents, instruments and agreements between PFG
and Borrower, including, but not limited to those relating to this Agreement,
and all amendments and modifications thereto and replacements therefor.

 

“Material Adverse Change” means any of the following: (i) a material adverse
change in the business, operations, or financial or other condition of the
Borrower, or (ii) a material impairment of the prospect of repayment of any
portion of the Obligations; or (iii) a material impairment of the value or
priority (subject to Permitted Liens) of PFG’s security interests in the
Collateral.

 

“Obligations” means all present and future Loans, advances, debts, liabilities,
obligations, guaranties, covenants, duties and indebtedness at any time owing by
Borrower to PFG, whether evidenced by this Agreement or any note or other
instrument or document, or otherwise, whether arising from an extension of
credit, opening of a letter of credit, banker’s acceptance, loan, guaranty,
indemnification or otherwise, whether direct or indirect (including, without
limitation, those acquired by assignment and any participation by PFG in
Borrower’s debts owing to others), absolute or contingent, due or to become due,
including, without limitation, all interest, charges, expenses, fees, attorney’s
fees, expert witness fees, audit fees, collateral monitoring fees, closing fees,
facility fees, termination fees, minimum interest charges and any other sums
chargeable to Borrower under this Agreement or under any other Loan Documents.

 

“Other Property” means the following as defined in the California Uniform
Commercial Code in effect on the date hereof with such additions to such term as
may hereafter be made, and all rights relating thereto: all present and future
“commercial tort claims” (including without limitation any commercial tort
claims identified in the Representations), “documents”, “instruments”,
“promissory notes”, “chattel paper”, “letters of credit”, “letter-of-credit
rights”, “fixtures”, “farm products” and “money”; and all other goods and
personal property of every kind, tangible and intangible, whether or not
governed by the California Uniform Commercial Code.

 

“Parent” means Interwave Communications International Ltd., a Bermuda
corporation.

 

“Payment” means all checks, wire transfers and other items of payment received
by PFG (including proceeds of Accounts and payment of the Obligations in full)
for credit to Borrower’s outstanding Loans or, if the balance of the Loans have
been reduced to zero, for credit to its Deposit Accounts.

 

“Permitted Indebtedness” means (a) the Loans and other Obligations; and
(b)        Indebtedness existing on the date hereof and shown on Exhibit C
hereto; (c) Subordinated Debt; (d) Indebtedness owing to Senior Lender not to
exceed the Senior Debt Limit specified in the Schedule; (d) other Indebtedness
secured by Permitted Liens; and (e) reimbursement obligations in respect of
letters of credit in an aggregate face amount outstanding not to exceed
$1,000,000 at any time outstanding, which has been reported to PFG, and, in the
case of reimbursement obligations to the Senior Lender in respect of letters of
credit not exceeding the Senior Debt Limit (taking into account all Indebtedness
to the Senior Lender).

 

“Permitted Investments” are: (a)          Investments (if any) shown on Exhibit
C hereto and existing on the date hereof; (b) marketable direct obligations
issued or unconditionally guaranteed by the United States or its agency or any
State maturing within 1 year from its acquisition; (c) commercial paper maturing
no more than 1 year after its creation and having the highest rating from either
Standard & Poor’s Corporation or Moody’s Investors Service, Inc; (d) bank’s
certificates of deposit issued maturing no more than 1 year after issue; (e) 
Investments consisting of deposit accounts and investment accounts; (f)
Investments consisting of extensions of credit to Borrower’s customers in the
ordinary course of business, in the nature of accounts receivable, prepaid
royalties or notes receivable arising from the sale or lease of goods, provision
of services or licensing activities of Borrower; (g) Investments received in
satisfaction or partial satisfaction of obligations owed by financially troubled
obligors or acquired as a result of a foreclosure with respect to any secured
Investment; (h) Investments acquired in exchange for any other Investments in
connection with or as a result of any bankruptcy, workout, reorganization

 

12

--------------------------------------------------------------------------------


 

or recapitalization; (i) deposits, prepayments and other credits to suppliers
made in the ordinary course of business; (j) other Investments in an aggregate
amount at any time not to exceed $250,000 combined for all such Investments of
Borrower, Parent and Advanced; (k) Indebtedness of any wholly-owned Subsidiary
of Borrower, or any wholly-owned Subsidiary of Parent, which is now or hereafter
owing to Borrower, and which is incurred to fund such Subsidiary’s operating
expenses, prepayments and purchases, all in the ordinary course of business; and
(l) Indebtedness of Parent to Borrower which is incurred by Parent to fund
operating expenses, prepayments and purchases, all in the ordinary course of
business, of a wholly-owned Subsidiary of Parent.

 

“Permitted Liens” means the following:  (i) purchase money security interests in
specific items of Equipment (including accessions, additions, parts,
replacements, fixtures, improvements and attachments thereto and the proceeds
thereof); (ii) leases of specific items of Equipment (including accessions,
additions, parts, replacements, fixtures, improvements and attachments thereto
and the proceeds thereof); (iii) liens for taxes, fees, assessments or other
governmental charges or levies not yet payable or being contested in good faith
by appropriate proceedings, for which Borrower has maintained reserves in
accordance with GAAP, and which do not result in a lien on any Collateral; (iv)
additional security interests and liens consented to in writing by PFG, which
consent may be withheld in its good faith business judgment; (v) security
interests being terminated substantially concurrently with this Agreement;
(vi) liens of materialmen, mechanics, warehousemen, carriers, or other similar
liens arising in the ordinary course of business and securing obligations which
are not delinquent; (vii) liens incurred in connection with the extension,
renewal or refinancing of the indebtedness secured by liens of the type
described above in clauses (i) or (ii) above, provided that any extension,
renewal or replacement lien is limited to the property encumbered by the
existing lien and the principal amount of the indebtedness being extended,
renewed or refinanced does not increase; (viii) Liens in favor of customs and
revenue authorities which secure payment of customs duties in connection with
the importation of goods; and (ix) Liens in favor of Senior Lender securing an
amount not in excess of the Senior Debt Limit; (x) Liens listed on Exhibit C
hereto; (xi) non-exclusive licenses and non-exclusive sublicenses granted in the
ordinary course of business; (xii) leases and subleases granted in the ordinary
course of business consisting of (A) short-term rental of Inventory, or (B)
leases or subleases of Equipment with an aggregate value for all such leases and
subleases not in excess of $10,000; (xiii) pledges or deposits in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and social security legislation, in an aggregate amount not to exceed
$25,000 or as otherwise required by law; (xiv) cash deposits to secure the
performance of bids, trade contracts (other than for borrowed money), contracts
for the purchase of property, leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature, in each case,
incurred in the ordinary course of business and not representing an obligation
for borrowed money; (xv) statutory, common law or contractual liens of
depository institutions or institutions holding securities accounts (including
rights of set-off), securing only customary charges and fees in connection with
such accounts; and (xvi) Liens on insurance proceeds securing the payment of
financed insurance premiums, and (xvii) pledges of cash to secure letters of
credit permitted by clause (e) of the definition of Permitted Indebtedness.  PFG
will have the right to require, as a condition to its consent under subparagraph
(iv) above, that the holder of the additional security interest or lien sign an
intercreditor agreement on PFG’s then standard form, acknowledge that the
security interest is subordinate to the security interest in favor of PFG, and
agree not to take any action to enforce its subordinate security interest so
long as any Obligations remain outstanding, and that Borrower agree that any
uncured default in any obligation secured by the subordinate security interest
shall also constitute an Event of Default under this Agreement.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, government, or any
agency or political division thereof, or any other entity.

 

 “Representations” means the written Representations and Warranties provided by
Borrower to PFG referred to in the Schedule.

 

“Reserves” means, as of any date of determination, such amounts as PFG may from
time to time establish and revise in its good faith business judgment, reducing
the amount of Loans, and other financial accommodations which would otherwise be
available to Borrower under the lending formula(s) provided in the Schedule: 
(a) to reflect events, conditions, contingencies or risks which, as determined
by PFG in its good faith business judgment, do or may adversely affect (i) the
Collateral or any other property which is security for the Obligations or its
value (including without limitation any increase in delinquencies of Accounts),
(ii) the assets, business or prospects of Borrower or any Guarantor, or (iii)
the security interests and other rights of PFG in the Collateral (including the
enforceability, perfection and priority thereof); or (b) to reflect PFG’s good
faith belief that any collateral report or financial information furnished by or
on behalf of Borrower or any Guarantor to PFG is or may have been incomplete,
inaccurate or misleading in any material respect; or (c) in respect of any state
of facts which PFG determines in good faith constitutes an Event of Default or
may, with notice or passage of time or both, constitute an Event of Default.

 

“Senior Lender”, “Senior Debt” and “Senior Debt Limit” have the meanings set
forth in Section 8 of the Schedule.

 

13

--------------------------------------------------------------------------------


 

“Subsidiary” means (a) any corporation of which more than 50% of the issued and
outstanding equity securities having ordinary voting power to elect a majority
of the Board of Directors of such corporation is at the time directly or
indirectly owned or controlled by Borrower, (b) any partnership, joint venture,
or other association of which more than 50% of the equity interest having the
power to vote, direct or control the management of such partnership, joint
venture or other association is at the time directly or indirectly owned and
controlled by Borrower, (c) any other entity included in the financial
statements of Borrower on a consolidated basis.

 

Other Terms.  All accounting terms used in this Agreement, unless otherwise
indicated, shall have the meanings given to such terms in accordance with GAAP,
consistently applied.  All other terms contained in this Agreement, unless
otherwise indicated, shall have the meanings provided by the Code, to the extent
such terms are defined therein.

 


9.              GENERAL PROVISIONS.


 

9.1  Interest Computation; Float Charge.  In computing interest on the
Obligations, all Payments received after 12:00 Noon Pacific Time on any day
shall be deemed received on the next Business Day.

 

9.2  Application of Payments.  All payments with respect to the Obligations may
be applied, and in PFG’s good faith business judgment reversed and re-applied,
to the Obligations, in such order and manner as PFG shall determine in its good
faith business judgment.

 

9.3  Charges to Accounts.  PFG may, in its discretion, require that Borrower pay
monetary Obligations in cash to PFG, or charge them to Borrower’s Loan account,
in which event they will bear interest at the same rate applicable to the Loans.

 

9.4  Monthly Accountings.  PFG shall provide Borrower monthly with an account of
advances, charges, expenses and payments made pursuant to this Agreement.  Such
account shall be deemed correct, accurate and binding on Borrower and an account
stated (except for reverses and reapplications of payments made and corrections
of errors discovered by PFG), unless Borrower notifies PFG in writing to the
contrary within one year after such account is rendered, describing the nature
of any alleged errors or omissions.

 

9.5  Notices.  All notices to be given under this Agreement shall be in writing
and shall be given either personally or by reputable private delivery service or
by regular first-class mail, or certified mail return receipt requested,
addressed to PFG or Borrower at the addresses shown in the heading to this
Agreement, or at any other address designated in writing by one party to the
other party. All notices shall be deemed to have been given upon delivery in the
case of notices personally delivered, or at the expiration of one Business Day
following delivery to the private delivery service, or two Business Days
following the deposit thereof in the United States mail, with postage prepaid.

 

9.6  Severability.  Should any provision of this Agreement be held by any court
of competent jurisdiction to be void or unenforceable, such defect shall not
affect the remainder of this Agreement, which shall continue in full force and
effect.

 

9.7  Integration.  This Agreement and such other written agreements, documents
and instruments as may be executed in connection herewith are the final, entire
and complete agreement between Borrower and PFG and supersede all prior and
contemporaneous negotiations and oral representations and agreements, all of
which are merged and integrated in this Agreement.  There are no oral
understandings, representations or agreements between the parties which are not
set forth in this Agreement or in other written agreements signed by the parties
in connection herewith.

 

9.8  Waivers; Indemnity.  The failure of PFG at any time or times to require
Borrower to strictly comply with any of the provisions of this Agreement or any
other Loan Document shall not waive or diminish any right of PFG later to demand
and receive strict compliance therewith.  Any waiver of any default shall not
waive or affect any other default, whether prior or subsequent, and whether or
not similar.  None of the provisions of this Agreement or any other Loan
Document shall be deemed to have been waived by any act or knowledge of PFG or
its agents or employees, but only by a specific written waiver signed by an
authorized officer of PFG and delivered to Borrower.  To the extent permitted by
law, Borrower waives the benefit of all statutes of limitations relating to any
of the Obligations or this Agreement or any other Loan Document, and Borrower
waives demand, protest, notice of protest and notice of default or dishonor,
notice of payment and nonpayment, release, compromise, settlement, extension or
renewal of any commercial paper, instrument, account, General Intangible,
document or guaranty at any time held by PFG on which Borrower is or may in any
way be liable, and notice of any action taken by PFG, unless expressly required
by this Agreement. Borrower hereby agrees to indemnify PFG and its affiliates,
subsidiaries, parent, directors, officers, employees, agents, and attorneys, and
to hold them harmless from and against any and all claims, debts, liabilities,
demands, obligations, actions, causes of action, penalties, costs and expenses
(including reasonable attorneys’ fees), of every kind, which they may sustain or
incur based upon or arising out of any of the Obligations, or any relationship
or agreement between PFG and Borrower, or any other matter, relating to Borrower
or the Obligations; provided that this indemnity shall not extend to damages
proximately caused by the indemnitee’s own gross negligence or willful
misconduct.  Notwithstanding any provision in this Agreement to the contrary,
the indemnity agreement set forth in this Section shall survive any termination
of this Agreement and shall for all purposes continue in full force and effect.

 

14

--------------------------------------------------------------------------------


 

9.9 [intentionally omitted]

 

9.10  Amendment.  The terms and provisions of this Agreement may not be waived
or amended, except in a writing executed by Borrower and a duly authorized
officer of PFG.

 

9.11  Time of Essence.  Time is of the essence in the performance by Borrower of
each and every obligation under this Agreement.

 

9.12  Attorneys Fees and Costs.  Borrower shall reimburse PFG for all reasonable
attorneys’ fees and all filing, recording, search, title insurance, appraisal,
audit, and other reasonable costs incurred by PFG, pursuant to, or in connection
with, or relating to this Agreement (whether or not a lawsuit is filed),
including, but not limited to, any reasonable attorneys’ fees and costs PFG
incurs in order to do the following: prepare and negotiate this Agreement and
all present and future documents relating to this Agreement; obtain legal advice
in connection with this Agreement or Borrower; enforce, or seek to enforce, any
of its rights; prosecute actions against, or defend actions by, Account Debtors;
commence, intervene in, or defend any action or proceeding; initiate any
complaint to be relieved of the automatic stay in bankruptcy; file or prosecute
any probate claim, bankruptcy claim, third-party claim, or other claim; examine,
audit, copy, and inspect any of the Collateral or any of Borrower’s books and
records; protect, obtain possession of, lease, dispose of, or otherwise enforce
PFG’s security interest in, the Collateral; and otherwise represent PFG in any
litigation relating to Borrower. If either PFG or Borrower files any lawsuit
against the other predicated on a breach of this Agreement, the prevailing party
in such action shall be entitled to recover its reasonable costs and attorneys’
fees, including (but not limited to) reasonable attorneys’ fees and costs
incurred in the enforcement of, execution upon or defense of any order, decree,
award or judgment.  All attorneys’ fees and costs to which PFG may be entitled
pursuant to this Paragraph shall immediately become part of Borrower’s
Obligations, shall be due on demand, and shall bear interest at a rate equal to
the highest interest rate applicable to any of the Obligations.

 

9.13  Benefit of Agreement.  The provisions of this Agreement shall be binding
upon and inure to the benefit of the respective successors, assigns, heirs,
beneficiaries and representatives of Borrower and PFG; provided, however, that
Borrower may not assign or transfer any of its rights under this Agreement
without the prior written consent of PFG, and any prohibited assignment shall be
void.  No consent by PFG to any assignment shall release Borrower from its
liability for the Obligations.

 

9.14  [intentionally omitted]

 

9.15 [intentionally omitted]

 

9.16  Confidentiality.  In handling any confidential information, PFG and all
employees and agents of PFG shall exercise the same degree of care that PFG
exercises with respect to its own proprietary information of the same types to
maintain the confidentiality of any non-public information thereby received or
received pursuant to this Agreement, except that disclosure of such information
may be made (i) to the subsidiaries or affiliates of PFG in connection with
their present or prospective business relations with Borrower or PFG provided
that they have entered into a comparable confidentiality agreement in favor of
Borrower, (ii) to prospective transferees or purchasers of any interest in the
Loans, provided that they have entered into a comparable confidentiality
agreement in favor of Borrower, (iii) as required by law, regulations, rule or
order, subpoena, judicial order or similar order, or (iv) as may be required in
connection with the examination, audit or similar investigation of PFG, (iv) as
may be necessary in PFG’s good faith business judgment in connection with the
enforcement of its rights or remedies after an Event of Default.  Confidential
information hereunder shall not include information that either:  (a) is in the
public domain or in the knowledge or possession of PFG when disclosed to PFG, or
becomes part of the public domain after disclosure to PFG through no fault of
PFG; or (b) is disclosed to PFG by a third party, provided PFG does not have
actual knowledge that such third party is prohibited from disclosing such
information.

 

9.17  Paragraph Headings; Construction.  Paragraph headings are only used in
this Agreement for convenience.  Borrower and PFG acknowledge that the headings
may not describe completely the subject matter of the applicable paragraph, and
the headings shall not be used in any manner to construe, limit, define or
interpret any term or provision of this Agreement. This Agreement has been fully
reviewed and negotiated between the parties and no uncertainty or ambiguity in
any term or provision of this Agreement shall be construed strictly against PFG
or Borrower under any rule of construction or otherwise.

 

9.18  Governing Law; Jurisdiction; Venue.  This Agreement and all acts and
transactions hereunder and all rights and obligations of PFG and Borrower shall
be governed by the laws of the State of California.  As a material part of the
consideration to PFG to enter into this Agreement, Borrower (i) agrees that all
actions and proceedings relating directly or indirectly to this Agreement shall,
at PFG’s option, be litigated in courts located within California, and that the
exclusive venue therefor shall be San Francisco County; (ii) consents to the
jurisdiction and venue of any such court and consents to service of process in
any such action or proceeding by personal delivery or any other method permitted
by law; and (iii) waives any and all rights Borrower may have to object to the
jurisdiction of any such court, or to transfer or change the venue of any such
action or proceeding.

 

15

--------------------------------------------------------------------------------


 

9.19  Mutual Waiver of Jury Trial.  BORROWER AND PFG EACH HEREBY WAIVE THE RIGHT
TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN
ANY WAY RELATING TO, THIS AGREEMENT OR ANY OTHER PRESENT OR FUTURE INSTRUMENT OR
AGREEMENT BETWEEN PFG AND BORROWER, OR ANY CONDUCT, ACTS OR OMISSIONS OF PFG OR
BORROWER OR ANY OF THEIR DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS OR
ANY OTHER PERSONS AFFILIATED WITH PFG OR BORROWER, IN ALL OF THE FOREGOING
CASES, WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE.

 

Borrower:

PFG:

 

 

 

INTERWAVE COMMUNICATIONS, INC. 

PARTNERS FOR GROWTH, L.P.

 

 

 

 

 

 

 

By

/s/ Cal R. Hoagland

 

By

/s/ Andrew Kahn

 

 

 

President or Vice President

 

Title

Manager, Partners for Growth, LLC

 

 

 

 

 

 

Its General Partner

 

 

16

--------------------------------------------------------------------------------


 

PARTNERS FOR GROWTH

 

Schedule to

 

Loan and Security Agreement

 

Borrower:

 

INTERWAVE COMMUNICATIONS, INC.

 

 

 

Address:

 

2495 Leghorn, Mountain View, California  94043

 

 

 

Date:

 

June 4, 2004

 

This Schedule forms an integral part of the Loan and Security Agreement between
PARTNERS FOR GROWTH, L.P. and the above-borrower of even date.

 

1.  CREDIT LIMIT

(Section 1.1):

An amount not to exceed the lesser of (a) $1,500,000 (the “Dollar Credit Limit”)
at any one time outstanding, or (b) an amount equal to the sum of the following:

 

(1)           up to 80% (an “Advance Rate”) of the amount of Borrower’s Eligible
Accounts-Domestic (as defined in Section 8 above); plus

 

(2)           up to 80% (an “Advance Rate”) of the amount of Borrower’s Eligible
Accounts-Foreign (as defined in Section 8 above); plus

 

(3)           up to 100% (an “Advance Rate”) of the amount of Borrower’s
Eligible Accounts-LC Supported (as defined in Section 8 above); plus

 

(4)           up to 75% (an “Advance Rate”) of the amount of Borrower’s Eligible
Purchase Orders (as defined in Section 8 above); plus

 

(5)           up to 50% (an “Advance Rate”) of the value of Borrower’s Eligible
Inventory (as defined in Section 8 above),  calculated at the lower of cost or
market value and determined on a first-in, first-out basis.

 

PFG may, from time to time, modify the Advance Rates, in its good faith business
judgment, upon notice to the Borrower, based on changes in collection experience
with respect to Accounts, its evaluation of the Inventory or other issues or
factors relating to the Accounts, Inventory or other Collateral.

 

1

--------------------------------------------------------------------------------


 

 

 

Borrower shall have the right to repay and reborrow Loans hereunder, subject to
all of the terms and conditions of this Agreement.

 

 

 

2.  INTEREST.

 

 

 

 

 

Interest Rate (Section 1.2):

 

 

 

 

 

 

 

A rate equal to 1.5% per month. Interest shall be calculated on the basis of a
360-day year and a year of twelve months of 30 days each for the actual number
of days elapsed.

 

 

 

3.  FEES (Section 1.4):

 

 

 

 

Loan Fee:                                            $15,000, payable
concurrently herewith. PFG acknowledges that it has already received from
Borrower $5,000 of the Loan Fee.

 

 

 

 

Unused Line Fee:

 

In the event, in any calendar month (or portion thereof at the beginning and end
of the term hereof), the average daily principal balance of the Loans
outstanding during the month is less than the amount of the Dollar Credit Limit,
Borrower shall pay PFG an unused line fee in an amount equal to 0.25% of the
difference between the amount of the Dollar Credit Limit and the average daily
principal balance of the Loans outstanding during the month, computed on the
basis of a 360-day year, which unused line fee shall be computed and paid
monthly, in arrears, on the first day of the following month.

 

 

 

4.  MATURITY DATE

 

 

(Section 6.1):

 

364 days from the date of this Agreement.

 

 

 

5.  FINANCIAL COVENANTS

 

 

(Section 5.1):

 

Borrower shall cause Parent to comply with each of the following covenants. 
Compliance shall be determined as of the end of each month:

 

 

 

Minimum Tangible

 

 

Net Worth:

 

Parent shall maintain a Tangible Net Worth of not less than an amount equal to
$750,000.

 

 

 

Definitions.

 

For purposes of the foregoing financial covenants, the following term shall have
the following meaning:

 

2

--------------------------------------------------------------------------------


 

 

 

“Tangible Net Worth” shall mean, on a consolidated basis, the excess of total
assets less total liabilities, determined in accordance with GAAP, with the
following adjustments:

 

 

 

 

 

(A) there shall be excluded from assets:  (i) notes, accounts receivable and
other obligations owing to Borrower from its officers or other Affiliates, and
(ii) all assets which would be classified as intangible assets under GAAP,
including without limitation goodwill, licenses, patents, trademarks, trade
names, copyrights, capitalized software and organizational costs, licenses and
franchises, and (iii) minority Investments in other Persons.

 

 

 

 

 

(B) there shall be excluded from liabilities:  all indebtedness which is
subordinated to the Obligations under a subordination agreement in form
specified by PFG or by language in the instrument evidencing the indebtedness
which PFG agrees in writing is acceptable to PFG in its good faith business
judgment.

 

 

 

6.  REPORTING.

 

 

(Section 5.3):

 

 

 

 

 

 

 

Borrower shall provide PFG with the following:

 

 

 

 

 

(a)          Monthly borrowing base report, in such form as PFG shall specify,
within five Business Days after the end of each month, and borrowing base
reports at such other times as PFG shall from time to time request in its good
faith business judgment.  Said borrowing base shall not include any Accounts or
other Collateral with respect to which Senior Lender has any outstanding loans
or other extensions of credit.  Borrower shall also provide PFG with a listing
of Accounts and other Collateral submitted to Senior Lender for financing, at
the time so submitted, and Borrower shall not finance with Senior Lender any
Accounts or other Collateral previously included in any borrowing base report
provided to PFG, if the same would result in an Overadvance under Section 1.3
hereof.

 

 

 

 

 

(b)         Monthly accounts receivable agings, aged by invoice date, within
five Business Days after the end of each month.

 

 

 

 

 

(c)          Monthly accounts payable agings, aged by invoice date, and
outstanding or held check registers, if any, within five Business Days after the
end of each month.

 

 

 

 

 

(d)         Monthly reconciliations of accounts receivable agings (aged by
invoice date), and general ledger, within ten Business Days after the end of
each month.

 

3

--------------------------------------------------------------------------------


 

 

 

(e)          Monthly perpetual inventory reports for the Inventory valued on a
first-in, first-out basis at the lower of cost or market (in accordance with
GAAP) or such other inventory reports as are requested by PFG in its good faith
business judgment, all within five Business Days after the end of each month.

 

 

 

 

 

(f)            If requested by PFG, monthly unaudited financial statements of
Parent, as soon as available, and in any event within thirty days after the end
of each month.

 

 

 

 

 

(g)         Monthly Compliance Certificates, within thirty days after the end of
each month, in such form as PFG shall reasonably specify, signed by the Chief
Financial Officer of Borrower, certifying that as of the end of such month
Borrower was in full compliance with all of the terms and conditions of this
Agreement, and setting forth calculations showing compliance with the financial
covenants set forth in this Agreement and such other information as PFG shall
reasonably request, including, without limitation, a statement that at the end
of such month there were no held checks.

 

 

 

 

 

(h)         Quarterly unaudited financial statements of Parent, as soon as
available, and in any event within forty-five days after the end of each fiscal
quarter of Parent. If Parent files a form 10-Q with the Securities and Exchange
Commission and the same is available within said period through EDGAR, that will
satisfy this requirement.

 

 

 

 

 

(i)             If requested by PFG, annual operating budgets (including income
statements, balance sheets and cash flow statements, by month) for the upcoming
fiscal year of Parent within thirty days prior to the end of each fiscal year of
Parent, and commensurate with those provided to Parent’s Board of Directors and
utilized by Parent’s executive management.

 

 

 

 

 

(j)             Annual financial statements of Parent, as soon as available, and
in any event within 90 days following the end of Parent’s fiscal year (or such
shorter time as may be required by the Securities and Exchange Commission for
the filing by Parent of a form 10-K), certified by, and with an unqualified
opinion of, independent certified public accountants acceptable to PFG. Burr,
Pilger & Mayer LLP, Parent’s present accounting firm, is acceptable to PFG.  If
Parent files a form 10-K with the Securities and Exchange Commission and the
same is available within said period through EDGAR, that will satisfy this
requirement.

 

 

 

 

 

(k)          Copies of all reports and statements provided by Borrower and
Parent to the Senior Lender at the same time the same are provided to the Senior
Lender, and a listing with such

 

4

--------------------------------------------------------------------------------


 

 

 

frequency as PFG shall request, showing all Accounts financed by the Senior
Lender.

7.  BORROWER INFORMATION:

 

 

 

 

 

Borrower represents and warrants that the information set forth in the
Representations and Warranties of the Borrower dated
                           , previously submitted to PFG (the “Representations”)
is true and correct as of the date hereof.

 

 

8.  ADDITIONAL PROVISIONS

 

 

 

 

 

 

 

(a)          Senior Lender.  As used herein, “Senior Lender” means Silicon
Valley Bank.  Borrower shall not permit the total Senior Debt (as defined below)
to exceed $2,500,000 at any time outstanding (the “Senior Debt Limit”),
including, but not limited to, monies borrowed by Borrower, interest on loans
due from Borrower, fees and expenses for which Borrower is obligated, sums due
from Borrower in connection with issuance of commercial letters of credit,
issuance of forward contracts for foreign exchange reserve, and any other direct
or indirect financial accommodation Senior Lender may provide to Borrower. As
used herein, “Senior Debt” means total combined Indebtedness of Borrower, Parent
and Advanced to Senior Lender.

 

 

 

 

 

(b)         Deposit Accounts.  Concurrently, Borrower shall cause the banks and
other institutions where its Deposit Accounts are maintained to enter into
control agreements with PFG, in form and substance satisfactory to PFG in its
good faith business judgment and sufficient to perfect PFG’s security interest
in said Deposit Accounts; provided that Borrower may have up to 45 days after
the date hereof to cause Wells Fargo Bank to enter into such a control
agreement.  Said control agreements shall permit PFG, in its discretion (but
subject to the rights of the Senior Lender), to withdraw from said Deposit
Accounts accrued interest and any other Obligations due from Borrower to PFG.

 

 

 

 

 

(c)          Subordination of Inside Debt.  All present and future indebtedness
of Borrower to its officers, directors and shareholders (“Inside Debt”) shall,
at all times, be subordinated to the Obligations pursuant to a subordination
agreement on PFG’s standard form.  Borrower represents and warrants that there
is no Inside Debt presently outstanding.  Prior to

 

5

--------------------------------------------------------------------------------


 

 

 

incurring any Inside Debt in the future, Borrower shall cause the person to whom
such Inside Debt will be owed to execute and deliver to PFG a subordination
agreement on PFG’s standard form.

 

 

 

 

 

(d)         Other Debt Financing—Right of First Refusal.  Borrower hereby grants
PFG a right of first refusal to provide any future debt financing which Borrower
desires.  Prior to entering into any agreement with any other Person to provide
Borrower with debt financing, Borrower shall advise PFG in writing of the
proposed terms of the same and provide PFG with copies of all proposal letters,
commitment letters, proposed loan documents and other documents relating to the
other financing, and PFG shall have 10 days after receipt of all of the
foregoing to agree in writing to provide debt financing to Borrower on the same
terms and conditions. If PFG does not do so, Borrower may proceed to obtain the
debt financing from the other Person on the terms and conditions advised to PFG,
but in the event of a change in the proposed terms, Borrower shall again give
PFG the right of first refusal to provide the debt financing on such changed
terms as provided above.  The foregoing right of first refusal shall terminate
90 days after termination of this Agreement and payment in full of all of the
monetary Obligations.

 

 

 

 

 

(e)          Guaranty—Affiliate.  Concurrently, Borrower shall cause Advanced to
execute and deliver to PFG a Continuing Guaranty with respect to all of the
Obligations, and a Security Agreement granting PFG a security interest in all of
its assets (subject to “Permitted Liens” as therein defined), and certified
resolutions or other evidence of authority with respect to the execution and
delivery of such Guaranty and Security Agreement, all pursuant to documentation
acceptable to PFG in its good faith business judgment.  Throughout the term of
this Agreement Borrower shall cause such Guaranty and Security Agreement to
continue in full force and effect.

 

 

 

 

 

(f)            Guaranty—Parent.  Within 30 days after the date hereof, Borrower
shall cause Parent to execute and deliver to PFG a Continuing Guaranty with
respect to all of the Obligations, and a Security Agreement granting PFG a
security interest in all of its assets (subject to “Permitted Liens” as therein
defined), and certified resolutions or other evidence of authority with respect
to the execution and delivery of such Guaranty and Security Agreement, all
pursuant to documentation acceptable to PFG in its good faith business
judgment.  Throughout the term of this Agreement Borrower shall cause such
Guaranty and Security Agreement to continue in full force and effect.

 

6

--------------------------------------------------------------------------------


 

 

 

(g)         Other Affiliates.  Borrower represents and warrants that, except for
Advanced and Borrower, Parent does not have any other direct or indirect
Subsidiaries, except for Subsidiaries which do not have assets with a net book
value in excess of $250,000, in the aggregate for all such Subsidiaries. Except
for Advanced and Borrower, Borrower shall not permit Parent in the future to
have any other direct or indirect Subsidiaries, except for (i) Subsidiaries
which do not have assets with a net book value in excess of $250,000, in the
aggregate for all such Subsidiaries, (ii) Subsidiaries organized under the laws
of jurisdictions outside the United States, and (iii) Subsidiaries which have
executed and delivered to PFG a Continuing Guaranty with respect to all of the
Obligations, and a Security Agreement granting PFG a security interest in all of
their assets, and certified resolutions or other evidence of authority with
respect to the execution and delivery of such Guaranty and Security Agreement,
all pursuant to documentation acceptable to PFG in its good faith business
judgment, all of which continues in full force and effect.

 

 

 

 

 

(h)         Intellectual Property Security Agreements.  Borrower, Advanced and
Parent are concurrently executing and delivering to PFG Intellectual Property
Security Agreements.  Borrower shall provide PFG with the Exhibits to all such
Security Agreements of Borrower, Advanced and Parent which list their respective
trademarks and patents, within 15 days after the date hereof. None of Borrower,
Advanced or Parent have any copyrights registered with the United States
Copyright Office.

 

Borrower:

PFG:

 

 

 

INTERWAVE COMMUNICATIONS, INC. 

PARTNERS FOR GROWTH, L.P.

 

 

 

 

 

 

 

By

/s/ Cal R. Hoagland

 

By

/s/ Andrew Kahn

 

 

 

President or Vice President

 

Title

Manager, Partners for Growth, LLC

 

 

 

 

 

 

Its General Partner

 

 

7

--------------------------------------------------------------------------------


WARRANT PURCHASE AGREEMENT

 

Interwave Communications International Ltd.

2495 Leghorn Street

Mountain View, California 94043, USA

 

Ladies & Gentlemen:

 

This Warrant Purchase Agreement (the “Agreement”) is made as of June 4, 2004
(the “Closing Date”) by and between Interwave Communications International Ltd.
(NASDAQ: IWAV), a Bermuda company (the “Company”), and Partners For Growth,
L.P., a Delaware limited partnership (“Purchaser”).

 

In consideration of the payment of $570 and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto covenant and agree as follows:

 

1.               Authorization and Purchase of the Warrant.

 

(A)  Authorization of the Warrant.  As of the Closing Date,  the Company’s Board
of Directors has authorized the issuance by the Company and the sale to the
Purchaser of a warrant (the “Warrant”) to purchase 57,000 fully paid and
nonassessable common shares, par value $0.01 per share (the “Common Shares”), of
the Company, all as more fully described, and subject to the conditions set
forth below and in the form of Warrant annexed hereto as Exhibit 1.  The Common
Shares issuable upon exercise of the Warrant are herein referred to as the
“Warrant Shares;” and the Warrant and the Warrant Shares are sometimes herein
together referred to as the “Securities.”

 

(B)  Purchase of Warrant.  Subject to the terms and conditions set forth below
and in the Warrant, the Company shall issue to Purchaser the Warrant in
consideration of the payment of $570 and for other good and valuable
consideration.  

 

2.   The Closing.  The closing of the purchase and sale of the Warrant to
Purchaser (the “Closing”) shall be held at the offices of Partners for Growth,
L.P., 560 Mission Street, Third Floor, San Francisco, CA 94105, or at such other
location as may be mutually agreed upon by the parties hereto.  On the Closing
Date the Company shall deliver to Purchaser the Warrant registered in the name
of Purchaser.

 

3.   Representations, Warranties and Covenants of the Company.  Except as set
forth in the Schedule of Exceptions attached hereto, the Company represents and
warrants to, and covenants with, the Purchaser as follows:

 

(A)   Corporate Power; Authorization.  The Company has all requisite corporate
power and has taken all requisite corporate action to execute and deliver each
of this Agreement and the Warrant, to sell and issue the Securities and to carry
out and perform all of its obligations hereunder and thereunder.  Each of this
Agreement and the Warrant

 

--------------------------------------------------------------------------------


 

has been duly authorized, executed and delivered on behalf of the Company and
constitutes the valid and binding agreement of the Company, enforceable in
accordance with its terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization or similar laws relating to or affecting the
enforcement of creditors’ rights generally and (ii) as limited by equitable
principles generally.  The person executing this Agreement and the Warrant is a
duly authorized officer of the Company with all necessary legal authority to
bind the Company generally and with the specific legal authority to cause the
Company to enter into this Agreement and to execute and deliver the Warrant. 

 

(B)  Validity of Securities.  The Warrant, when sold against the consideration
therefor as provided herein, will be validly authorized and issued, fully paid
and nonassessable.  The issuance and delivery of the Warrant is not subject to
preemptive or any similar rights of the shareholders of the Company or any liens
or encumbrances arising through the Company; and when the Warrant Shares are
issued upon exercise and in accordance with the terms of the Warrant, they will
be validly issued and outstanding, fully paid and nonassessable and free of any
liens or encumbrances arising through the Company.

 

(C)  Capitalization. The authorized capital of the Company consists of
10,000,000 Preferred Shares of par value $0.001 each and 20,000,000 Common
Shares of par value $0.01, of which as of June 1, 2004, no Preferred Shares and
9,022,744 Common Shares were issued and outstanding. All such issued and
outstanding shares have been duly authorized and validly issued and are fully
paid and nonassessable. As of June 1, 2004, the Company has 119,670 Common
Shares reserved for issuance upon exercise of outstanding options under its 1994
Stock Plan, 1,039,307 Common Shares reserved for issuance upon exercise of
outstanding options under its 1999 Option Plan, and 385,536 Common Shares
reserved for issuance upon exercise of outstanding options under its 2001
Supplemental Stock Option Plan. As of June 1, 2004, the Company has reserved a
total of 454,203 Common Shares for issuance upon exercise of outstanding
warrants (excluding the shares exercisable pursuant to the Warrant).  As of June
1, 2004, the Company has reserved a total of 56,335 Common Shares available for
issuance under its 1999 Employee Stock Purchase Plan. In addition, effective
upon the Closing, the Company has reserved such number of Common Shares as shall
be necessary to provide for the exercise of the Warrant. Except as specified
above, as of the date of this Warrant there are no other options, warrants,
conversion privileges or other contractual rights outstanding to purchase or
otherwise acquire any authorized but unissued shares of the Company’s capital
stock or other securities, and the Company has not, since June 1, 2004,
authorized or issued any shares of its capital stock or other securities.

 

(D)  SEC Documents; Financial Statements.  The Company’s Annual Report on Form
10-K for the fiscal year ended June 30, 2003 (as filed on September 29, 2003), 
the Company’s Quarterly Report on Form 10-Q for the three months ended September
30, 2003 (as filed on November 14, 2003), the Company’s Quarterly Report on Form
10-Q for the three months ended December 31, 2003 (as originally filed on
February 17, 2004; as amended and filed on March 2, 2004; and as further amended
and filed on March 25, 2004), the Company’s Current Report on Form 8-K filed on
March 9, 2004, the

 

2

--------------------------------------------------------------------------------


 

Company’s Current Report on Form 8-K filed on March 25, 2004, the Company’s
Current Report on Form 8-K filed on March 31, 2004, the Company’s Current Report
on Form 8-K filed on April 22, 2004, the Company’s Quarterly Report on Form 10-Q
for the period ending March 31, 2004 (as filed on May 14, 2004), all as filed by
the Company with the Securities and Exchange Commission (the “SEC”) are
incorporated herein by reference (the “SEC Documents”).  Each of the SEC
Documents conforms in all material respects to the requirements of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), as applicable,
and the rules, regulations and instructions of the Commission thereunder.  Each
of the SEC Documents did not as of its respective date contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements made therein, in the light of
the circumstances in which they were made, not misleading.  The financial
statements of the Company included in the SEC Documents (the “Financial
Statements”) comply as to form in all material respects with applicable
accounting requirements and with the published rules and regulations of the
Commission with respect thereto.  Except as may be indicated in the notes to the
Financial Statements, the Financial Statements have been prepared in accordance
with generally accepted accounting principles consistently applied and fairly
present the consolidated financial position of the Company and its subsidiaries
at the dates thereof.  

 

(E)  No Conflict.  The execution and delivery of this Agreement and the Warrant
do not, and the consummation of the transactions contemplated hereby and thereby
will not, conflict with, or result in any violation of, or default (with or
without notice or lapse of time, or both), or give rise to a right of
termination, cancellation or acceleration of any obligation or to a loss of a
material benefit, under, any provision of the Memorandum of Association,
Bye-Laws or other constitutional documents of the Company, as amended, or any
mortgage, indenture, lease or other agreement or instrument, permit, concession,
franchise, license, judgment, order, decree, statute, law, ordinance, rule or
regulation applicable to the Company, its properties or assets, the effect of
which would have a material adverse effect on the Company or materially impair
or restrict its power to perform its obligations as contemplated hereby or
thereby.

 

(F)  Governmental Consent, etc. Other than approval from the Bermuda Monetary
Authority, no consent, approval or authorization of or designation, declaration
or filing with any governmental authority on the part of the Company is required
in connection with the valid execution and delivery of this Agreement, or the
offer, sale or issuance of the Warrant or the Warrant Shares upon exercise of
the Warrants, or the consummation of any other transaction contemplated hereby.

 

(G)  Authorized and Unissued Common Shares.  During the period within which the
Warrant may be exercised, the Company will at all times have authorized and
reserved, for the purpose of issue or transfer upon exercise of the Warrant, a
sufficient number of authorized but unissued Common Shares, when and as required
to provide for the exercise of the rights represented by this Warrant.

 

3

--------------------------------------------------------------------------------


 

(H)  Duty to Promptly Enter Holder’s Name in Register of Members.    The Company
shall, immediately upon due exercise of the Warrant in full or in part, and
provided that all necessary approvals of the Bermuda Monetary Authority have
been obtained, enter the name of the Purchaser or other exercising Holder (as
defined in the Warrant), as the case may be, in the Register of Members of the
Company for the appropriate number of shares issued upon such exercise. 

 

(I)  Company Reports Filed Under the Exchange Act.  With a view to making
available to the Purchaser the benefits of Rule 144 and other rules or
regulations of the SEC that may permit the Purchaser to sell Warrant Shares to
the public without registration, the Company shall for a period of two years
following the date of this Agreement use commercially reasonable efforts to: (a)
make and keep public information available, as those terms are understood and
defined in Rule 144, at all times after the Closing; (b) file with the SEC in a
timely manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act; and (c) furnish to the Purchaser, so long
as the Purchaser owns any Securities within a reasonable period of time: (i) a
written statement by the Company that it has complied with the reporting
requirements of Rule 144, the Securities Act and the Exchange Act, and (ii) such
other information as may be reasonably requested in order to avail the Purchaser
of any rule or regulation of the SEC that permits the selling of any such
Securities without registration.

 

4.   Representations and Warranties of Purchaser.  Purchaser hereby represents
and warrants to the Company as of the Closing Date as follows:

 

(A)  Investment Experience.  Purchaser is an “accredited investor” within the
meaning of Rule 501 under the Securities Act of 1933, as amended (the
“Securities Act”), and was not organized for the specific purpose of acquiring
the Securities.  Purchaser is aware of the Company’s business affairs and
financial condition and has acquired sufficient information about the Company to
reach an informed and knowledgeable decision to acquire the Securities. 
Purchaser has such business and financial experience as is required to give it
the capacity to protect its own interests in connection with the purchase of the
Securities.  

 

(B)  Investment Intent.  Purchaser is purchasing the Securities for investment
for its own account only and not with a view to, or for resale in connection
with, any “distribution” thereof within the meaning of the Securities Act. 
Purchaser understands that the Warrant has not been registered under the
Securities Act or registered or qualified under any state securities law in
reliance on specific exemptions therefrom, which exemptions may depend upon,
among other things, the bona fide nature of Purchaser’s investment intent as
expressed herein.

 

(C)  Authorization.  Purchaser has all requisite power and has taken all
requisite action to execute and deliver each of this Agreement and to carry out
and perform all of its obligations hereunder.  This Agreement has been duly
authorized, executed and delivered on behalf of Purchaser and constitutes the
valid and binding agreement of Purchaser, enforceable in accordance with its
terms, except (i) as limited by applicable

 

4

--------------------------------------------------------------------------------


 

bankruptcy, insolvency, reorganization or similar laws relating to or affecting
the enforcement of creditors’ rights generally and (ii) as limited by equitable
principles generally.  The consummation of the transactions contemplated herein
and the fulfillment of the terms herein will not result in a breach of any of
the terms or provisions of Purchaser’s partnership agreement or other similar
organizational documents. The execution and delivery of this Agreement and the
purchase of the Warrant do not, and the consummation of the transactions
contemplated hereby and thereby will not, conflict with, or result in any
violation of, or default (with or without notice or lapse of time, or both), or
give rise to a right of termination, cancellation or acceleration of any
obligation or to a loss of a material benefit, under, any provision of the
Limited Partnership Agreement or other constitutional documents of the
Purchaser, as amended, or any mortgage, indenture, lease or other agreement or
instrument, permit, concession, franchise, license, judgment, order, decree,
statute, law, ordinance, rule of regulation applicable to the Purchaser, its
properties or assets, the effect of which would have a material adverse effect
on the Purchaser or materially impair or restrict its power to perform its
obligations as contemplated hereby or thereby.

 

(D)  No Legal, Tax or Investment Advice.  Purchaser understands that nothing in
this Agreement or any other materials presented to Purchaser in connection with
the purchase and sale of the Securities constitutes legal, tax or investment
advice. Purchaser has consulted such legal, tax and investment advisors as it,
in its sole discretion, has deemed necessary or appropriate in connection with
its purchase of the Warrant.

 

5.   Restrictions on Transfer of Securities; Registrable Securities.  The
restrictions on transfer of the Securities and the registration rights granted
to the Purchaser in connection with the Securities are as set forth in the
Warrant.

 

6.               Miscellaneous.

 

(A)  Waivers and Amendments.  This Agreement and any term hereof may be changed,
waived, discharged or terminated only by an instrument in writing signed by the
party against which enforcement of such change, waiver, discharge or termination
is sought.

 

(B)  Governing Law; Venue.  This Agreement and the Warrant shall each be
construed and enforced in accordance with, and the rights of the parties shall
be governed by, the laws of the State of California without regard to conflict
of laws.  The parties each irrevocably submit to the exclusive jurisdiction of
the U.S. state and federal courts located in San Francisco, California in
connection with any dispute arising under this Agreement or the Warrant.

 

(C)  Survival.  The representations, warranties, covenants and agreements made
herein shall survive any investigation made by the Company or Purchaser and the
Closing.

 

5

--------------------------------------------------------------------------------


 

(D)  Successors and Assigns.  The provisions hereof shall inure to the benefit
of, and be binding upon, the successors, assigns, heirs, executors and
administrators of the parties hereto (specifically including any person that
becomes a holder of the Warrant through transfer thereof from the Purchaser, and
any other successors in interest to the Securities).  In the event of any
merger, amalgamation, consolidation or acquisition involving the Company in
which the Company is not the surviving entity, the Company’s obligations
hereunder and under the Warrant shall be expressly or by operation of law
assumed by the surviving entity. 

 

(E)  Entire Agreement; Construction.  This Agreement and the Warrant constitute
the full and entire understanding and agreement between the parties with regard
to the subject hereof.  In the event of any conflict between the terms of this
Agreement and the terms of the Warrant (including any Schedule attached
thereto), the terms of the Warrant shall prevail.  The term “$” or “dollars”
means United States dollars; the term “including” means “including without
limitation”; “days” means business days in the United States, unless otherwise
indicated.

 

(F)  Notices, etc.  Any notice or other communication given under this Agreement
shall be sufficient if in writing and sent by personal service, facsimile,
courier service promising overnight delivery or registered or certified mail,
return receipt requested, postage prepaid, to a party at its address set forth
below (or at such other address as shall be designated for such purpose by such
party in a written notice to the other party hereto):

 

if to Purchaser, at

 

Partners for Growth, L.P.

560 Mission Street, Third Floor

San Francisco, California 94105

Attention:  Lorraine Nield               

Fax:  (415) 315-7959

 

with a copy to

 

Benjamin Greenspan, Esq.

620 Laguna Road

Mill Valley, CA 94941

(415) 358-4780

 

or

 

if to the Company, at

 

Interwave Communications International, Ltd.

2495 Leghorn Street

Mountain View, California 94043, USA

 

6

--------------------------------------------------------------------------------


 

Attention: Chief Financial Officer

Fax:  (650) 967-1029

 

with a copy to:

 

Wilson Sonsini Goodrich & Rosati

650 Page Mill Road

Palo Alto, CA 94304

Attention: Christopher D. Mitchell, Esq.

Telephone (650) 493-9300

 

or in any case at such other address as Purchaser or the Company shall have
furnished to the other in writing. The term “notify” means to give notice in
writing as specified above.

 

(G)  Severability of this Agreement.  If any provision of this Agreement shall
be judicially determined to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 

(H)  Titles and Subtitles.  The titles of the paragraphs and subparagraphs of
this Agreement are for convenience of reference and shall not, by themselves,
determine the construction of this Agreement.

 

(I)  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

 

[Signature page follows]

 

7

--------------------------------------------------------------------------------


 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

 

PARTNERS FOR GROWTH, L.P.

 

 

 

/s/ Andrew Kahn

 

 

By:

Andrew W. Kahn

, Manager of

 

Partners for Growth, LLC, its General
Partner

 

 

 

AGREED AND ACCEPTED,
as of the date first above written:

 

 

Interwave Communications International Ltd.

 

 

By:

/s/ Cal R. Hoagland

 

Its:

SVP and CFO

 

 

8

--------------------------------------------------------------------------------


 

WARRANT

 

THIS WARRANT (THE “WARRANT”) IS ISSUED PURSUANT TO THE TERMS OF THE PROVISIONS
OF A WARRANT PURCHASE AGREEMENT (THE “AGREEMENT”) BETWEEN INTERWAVE
COMMUNICATIONS INTERNATIONAL LTD. (THE “COMPANY”) AND THE INITIAL WARRANT
HOLDER.  A COPY OF SUCH AGREEMENT IS ON FILE AT THE OFFICE OF THE  CORPORATE
SECRETARY OF THE COMPANY.  THIS SECURITY WAS SOLD IN A PRIVATE PLACEMENT,
WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND MAY BE  OFFERED OR SOLD ONLY IF REGISTERED UNDER THE
SECURITIES ACT OR IF AN EXEMPTION FROM REGISTRATION IS AVAILABLE.

 

Company:

Interwave Communications International Ltd., a Bermuda company

Number of Shares:

57,000

Class of Shares:

Common, par value US$0.01 each

Exercise Price:

$3.60 (subject to adjustment to FMV at closing, if less)

Issue Date:

June 4, 2004

Expiration Date:

June 4, 2011

 

The term “Holder” shall initially refer to Partners for Growth, L.P., a Delaware
limited partnership, which is the initial holder of this Warrant and shall
further refer to any subsequent permitted holder of this Warrant from time to
time.

 

The Holder is subject to certain restrictions as set forth in the Agreement.

 

The Company does hereby certify and agree that, for the agreed sum of $570 and
for other good and valuable consideration, the Holder, or its permitted
successors and assigns, hereby is entitled to purchase from Interwave
Communications International, Ltd. (the “Company”) Fifty-Seven Thousand (57,000)
duly authorized, validly issued, fully paid and non-assessable common shares,
par value US$0.01 each (“Shares”) of the Company upon the terms and subject to
the provisions of this Warrant.

 

Section 1.                                          Term, Price and Exercise of
Warrant.

 

1.1                                 Term of Warrant. This Warrant shall be
exercisable for a period of seven (7) years after the date hereof (hereinafter
referred to as the “Expiration Date”).

 

1.2                                 Exercise Price.  The price per share at
which the Shares are issuable upon exercise of this Warrant (the “Warrant
Shares”) shall be $3.60, subject to adjustment from time to time as set forth
herein (the “Exercise Price”).

 

--------------------------------------------------------------------------------


 

1.3                                 Exercise of Warrant.

 

(a)                                  This Warrant may be exercised or converted,
in whole or in part, upon surrender to the Company at its then principal offices
in the United States of this Warrant to be exercised, together with the form of
election to exercise attached hereto as Exhibit A duly completed and executed,
and upon payment to the Company of the Exercise Price for the number of Warrant
Shares in respect of which this Warrant is then being exercised.

 

(b)                                 Payment of the aggregate Exercise Price may
be made (i) in cash or by cashier’s or bank check or (ii) by converting this
Warrant through a Cashless Exercise (as defined herein).  Upon a “Cashless
Exercise” the Holder shall receive Shares on a net basis such that, without the
payment of any funds, the Holder shall surrender this Warrant in exchange for
the number of Shares equal to “X” (as defined below), computed using the
following formula:

 

 

 

X  =

Y * (A-B)

 

 

A

 

 

 

 

Where

 

X

=

the number of Shares to be issued to Holder.

 

 

 

Y

=

the number of Shares to be exercised under this Warrant

 

 

 

A

=

the fair market value of one Common Share.

 

 

 

B

=

the Exercise Price (as adjusted to the date of such calculations).

 

(c)                                  For purposes of this Warrant, the fair
market value of one Common Share of the Company shall be, if the Common Shares
are listed on a stock exchange or over-the-counter market, the highest closing
sale price reported on such exchange or over-the-counter market for the thirty
(30) day period prior to the date of deterimation of fair market value. If the
Common Shares are not traded over-the-counter or on an exchange, the fair market
value of the Company’s Common Shares shall be the price per share which the
Company could obtain from a willing buyer for shares sold by the Company from
authorized but unissued shares, as such price shall be agreed by the Company and
the Holder.

 

(d)                                 Subject to Section 2 hereof, upon surrender
of this Warrant, and the duly completed and executed form of election to
exercise, and payment of the Exercise Price or conversion of this Warrant
through Cashless Exercise, the Company shall endeavor to

 

2

--------------------------------------------------------------------------------


 

issue and deliver within three (3) business days, but shall in all cases issue
and deliver or cause to be issued and delivered within ten (10) calendar days to
the Holder or such other person as the Holder may designate in writing a
certificate or certificates for the number of Warrant Shares so purchased upon
the exercise or conversion of this Warrant. Such certificate or certificates
shall be deemed to have been issued and any person so designated to be named
therein shall be deemed to have become a holder of record of such Shares as of
the date of the surrender of this Warrant, and the duly completed and executed
form of election to exercise, and payment of the Exercise Price or conversion of
this Warrant through Cashless Exercise; provided, that if the date of surrender
of this Warrant and payment of the Exercise Price is not a business day, the
certificates for the Shares shall be issued as of the next business day (whether
before or after the Expiration Date), and, until such date, the Company shall be
under no duty to cause to be delivered any certificate for such Shares or for
shares of such other class of shares.  If this Warrant is exercised or converted
in part, a new warrant of the same tenor and for the number of Warrant Shares
not exercised or converted shall be executed by the Company.

 

1.4                                 Fractional Interests. The Company shall not
be required to issue fractions of Shares upon the exercise of this Warrant.  If
any fraction of a Common Share would be issuable upon the exercise of this
Warrant (or any portion thereof), the Company shall purchase such fraction for
an amount in cash equal to the same fraction of the last  reported sale price of
the Common Shares on the NASDAQ National Market System or any other national
securities exchange or market on which the Common Shares are then listed or
traded.

 

1.5                                 Automatic Conversion upon Expiration.  In
the event that, upon the Expiration Date, the fair market value of one Share (or
other security issuable upon the exercise hereof) as determined in accordance
with Section 1.3 above is greater than the Exercise Price in effect on such
date, then this Warrant shall automatically be deemed on and as of such date to
be converted pursuant to Section 1.2 above as to all Shares (or such other
securities) for which it shall not previously have been exercised or converted,
and the Company shall promptly deliver a certificate representing the Shares (
or such other securities) issued upon such conversion to the Holder.

 

Section 2.                                          Exchange and Transfer of
Warrant.

 

(a)                                  This Warrant may be transferred, in whole
or in part, without restriction, subject to (i) the Holder’s delivery of an
opinion of counsel in customary form that such transfer is in compliance with
applicable securities laws and (ii) the transferee holder of the new Warrant
assumes in writing the obligations of the Holder set forth in the Agreement.  A
transfer may be registered with the Company by submission to it of this Warrant,
together with the annexed Assignment Form attached hereto as Exhibit B duly
completed and executed. After the Company’s receipt of this Warrant and the
Assignment Form so completed and executed, the Company will issue and deliver to
the transferee a new warrant (representing the portion of this Warrant so
transferred) at the same Exercise Price per share and otherwise having the same
terms and provisions as this Warrant, which the Company will register in the new
holder’s name.  In the event of a partial

 

3

--------------------------------------------------------------------------------


 

transfer of this Warrant, the Company shall concurrently issue and deliver to
the transferring holder a new warrant that entitles the transferring holder to
purchase the balance of this Warrant not so transferred and that otherwise is
upon the same terms and conditions as this Warrant.  Upon the due delivery of
this Warrant for transfer, the transferee holder shall be deemed for all
purposes to have become the holder of the new warrant issued for the portion of
this Warrant so transferred, effective immediately prior to the close of
business on the date of such delivery, irrespective of the date of actual
delivery of the new warrant representing the portion of this Warrant so
transferred.

 

(b)                                 In the event of the loss, theft or
destruction of this Warrant, the Company shall execute and deliver an identical
new warrant to the Holder in substitution therefor upon the Company’s receipt of
(i) evidence reasonably satisfactory to the Company of such event and (ii) if
requested by the Company, an indemnity agreement reasonably satisfactory in form
and substance to the Company.  In the event of the mutilation of or other damage
to the Warrant, the Company shall execute and deliver an identical new warrant
to the Holder in substitution therefor upon the Company’s receipt of the
mutilated or damaged warrant.

 

(c)                                  The Company shall pay all costs and
expenses incurred in connection with the exercise, exchange, transfer or
replacement of this Warrant, including, without limitation, the costs of
preparation, execution and delivery of a new warrant and of share certificates
representing all Warrant Shares; provided, that the Holder shall pay all stamp
and other transfer taxes payable in connection with the transfer or replacement
of this Warrant.

 

Section 3.                                          Certain Covenants.

 

(a)                                  The Company shall at all times reserve for
issuance and keep available out of its authorized and unissued Shares, solely
for the purpose of providing for the exercise of this Warrant, such number of
Shares as shall from time to time be sufficient therefor.

 

(b)                                 The Company will not, by amendment of its
Memorandum of Association or Bye-Laws or through reorganization, consolidation,
merger, amalgamation, sale of assets or otherwise, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant.  Without limiting
the foregoing, the Company (i) will not increase the par value of any shares
receivable upon the exercise of this Warrant above the amount payable therefor
upon such exercise and (ii) will take all such action as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable shares upon the exercise of this Warrant.

 

Section 4.                                          Adjustments to Exercise
Price and Number of Warrant Shares.

 

4.1                                 Adjustments. In order to prevent dilution of
the rights granted hereunder, the Exercise Price shall be subject to adjustment
from time to time in accordance with this Section 4. Except as specifically
excluded in Section 4.5, upon each adjustment of the Exercise Price pursuant to
this Section 4, the Holder shall thereafter be entitled to acquire upon
exercise, at the Exercise Price resulting from such adjustment, the number

 

4

--------------------------------------------------------------------------------


 

of Common Shares of the Company obtainable by multiplying the Exercise Price in
effect immediately prior to such adjustment by the number of Common Shares
acquirable immediately prior to such adjustment and dividing the product thereof
by the new Exercise Price resulting from such adjustment (e.g., the price at
which Additional Common Shares is issued in the case of a Dilutive Issue).

 

4.2                                 Subdivisions, Combinations and Share
Dividends. If the Company shall at any time subdivide by split-up or otherwise,
its outstanding Common Shares into a greater number of shares, or issue
additional Common Shares as a dividend, bonus issue or otherwise with respect to
any Common Shares, the Exercise Price in effect immediately prior to such
subdivision or share dividend or bonus issue shall be proportionately reduced.
Conversely, in case the outstanding Common Shares of the Company shall be
combined into a smaller number of shares, the Exercise Price in effect
immediately prior to such combination shall be proportionately increased.

 

4.3.                              Reorganization, Reclassification,
Consolidation, Merger or Sale of Assets. If any capital reorganization or
reclassification of the Common Shares of the Company, or consolidation,
amalgamation or merger of the Company with another corporation, or the sale of
all or substantially all of its assets to another corporation shall be effected
in such a way that holders of Common Shares shall be entitled to receive shares,
securities, cash or other property with respect to or in exchange for Common
Shares, then, as a condition of such reorganization, reclassification,
consolidation, amalgamation, merger or sale, lawful and adequate provision shall
be made whereby the Holder shall have the right to acquire and receive upon
exercise of this Warrant (or at the option of the Holder, shall have the right
to receive a new and equivalent Warrant for) such shares, securities, cash or
other property issuable or payable (as part of the reorganization,
reclassification, consolidation, amalgamation, merger or sale) with respect to
or in exchange for such number of outstanding Common Shares as would have been
received upon exercise of this Warrant at the Exercise Price then in effect. The
Company will not effect any such consolidation, amalgamation, merger or sale
unless, prior to the consummation thereof, the successor corporation (if other
than the Company) resulting from such consolidation or merger or the corporation
purchasing such assets shall assume by written instrument mailed or delivered to
the Holder, the obligation to deliver such shares, securities or assets that the
Holder may be entitled to purchase in accordance with the foregoing provisions.
If a purchase, tender or exchange offer is made to and accepted by the holders
of more than 50% of the outstanding Common Shares of the Company, the Company
shall not effect any consolidation, amalgamation, merger or sale with the person
having made such offer or with any Affiliate of such person, unless prior to the
consummation of such connsolidation, merger or sale the Holder shall have been
given a reasonable opportunity to then elect to receive upon the exercise of
this Warrant either the shares, securities or assets then issuable with respect
to the Common Shares of the Company or the shares, securities or assets, or the
equivalent, issued to previous holders of the Common Shares in accordance with
such offer. For purposes hereof the term “Affiliate” with respect to any given
person shall mean any person controlling, controlled by or under common control
with the given person. Notwithstanding the foregoing Section 4.3, a new Warrant
issuable to the Holder in connection with a consolidation, amalgamation,

 

5

--------------------------------------------------------------------------------


 

merger (other than a merger for reorganizational purposes) or sale of assets
transaction shall not include the price-based antidilution protection set forth
in Section 4.5.

 

4.4.                              Notices of Record Date, Etc.  In the event
that:

 

(1)                                  the Company shall declare any dividend or
bonus issue upon its Common Shares payable in Company shares to the holders of
its Common Shares, or

 

(2)                                  there shall be any capital reorganization
or reclassification of the securities of the Company, including any subdivision
or combination of its outstanding Common Shares, or consolidation, amalgamation,
or merger of the Company with, or sale of all or substantially all of its assets
to, another corporation,

 

then, in connection with such event, the Company shall give to the Holder:

 

(i)             at least ten (10) days prior written notice of the date on which
the books of the Company shall close or a record shall be taken for such
dividend or bonus issue or for determining rights to vote in respect of any such
reorganization, reclassification, consolidation, merger or sale; and

 

(ii)          in the case of any such reorganization, reclassification, 
consolidation, amalgamation, merger or sale at least ten (10) days prior written
notice of the date when the same shall take place. Such notice in accordance
with the foregoing clause (i) shall also specify, in the case of any such
dividend or bonus issue, the date on which the holders of Common Shares shall be
entitled thereto and the terms of such dividend or bonus issue, and such notice
in accordance with this clause (ii) shall also specify the date on which the
holders of Common Shares shall be entitled to exchange their Common Shares for
securities or other property deliverable upon such reorganization,
reclassification, consolidation, amalgamation, merger or sale, as the case may
be, and the terms of such exchange. Each such written notice shall be given by
first class mail, postage prepaid, addressed to the holder of this Warrant at
the address of the Holder.

 

4.5.                              Exercise Price Adjustment for Dilutive
Issuances.  If the Company at any time (and at each such time) issues Additional
Common Shares after the date of this Warrant for consideration per share less
than the Exercise Price in effect immediately before such issue (a “Dilutive
Issue”), the Exercise Price shall be reduced, concurrently with such Dilutive
Issue, to the price per share paid or payable for such Additional Common
Shares.  In the case of Dilutive Issues authorized or effected by the Company
after 364 calendar days from the Closing Date, the second sentence of
Section 4.1 shall not apply.  The term “Additional Common Shares” means all
Common Shares (including reissued shares) issued or, in the case of convertible
or derivative securities or Common Share equivalents, deemed issued, after the
date of this Warrant, but excluding convertible and derivative securities and
Common Share equivalents outstanding prior to the date of this Warrant.  For
example only, if the Exercise Price is $2.00, the number of shares issuable
under the Warrant is 50,000, and the Company issues Common Shares at $1.75 on
the 90th day after the date of this Warrant, the new Exercise Price pursuant to

 

6

--------------------------------------------------------------------------------


 

this Section 4.5 is deemed to be $1.75 and the new number of shares issuable
under Section 4.1 upon exercise of the Warrant is 57,143  (($2.00 * 50,000) /
$1.75).  If the issuance of Additional Common Shares were to occur 390 calendar
days after the date of this Warrant, the Exercise Price would be adjusted to
$1.75 but the number of shares subject to the Warrant would remain at 50,000. As
a further example, if the Company engaged in a merger transaction after the date
of this Warrant and a new Warrant is issued for the appropriately adjusted
number of shares and adjusted Exercise Price as determined in this Section 4,
the new Warrant issuable to the Holder would not include price-based
antidilution protection set forth in this Section 4.5 in respect of future
dilutive issues.

 

4.6.                              Adjustment by Board of Directors. If any event
occurs as to which, in the opinion of the Board of Directors of the Company, the
provisions of this Section 4 are not strictly applicable or if strictly
applicable would not fairly protect the rights of the Holder in accordance with
the essential intent and principles of such provisions, then the Board of
Directors shall make an adjustment in the application of such provisions, in
accordance with such essential intent and principles, so as to protect such
rights, but in no event shall any adjustment have the effect of increasing the
Exercise Price as otherwise determined pursuant to any of the provisions of this
Section 4, except in the case of a combination of shares of a type contemplated
in Section 4.2 and then in no event to an amount larger than the Exercise Price
as adjusted pursuant to Section 4.2.

 

4.7.                              Officers’ Statement as to Adjustments.
Whenever the Exercise Price and/or number of Shares subject to the Warrant is
required to be adjusted as provided in Section 4, the Company shall forthwith
file at each office designated for the exercise of this Warrant a statement,
signed by the Chief Executive Officer, Chief Financial Officer or any Managing
Director of the Company, showing in reasonable detail the facts requiring such
adjustment, the Exercise Price and number of issuable shares that will be
effective after such adjustment; provided, however, such statement shall not be
required to the extent the information requested in this Section 4.7 is
available through the Company’s reports filed with the Securities and Exchange
Commission. If the information described in this Section 4.7 is readily
available through the Company’s reports filed with the Securities and Exchange
Commission, the Company shall not be required to provide a separate notice of
adjustment to the Holder; provided, however, if such information is not readily
available through the Company’s reports filed with the Securities Exchange
Commission and made public, the Company shall cause a notice setting forth any
such adjustments to be sent by mail, first class, postage prepaid, to the record
Holder of this Warrant at its address appearing herein or otherwise in the
Company’s Register of Members.  If such notice relates to an adjustment
resulting from an event referred to in Section 4.3, such notice shall be
included as part of the notice required to be mailed and published under the
provisions of Section 4.3.

 

4.8                                 Issue of Securities other than Common
Shares.  In the event that at any time, as a result of any adjustment made
pursuant to Section 4, the Holder thereafter shall become entitled to receive
any shares of the Company, other than Common Shares,

 

7

--------------------------------------------------------------------------------


 

thereafter the number of such other shares so receivable upon exercise of this
Warrant shall be subject to adjustment from time to time in a manner and on
terms as nearly equivalent as practicable to the provisions with respect to the
Common Shares contained in Section 4.

 

Section 5.                                          Rights and Obligations of
the Warrant Holder.

 

This Warrant shall not entitle the Holder to any rights of a shareholder in the
Company.  The Holder shall have the specific “piggyback” registration rights set
forth in Exhibit C attached hereto and made a part hereof.  Capitalized terms
not otherwise defined in Exhibit C shall have the meanings set forth herein.

 

Section 6.                                          Restrictive Share Legend.

 

This Warrant and the Warrant Shares have not been registered under any
securities laws.  Accordingly, any share certificates issued pursuant to the
exercise of this Warrant shall (until receipt of an opinion of counsel in
customary form that such legend is no longer necessary) bear the following
legend:

 

THIS WARRANT AND THE WARRANT SHARES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”), AND HAVE BEEN ACQUIRED
FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OF
DISTRIBUTION THEREOF. NO SUCH SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN
CUSTOMARY FORM THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT.

 

Section 7.                                          Notices.

 

Any notice or other communication required or permitted to be given here shall
be in writing and shall be effective (a) upon hand delivery or delivery by
e-mail or facsimile at the address or number designated below (if delivered on a
business day during normal business hours where such notice is to be received)
or the first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received),
or (b) on the third business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communication shall be:

 

If to the Company:

 

Interwave Communications International, Ltd.

 

8

--------------------------------------------------------------------------------


 

2495 Leghorn Street

Mountain View, California 94043, USA

Telephone: (650) 314-2533

Facsimile: (650) 967-1029

E-Mail: choagland@iwv.com

Attention: Cal R. Hoagland, Senior Vice President and Chief Financial Officer

 

With a copy to:

Wilson Sonsini Goodrich & Rosati

650 Page Mill Road

Palo Alto, CA 94304

Attention: Christopher D. Mitchell, Esq.

Telephone (650) 493-9300

 

If to the Holder:

 

Partners for Growth, L.P.

560 Mission Street, Third Floor

San Francisco, CA 94105

Telephone:  (415) 315-7944

Telecopier: (415) 315-7959

E-Mail: lorraine@pfgrowth.com

Attention: Lorraine Nield

 

with a copy to

 

Benjamin Greenspan, Esq.

620 Laguna Road

Mill Valley, CA 94941

(415) 358-4780

 

Each party hereto may from time to time change its address for notices under
this Section 7 by giving at least 10 calendar days’ notice of such changes
address to the other party hereto.

 

Section 8.                                          Amendments and Waivers.

 

This Warrant and any term hereof may be changed, waived, discharged or
terminated only by an instrument in writing signed by the party against which
enforcement of such change, waiver, discharge or termination is sought.

 

Section 9.                                          Applicable Law;
Severability.

 

This Warrant shall be governed by and construed and enforced in accordance with
the laws of the State of California.  If any one or more of the provisions
contained in this

 

9

--------------------------------------------------------------------------------


 

Warrant, or any application of any provision thereof, shall be invalid, illegal,
or unenforceable in any respect, the validity, legality and enforceability of
the remaining provisions contained herein and all other applications of any
provision thereof shall not in any way be affected or impaired thereby.

 

Section 10.                                   Construction.

 

The terms of the Warrant Purchase Agreement to which this Warrant is attached as
Exhibit 1 are incorporated by reference herein. Terms used but not defined
herein have the meaning set forth in the Warrant Purchase Agreement.

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed on
the day and year first above written.

 

COMPANY:

 

Interwave Communications International Ltd.

 

 

By:

/s/ Cal R. Hoagland

 

 

 

 

Name:

Cal R. Hoagland

 

 

 

 

Title:

SVP and CFO

 

 

 

ACKNOWLEDGED AND AGREED:

 

HOLDER:

 

Partners for Growth, L.P.

 

 

By:

/s/ Andrew Kahn

 

 

Andrew Kahn, Manager of

 

Partners for Growth, LLC,

 

Its General Partner

 

10

--------------------------------------------------------------------------------


 

Exhibit A

 

To:                              Interwave Communications International Ltd.

 

ELECTION TO EXERCISE

 

1.                                       The undersigned hereby exercises its
right to subscribe for and purchase ______________ fully paid, validly issued
and nonassessable Shares covered by the attached Warrant and tenders payment
herewith in the amount of $___________ in accordance with the terms thereof.

 

1.                                       The undersigned hereby elects to
convert the attached Warrant into fully paid, validly issued and nonassessable
Shares by Cashless Exercise in the manner specified in Section 1.3 of the
attached Warrant. This conversion is exercised with respect to __________ of
shares.

 

[Strike the paragraph above that does not apply.]

 

 

, and requests that certificates for such shares be issued in the name of, and
delivered to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

[Holder]

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit B

 

ASSIGNMENT FORM

 

To:

Interwave Communications International Ltd.

 

 

 

 

The undersigned hereby assigns and transfers this Warrant to

 

 

 

 

 

 

 

 

(Insert assignee’s social security or tax identification number)

 

 

 

 

 

 

 

 

(Print or type assignee’s name, address and postal code)

 

 

 

 

 

 

 

 

and irrevocably appoints ______________________________________ to transfer this
Warrant on the books of the Company.

 

Date:

 

    Partners For Growth, L.P.

 

 

By

 

 

 

Name:

 

, Manager of

 

Partners for Growth, LLC, Its General Partner

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

PIGGYBACK REGISTRATION RIGHTS

 

1. PIGGYBACK REGISTRATION RIGHTS.

 

1.1                                 Piggyback Rights. If (but without any
obligation to do so) the Company proposes to register any of its equity
securities under the United States Securities Act of 1933 (the “Act”) in
connection with the public offering of such shares (other than (i) a
registration relating solely to the sale of securities to participants in a
Company equity option or share rights or share purchase plan, (ii) a
registration relating to a corporate reorganization or other transaction under
Rule 145 of the Act, or (iii) a registration relating to the offer and sale of
debt securities, (iv) a registration on any registration form that does not
permit secondary sales, or (v) a registration on any form that does not include
substantially the same information as would be required to be included in a
registration statement covering the sale of the Warrant Shares, the Company
shall, at such time, promptly give the Holder written notice of such
registration. Upon the written request of the Holder given within ten (10)
business days after mailing of such notice by the Company, the Company shall,
subject to the provisions of Section 1.4 of this Exhibit C, use all commercially
reasonable efforts to cause a registration statement to become effective, which
includes all of the Warrant Shares that the Holder requests to be registered by
such notice and for which the Holder (or its individual members) is then the
shareholder of record (or would be the shareholder of record upon the exercise
of its Warrant).  Notwithstanding the foregoing, unless the consent of the
requisite Holders under the Sixth Amended and Restated Investor Rights Agreement
among the Company and the undersigned Investors therein) has been obtained
pursuant to the amendment or waiver provisions therein, the inclusion of the
Warrant Shares in any registration pursuant to this Section 1.1 shall not reduce
the number of Registrable Securities (as defined in the Sixth Amended and
Restated Investor Rights Agreement) also to be included in the same
registration, and shall be limited in its entirety prior to any limitation on
the number of Registrable Securities included in such registration.

 

1.2                                 Right to Terminate Registration. The Company
shall have the right to terminate or withdraw any registration initiated by it
under this Section 1 prior to the effectiveness of such registration whether or
not the Holder has elected to include securities in such registration.

 

1.3                                 Expenses of Registration. All expenses other
than underwriting discounts and commissions incurred in connection with
registrations, filings or qualifications pursuant to this Section, including
without limitation all registration, filing and qualification fees (including
Blue Sky fees), printers’ and accounting fees, and fees and disbursements of
counsel for the Company and the reasonable fees and disbursements for one
counsel for the Holder shall be borne by the Company. Any fees or disbursements
of counsel for the Holder (other than the single counsel referenced above) shall
be borne by the Holder.

 

--------------------------------------------------------------------------------


 

1.4                                 Underwriting Requirements. In connection
with any offering involving an underwriting of Common Shares of the Company, the
Company shall not be required under this Section to include any of the Warrant
Shares in such underwriting unless the Holder accepts the terms of the
underwriting as agreed upon between the Company and the underwriters selected by
it (or by other persons entitled to select the underwriters) and enters into an
underwriting agreement in customary form with an underwriter or underwriters
selected by the Company. If the total amount of securities, including Warrant
Shares, requested by shareholders or other securities holders to be included in
such offering exceeds the amount of securities sold other than by the Company
that the underwriters determine in their sole discretion is compatible with the
success of the offering, then the Company shall be required to include in the
offering only that number of such securities, including Warrant Shares, that the
underwriters determine in their sole discretion will not  jeopardize the success
of the offering (the securities so included to be apportioned pro rata among the
selling shareholders, including Holder, according to the total amount of
securities entitled to be included therein owned by each selling shareholder or
in such other proportions as may be mutually agreed to by such selling
shareholders).

 

1.5                                 Information from the Holder. It shall be a
condition precedent to the obligations of the Company to take any action
pursuant to this Section 1 with respect to the Warrant Shares that the Holder
shall furnish to the Company such information regarding itself and its
individual members, the Warrant Shares held by Holder or its members, and the
intended method of disposition of such securities as shall be reasonably
required to effect the registration of the Warrant Shares.

 

1.6                                 No Delay of Registration. The Holder shall
not have any right to obtain or seek an injunction restraining or otherwise
delaying any such registration as the result of any controversy that might arise
with respect to the interpretation or implementation of this Section 1.

 

2.                                       INDEMNIFICATION

 

In the event any shares of Warrant Shares are included in a registration
statement under Section 1 of this Exhibit C:

 

2.1                                 The Company Indemnity. To the extent
permitted by law, the Company will indemnify, defend and hold harmless the
Holder, its partners or officers, directors, shareholders, legal counsel and
accountants for the Holder, any underwriter (as defined in the Act) for the
Holder and each person, if any, who controls the Holder or underwriter, within
the meaning of the Securities Act or the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) (each an “Indemnified Person”), against any losses,
claims, damages or liabilities (joint or several) to which they may become
subject under the Securities Act, the Exchange Act or any state securities laws,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any of the following statements,
omissions or violations (collectively a “Violation”): (i) any untrue statement
or alleged untrue statement of a material fact contained in such

 

--------------------------------------------------------------------------------


 

registration statement, including any preliminary prospectus or final prospectus
contained therein or any amendments or supplements thereto, (ii) the omission or
alleged omission to state therein a material fact required to be stated therein,
or necessary to make the statements therein not misleading, or (iii) any
violation or alleged violation by the Company of the Securities Act, the
Exchange Act, any state securities laws or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities laws in
connection with such registration; and the Company will reimburse each 
Indemnified Person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action as such expenses are incurred; provided however that the
indemnity agreement contained in this Section 2.1 shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld), nor shall the Company be liable in any such case
for any such loss, claim, damage, liability or action to the extent that it
arises out of or is based upon a Violation that occurs in reliance upon and in
conformity with written information furnished expressly for use in connection
with such registration by any Indemnified Person; provided further, however,
that the  foregoing indemnity agreement with respect to any preliminary
prospectus shall not inure to the benefit of any Indemnified Person from whom
the person asserting any such losses, claims, damages or liabilities purchased
Warrant Shares in the offering, if a copy of the prospectus (as then amended or
supplemented if the Company shall have furnished any amendments or supplements
thereto) was not sent or given by or on behalf of such Indemnified Person to
such person, if required by law so to have been delivered, at or prior to the
written confirmation of the sale of the shares to such person, and if the
prospectus (as so amended or supplemented) would have cured the defect giving
rise to such loss, claim, damage or liability.

 

2.2                                 Holder Indemnity. To the extent permitted by
law, the Holder and each of them will jointly and severally indemnify, defend
and hold harmless the Company, each of its directors, each of its officers, each
of its partners, each person, if any, who controls the Company within the
meaning of the Securities Act, legal counsel and accountants for the Company,
any underwriter, any other shareholder selling securities in such registration
statement and any controlling person of any such  underwriter or other
shareholder, against any losses, claims, damages or liabilities (joint or
several) to which any of the foregoing persons may become subject, under the
Securities Act, the Exchange Act or any state securities laws, insofar as such
losses, claims, damages or liabilities (or actions in respect thereto) arise out
of or are based upon any Violation (but excluding clause (iii) of the definition
thereof), in each case to the extent (and only to the extent) that such
Violation occurs in reliance upon and in conformity with written information
furnished by the Holder expressly for use in connection with such registration;
and the Holder will reimburse any person intended to be indemnified pursuant to
this Section 2.2 for any legal or other expenses reasonably incurred by such
person in connection with investigating or defending any such loss, claim,
damage, liability or action; provided however that the indemnity agreement
contained in this Section 2.2 shall not apply to amounts paid in settlement of
any such loss, claim, damage, liability or action if such

 

--------------------------------------------------------------------------------


 

settlement is effected without the consent of the Holder (which consent shall
not be unreasonably withheld).

 

2.3                                 Prompt Notice Required. Promptly after
receipt by an indemnified party under this Section 2 of actual knowledge of the
commencement of any action (including any governmental action), such indemnified
party will, if a claim in respect thereof is to be made against any indemnifying
party under this Section 2, deliver to the indemnifying party a written notice
of the commencement thereof and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires,  jointly
with any other indemnifying party similarly noticed, to assume the defense
thereof with counsel mutually satisfactory to the parties; provided however that
an indemnified party (together with all other indemnified parties that may be
represented without conflict by one counsel) shall have the right to retain one
separate counsel, with the fees and expenses to be paid by the indemnifying
party, if representation of such indemnified party by the counsel retained by
the indemnifying party would be inappropriate due to actual or potential
differing interests between such indemnified party and any other party
represented by such counsel in such proceeding.  The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action, if prejudicial to its ability to defend such action, shall
relieve such indemnifying party of any liability to the indemnified party under
this Section 2 to the extent of such prejudice, but the omission to so deliver
written notice to the indemnifying party will not relieve it of any liability
that it may have to any indemnified party otherwise than under this Section 2.3.

 

2.4                                 Alternative Relief. If the indemnification
provided for in this Section 2 is held by a court of competent jurisdiction to
be unavailable to an indemnified party with respect to any loss, liability,
claim, damage or expense referred to herein, then the indemnifying party, in
lieu of indemnifying such indemnified party hereunder, shall contribute to the
amount paid or payable by such indemnified party as a result of such loss,
liability, claim, damage or expense in such proportion as is appropriate to
reflect the relative fault of and the relative benefits received by the
indemnifying party on the one hand and of the indemnified party on the other in
connection with the statements or omissions that resulted in such loss,
liability, claim, damage or expense, as well as any other relevant equitable
considerations, provided that no person guilty of fraud shall be entitled to
contribution. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information, and opportunity to correct or prevent such
statement or omission.  The relative benefits received by the indemnifying party
and the indemnified party shall be determined by reference to the net proceeds
and underwriting discounts and commissions from the offering received by each
such party.

 

2.5                                 Underwriting Agreement. Notwithstanding the
foregoing, to the extent that the provisions on indemnification and contribution
contained in the underwriting

 

--------------------------------------------------------------------------------


 

agreement entered into in connection with the underwritten public offering are
in conflict with the foregoing provisions of this Section 2, the provisions in
the underwriting agreement shall control.

 

2.6                                 Survival. The obligations of the Company and
the Holder under this Section 2 shall survive the completion of any offering of
the Warrant Shares in a registration statement under Section 1 of this Exhibit
C.

 

3.                                       ASSIGNMENT

 

The rights to cause the Company to register Warrant Shares pursuant to Section 1
of this  Exhibit C may be assigned (but only with all related obligations) by
Holder to  a transferee or assignee of such securities provided; (a) the Company
is, within a reasonable time after such transfer, furnished with written notice
of  the name and address of such transferee or assignee and the securities with 
respect to which such registration rights are being assigned and (b) such 
transferee or assignee agrees in writing to be bound by and subject to the 
terms and conditions of the Agreement.

 

4.                                       TERMINATION OF REGISTRATION RIGHTS

 

The Holder shall not be entitled to exercise any right provided for in Section 
1 of this Exhibit C after such time at which all Warrant Shares of the relevant
holder can be sold in any  three (3) month period without registration in
compliance  with Rule 144 of the Act.

 

--------------------------------------------------------------------------------


 

Partners for Growth

 

Security Agreement

 

Debtor:

 

INTERWAVE COMMUNICATIONS INTERNATIONAL LTD.,

 

 

a Bermuda corporation

 

 

 

Address:

 

Clarendon House

 

 

2 Church Street

 

 

P.O. Box HM 1022

 

 

Hamilton, HM DX, Bermuda

 

 

 

Date:

 

June 4, 2004

 

THIS SECURITY AGREEMENT is entered into on the above date between PARTNERS FOR
GROWTH, L.P. (“PFG”), whose address is 560 Mission Street, 3rd floor, San
Francisco, CA 94105 and the Debtor named above (the “Debtor”), whose chief
executive office is located at the above address (“Debtor’s Address”).

 

1

--------------------------------------------------------------------------------


 

1.  [INTENTIONALLY OMITTED]


 


2.  SECURITY INTEREST. TO SECURE THE PAYMENT AND PERFORMANCE OF ALL OF THE
OBLIGATIONS WHEN DUE, DEBTOR HEREBY GRANTS TO PFG A SECURITY INTEREST IN ALL OF
THE FOLLOWING (COLLECTIVELY, THE “COLLATERAL”):  ALL RIGHT, TITLE AND INTEREST
OF DEBTOR IN AND TO ALL OF THE FOLLOWING, WHETHER NOW OWNED OR HEREAFTER ARISING
OR ACQUIRED AND WHEREVER LOCATED: ALL ACCOUNTS; ALL INVENTORY; ALL EQUIPMENT;
ALL DEPOSIT ACCOUNTS; ALL GENERAL INTANGIBLES (INCLUDING WITHOUT LIMITATION ALL
INTELLECTUAL PROPERTY); ALL INVESTMENT PROPERTY; ALL OTHER PROPERTY; AND ANY AND
ALL CLAIMS, RIGHTS AND INTERESTS IN ANY OF THE ABOVE, AND ALL GUARANTIES AND
SECURITY FOR ANY OF THE ABOVE, AND ALL SUBSTITUTIONS AND REPLACEMENTS FOR,
ADDITIONS, ACCESSIONS, ATTACHMENTS, ACCESSORIES, AND IMPROVEMENTS TO, AND
PROCEEDS  (INCLUDING PROCEEDS OF ANY INSURANCE POLICIES, PROCEEDS OF PROCEEDS
AND CLAIMS AGAINST THIRD PARTIES) OF, ANY AND ALL OF THE ABOVE, AND ALL DEBTOR’S
BOOKS RELATING TO ANY AND ALL OF THE ABOVE. NOTWITHSTANDING ANYTHING HEREIN TO
THE CONTRARY, IN NO EVENT SHALL THE SECURITY INTEREST GRANTED UNDER THIS SECTION
2 ATTACH TO ANY  (“SPECIFIED CONTRACTS”):  ANY LEASE, LICENSE, CONTRACT,
PROPERTY RIGHTS OR AGREEMENT TO WHICH DEBTOR IS A PARTY OR ANY OF ITS RIGHTS
(INCLUDING PROPERTY RIGHTS WITH RESPECT TO EQUIPMENT) OR INTERESTS THEREUNDER IF
AND FOR SO LONG AS THE GRANT OF SUCH SECURITY INTEREST SHALL CONSTITUTE OR
RESULT IN (I) THE ABANDONMENT, INVALIDATION OR UNENFORCEABILITY OF ANY RIGHT,
TITLE OR INTEREST OF DEBTOR THEREIN OR (II) IN A BREACH OR TERMINATION PURSUANT
TO THE TERMS OF, OR A DEFAULT UNDER, ANY SUCH LEASE, LICENSE, CONTRACT PROPERTY
RIGHTS OR AGREEMENT (OTHER THAN TO THE EXTENT THAT ANY SUCH TERM WOULD BE
RENDERED INEFFECTIVE PURSUANT TO SECTIONS 9-406, 9-407, 9-408 OR 9-409 OF THE
CODE (OR ANY SUCCESSOR PROVISION OR PROVISIONS) OF ANY RELEVANT JURISDICTION OR
ANY OTHER APPLICABLE LAW OR PRINCIPLES OF EQUITY); PROVIDED HOWEVER THAT SUCH
SECURITY INTEREST SHALL ATTACH IMMEDIATELY AT SUCH TIME AS THE CONDITION CAUSING
SUCH ABANDONMENT, INVALIDATION OR UNENFORCEABILITY SHALL BE REMEDIED AND TO THE
EXTENT SEVERABLE, SHALL ATTACH IMMEDIATELY TO ANY PORTION OF SUCH LEASE,
LICENSE, CONTRACT, PROPERTY RIGHTS OR AGREEMENT THAT DOES NOT RESULT IN ANY OF
THE CONSEQUENCES SPECIFIED IN (I) OR (II) ABOVE. EXCEPT AS DISCLOSED ON EXHIBIT
A HERETO, DEBTOR REPRESENTS AND WARRANTS TO PFG THAT THERE ARE NO SPECIFIED
CONTRACTS WHICH ARE MATERIAL TO DEBTOR’S BUSINESS.  DEBTOR SHALL NOT, HEREAFTER,
WITHOUT PFG’S PRIOR WRITTEN CONSENT, ENTER INTO ANY SPECIFIED CONTRACT WHICH IS
MATERIAL TO DEBTOR’S BUSINESS. IN ADDITION, NOTWITHSTANDING ANYTHING HEREIN TO
THE CONTRARY, IN NO EVENT SHALL THE SECURITY INTEREST GRANTED UNDER THIS SECTION
2 ATTACH TO ANY OF THE OUTSTANDING CAPITAL STOCK OF A CONTROLLED FOREIGN
CORPORATION (AS SUCH TERM IS DEFINED IN THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED) IN EXCESS OF 65% OF THE VOTING POWER OF ALL CLASSES OF CAPITAL STOCK OF
SUCH CONTROLLED FOREIGN CORPORATION ENTITLED TO VOTE.


 


3.  REPRESENTATIONS, WARRANTIES AND COVENANTS OF DEBTOR.


 

In order to induce PFG to enter into a loan agreement with the Borrower and make
loans to the Borrower, subject to the exceptions set forth on the Disclosure
Schedule attached hereto as Exhibit B, Debtor represents and warrants to PFG as
follows, and Debtor covenants that the following representations will continue
to be true, and that Debtor will at all times comply with all of the following
covenants, throughout the term of this Agreement and until all Obligations have
been paid and performed in full:

 

3.1  Corporate Existence and Authority.  Debtor is and will continue to be, duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation.  Debtor is and will continue to be qualified
and licensed to do business in all jurisdictions in which any failure to do so
would result in a Material Adverse Change.  The execution, delivery and
performance by Debtor of this Agreement, and all other documents contemplated
hereby (i) have been duly and validly authorized, (ii) are enforceable against
Debtor in accordance with their terms (except as enforcement may be limited by
equitable principles and by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to creditors’ rights generally), and (iii) do not
violate Debtor’s articles or certificate of incorporation, or Debtor’s by-laws,
or any law or any material agreement or instrument which is binding upon Debtor
or its property, and (iv) do not constitute grounds for acceleration of any
material indebtedness or obligation under any agreement or instrument which is
binding upon Debtor or its property.

 

3.2  Name; Trade Names and Styles.  As of the date hereof, the name of Debtor
set forth in the heading to this Agreement is its name as presently set forth in
its certificate of incorporation.  Listed on Exhibit A hereto are, as of the
date hereof, all prior names of Debtor and all of Debtor’s present and prior
trade names.  Debtor shall give PFG 30 days’ prior written notice before
changing its name or doing business under any other name.  Debtor has complied,
and will in the future comply, in all material respects, with all laws relating
to the conduct of business under a fictitious business name, if applicable to
Debtor.

 

3.3  Place of Business; Location of Collateral. As of the date hereof, the
address set forth in the heading to this Agreement is Debtor’s chief executive
office.  In addition, as of the date hereof, Debtor has places of business and
Collateral is located only at the locations set forth on Exhibit A hereto. 
Debtor will give PFG at least 30 days prior written notice before opening any
additional place of business, changing its chief executive office, or moving any
of the Collateral to a location other than Debtor’s Address or one of the
locations set forth on Exhibit A hereto, except that Debtor may maintain sales
offices in the ordinary course of business at which not more than a total of
$10,000 fair market value of Equipment is located.

 

2

--------------------------------------------------------------------------------


 

3.4  Title to Collateral; Perfection; Permitted Liens. 

 

(a)  Debtor is now, and will at all times in the future be, the sole owner of
all the Collateral, except for items of Equipment which are leased to Debtor and
except for Permitted Liens.  The Collateral now is and will remain free and
clear of any and all liens, charges, security interests, encumbrances and
adverse claims, except for Permitted Liens.  PFG now has, and will continue to
have, an enforceable security interest in all of the Collateral, subject only to
the Permitted Liens, and Debtor will at all times defend PFG and the Collateral
against all claims of others. 

 

(b)   Debtor has set forth on Exhibit A hereto all of Debtor’s Deposit Accounts,
as of the date hereof, and Debtor will give PFG five Business Days advance
written notice before establishing any new Deposit Accounts and will cause the
institution where any such new Deposit Account is maintained to execute and
deliver to PFG a control agreement in form sufficient to perfect PFG’s security
interest in the Deposit Account and otherwise satisfactory to PFG in its good
faith business judgment.

 

(c) In the event that Debtor shall at any time after the date hereof have any
commercial tort claims against others, which it is asserting or gives written
notice of its intention to assert, and in which the potential recovery exceeds
$100,000, Debtor shall promptly notify PFG thereof in writing and provide PFG
with such information regarding the same as PFG shall request (unless providing
such information would waive the Debtor’s attorney-client privilege).  Such
notification to PFG shall constitute a grant of a security interest in the
commercial tort claim and all proceeds thereof to PFG, and Debtor shall execute
and deliver all such documents and take all such actions as PFG shall request in
connection therewith.

 

(d)   None of the Collateral now is or will be affixed to any real property in
such a manner, or with such intent, as to become a fixture.  Debtor is not and
will not become a lessee under any real property lease pursuant to which the
lessor may obtain any rights in any of the Collateral and no such lease now
prohibits, restrains, impairs or will prohibit, restrain or impair Debtor’s
right to remove any Collateral from the leased premises.  Whenever any
Collateral is located upon premises in which any third party has an interest,
Debtor shall, whenever requested by PFG, use commercially reasonable efforts to
cause such third party to execute and deliver to PFG, in form acceptable to PFG,
such waivers and subordinations as PFG shall specify in its good faith business
judgment.  Debtor will keep in full force and effect, and will comply with all
material terms of, any lease of real property where any of the Collateral now or
in the future may be located.

 

3.5  Maintenance of Collateral.  Debtor will maintain the Collateral in good
working condition (ordinary wear and tear excepted), and Debtor will not use the
Collateral for any unlawful purpose.  Debtor will immediately advise PFG in
writing of any material loss or damage to the Collateral.

 

3.6  Books and Records.  Debtor has maintained and will maintain at Debtor’s
Address complete and accurate books and records, comprising an accounting system
such that its financial statements can be prepared in accordance with GAAP.

 

3.7  Financial Condition, Statements and Reports.  All financial statements now
or in the future delivered to PFG have been, and will be, prepared in conformity
with GAAP and now and in the future will fairly present, in all material
respects, the results of operations and financial condition of Debtor, in
accordance with GAAP, at the times and for the periods therein stated.  Between
the last date covered by any such statement provided to PFG and the date hereof,
there has been no Material Adverse Change.

 

3.8  Tax Returns and Payments; Pension Contributions.  Debtor has timely filed,
and will timely file, all material required tax returns and reports, and Debtor
has timely paid, and will timely pay, all federal and state, and all material
foreign and local taxes, assessments, deposits and contributions now or in the
future owed by Debtor.  Debtor may, however, defer payment of any contested
taxes, assessments, deposits and contributions, provided that Debtor (i) in good
faith contests Debtor’s obligation to pay the same by appropriate proceedings
promptly and diligently instituted and conducted, (ii) notifies PFG in writing
of the commencement of, and any material development in, the proceedings, and
(iii) posts bonds or takes any other steps required to keep the contested taxes
from becoming a lien upon any of the Collateral.  Debtor is unaware of any
claims or adjustments proposed for any of Debtor’s prior tax years which could
result in additional taxes becoming due and payable by Debtor.  Debtor has paid,
and shall continue to pay all amounts necessary to fund all present and future
pension, profit sharing and deferred compensation plans in accordance with their
terms, and Debtor has not and will not withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any such plan which could reasonably be expected to result in
any liability of Debtor, including any material liability to the Pension Benefit
Guaranty Corporation or its successors or any other governmental agency.

 

3.9  Compliance with Law.  Debtor has, to the best of its knowledge, complied,
and will comply, in all material respects, with all provisions of all foreign,
federal, state and local laws and regulations applicable to Debtor, including,
but not limited to, those relating to Debtor’s ownership of real or personal
property, the conduct and licensing of Debtor’s business, and all environmental
matters.

 

3.10  Litigation.  There is no claim, suit, litigation, proceeding or
investigation pending or (to best of Debtor’s knowledge) threatened against
Debtor in any court or before any governmental agency (or any basis therefor
known to Debtor) which

 

3

--------------------------------------------------------------------------------


 

could reasonably be expected to result, either separately or in the aggregate,
in any Material Adverse Change.  Debtor will promptly inform PFG in writing of
any claim, proceeding, litigation or investigation in the future threatened or
instituted against Debtor involving any single claim of $50,000 or more, or
involving $100,000  or more in the aggregate.

 


4. REMITTANCE OF PROCEEDS. SUBJECT TO THE RIGHTS OF THE SENIOR LENDER (IF ANY),
ALL PROCEEDS ARISING FROM THE DISPOSITION OF ANY COLLATERAL SHALL BE DELIVERED,
IN KIND, BY DEBTOR TO PFG IN THE ORIGINAL FORM IN WHICH RECEIVED BY DEBTOR NOT
LATER THAN THE FOLLOWING BUSINESS DAY AFTER RECEIPT BY DEBTOR, TO BE APPLIED TO
THE OBLIGATIONS IN SUCH ORDER AS PFG SHALL DETERMINE; PROVIDED THAT, IF NO
DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, DEBTOR SHALL NOT BE
OBLIGATED TO REMIT TO PFG (I) THE PROCEEDS OF ACCOUNTS ARISING IN THE ORDINARY
COURSE OF BUSINESS, OR (II) THE PROCEEDS OF THE SALE OF WORN OUT OR OBSOLETE
EQUIPMENT DISPOSED OF BY DEBTOR IN GOOD FAITH IN AN ARM’S LENGTH TRANSACTION FOR
AN AGGREGATE PURCHASE PRICE OF $25,000 OR LESS (FOR ALL SUCH TRANSACTIONS IN ANY
FISCAL YEAR), AND (III) THE PROCEEDS OF INSURANCE IF PROMPTLY USED TO REPLACE OR
REPAIR THE PROPERTY WITH RESPECT TO WHICH THE PROCEEDS WERE PAID.  EXCEPT AS
PERMITTED ABOVE, DEBTOR AGREES THAT IT WILL NOT COMMINGLE PROCEEDS OF COLLATERAL
WITH ANY OF DEBTOR’S OTHER FUNDS OR PROPERTY, BUT WILL HOLD SUCH PROCEEDS
SEPARATE AND APART FROM SUCH OTHER FUNDS AND PROPERTY AND IN AN EXPRESS TRUST
FOR PFG, EXCEPT AS SET FORTH ABOVE, AND SUBJECT TO THE RIGHTS OF THE SENIOR
LENDER.  NOTHING IN THIS SECTION LIMITS THE RESTRICTIONS ON DISPOSITION OF
COLLATERAL SET FORTH ELSEWHERE IN THIS AGREEMENT.


 


5.  ADDITIONAL DUTIES OF DEBTOR.


 

5.1 [intentionally omitted]

 

5.2  Insurance.  Debtor shall, at all times insure all of the tangible personal
property Collateral and carry such other business insurance, with insurers
reasonably acceptable to PFG, in such form and amounts as PFG may reasonably
require and that are customary and in accordance with standard practices for
Debtor’s industry and locations, and Debtor shall provide evidence of such
insurance to PFG.  All such insurance policies shall name PFG as an additional
loss payee, and shall contain a lenders loss payee endorsement in form
reasonably acceptable to PFG.  Upon receipt of the proceeds of any such
insurance, subject to the rights of the Senior Lender, provided no Default or
Event of Default has occurred and is continuing, PFG shall release to Debtor
insurance proceeds with respect to Collateral, which shall be utilized by Debtor
for the prompt repair or replacement of the Collateral with respect to which the
insurance proceeds were paid.  PFG may require reasonable assurance that the
insurance proceeds so released will be so used.  If Debtor fails to provide or
pay for any insurance, PFG may, but is not obligated to, obtain the same at
Debtor’s expense.  Debtor shall promptly deliver to PFG copies of all material
reports made to insurance companies.

 

5.3  Reports.  Debtor, at its expense, shall provide PFG with such written
reports with respect to Debtor, as PFG shall from time to time specify in its
good faith business judgment, it being recognized by PFG that any projections
and forecasts provided by Debtor in good faith and based upon reasonable
assumptions are not to be viewed as facts and that actual results during the
period or periods covered by any such projections or forecasts may differ from
the projected or forecast results.

 

5.4  Access to Collateral, Books and Records.  At reasonable times, and on one
Business Day’s notice, PFG, or its agents, shall have the right to inspect the
Collateral, and the right to audit and copy Debtor’s books and records.  All
information obtained in any such inspection or audit shall be subject to the
confidentiality agreement in Section 9.16 below.  The foregoing inspections and
audits shall be at Debtor’s expense and the charge therefor shall be $750 per
person per day (or such higher amount as shall represent PFG’s then current
standard charge for the same), plus reasonable out-of-pocket expenses.
Notwithstanding the foregoing, if no Event of Default has occurred and is
continuing, Debtor shall not be required to disclose, permit the inspection,
examination or making of extracts, or discussion of, any document, information
or other matter (i) in respect of which disclosure is prohibited by law or any
agreement binding on Debtor or any of its Subsidiaries, or (ii) is subject to
attorney-client or similar privilege or constitutes attorney work product.  If
Debtor is withholding any information requested by Lender pursuant to the
preceding sentence, it shall so advise PFG in writing, giving PFG a general
description of the nature of the information withheld.

 

5.5  Negative Covenants. Debtor shall not, without PFG’s prior written consent
(which shall be a matter of its good faith business judgment), do any of the
following:  (i) merge or consolidate with another corporation or entity, except
that any wholly-owned Subsidiary of Debtor may be merged with Debtor so long as
Debtor is the surviving corporation; (ii) acquire any assets, except in the
ordinary course of business, or make any Investments other than Permitted
Investments; (iii) consummate any other transaction outside the ordinary course
of business; (iv) sell or transfer any Collateral, except for (A) the sale of
finished Inventory in the ordinary course of Debtor’s business, (B) the sale of
obsolete or unneeded Equipment in the ordinary course of business, (C) the
making of Permitted Investments, (D) the granting of Permitted Liens, and (E)
the non-exclusive licensing of Intellectual Property in the ordinary course of
business ; (v) store any Inventory or other Collateral with any warehouseman or
other third party, unless there is in place a bailee agreement in such form as
PFG shall specify in its good faith business judgment; (vi) sell any Inventory
on a sale-or-return, guaranteed sale, consignment, or other contingent basis;
(vii) make any loans of any money or other assets, other than Permitted
Investments; (viii) incur any Indebtedness, other than Permitted Indebtedness;
(ix) guarantee or otherwise become liable with respect to the obligations of
another party

 

4

--------------------------------------------------------------------------------


 

or entity; (x) pay or declare any dividends on Debtor’s stock (except for
dividends payable solely in stock of Debtor); (xi) redeem, retire, purchase or
otherwise acquire, directly or indirectly, any of Debtor’s stock; (xii) engage,
directly or indirectly, in any business other than the businesses currently
engaged in by Debtor or reasonably related thereto; or (xiii) dissolve or elect
to dissolve.  Transactions permitted by the foregoing provisions of this Section
are only permitted if no Default or Event of Default would occur as a result of
such transaction. 

 

5.6  Litigation Cooperation.  Should any third-party suit or proceeding be
instituted by or against PFG with respect to any Collateral or relating to
Debtor, Debtor shall, without expense to PFG, make available Debtor and its
officers, employees and agents and Debtor’s books and records, to the extent
that PFG may deem them reasonably necessary in order to prosecute or defend any
such suit or proceeding.

 

5.7  Deposit Accounts.  Concurrently, Debtor shall cause the banks and other
institutions where its Deposit Accounts are maintained to enter into control
agreements with PFG, in form and substance satisfactory to PFG in its good faith
business judgment and sufficient to perfect PFG’ security interest in said
Deposit Accounts.  Said control agreements shall permit PFG, in its discretion
(but subject to the rights of the Senior Lender), to withdraw from said Deposit
Accounts accrued interest and any other Obligations due from Debtor to PFG.

 

5.8  Further Assurances.  Debtor agrees, at its expense, on request by PFG, to
execute all documents and take all actions, as PFG, may, in its good faith
business judgment, deem necessary or useful in order to perfect and maintain
PFG’s perfected security interest in the Collateral (subject only to Permitted
Liens), and in order to fully consummate the transactions contemplated by this
Agreement.

 


6.  TERM. THIS AGREEMENT SHALL CONTINUE IN EFFECT UNTIL ALL OBLIGATIONS HAVE
BEEN PAID AND PERFORMED IN FULL.


 


7.  EVENTS OF DEFAULT AND REMEDIES.


 

7.1  Events of Default.  The occurrence of any of the following events shall
constitute an “Event of Default” under this Agreement, and Debtor shall give PFG
immediate written notice thereof:

 

(a) Any warranty, representation, statement, report or certificate made or
delivered to PFG by Debtor or any of Debtor’s officers, employees or agents, now
or in the future, shall be untrue or misleading in a material respect when made
or deemed to be made; or

 

(b) Debtor shall fail to pay any monetary Obligation within three Business Days
after the date due; or

 

(c) any event of default shall occur under any present or future document,
instrument or agreement between Borrower and PFG; or

 

(d) Debtor shall breach any of the provisions of Section 5.5 hereof, or shall
fail to perform any other non-monetary Obligation which by its nature cannot be
cured, or shall fail to permit PFG to conduct an inspection or audit as provided
in Section 5.4 hereof; or

 

(e) Debtor shall fail to perform any other non-monetary Obligation, which
failure is not cured within ten Business Days after the date due; or

 

(f) any levy, assessment, attachment, seizure, lien or encumbrance (other than a
Permitted Lien) is made on the Collateral with a value of $25,000 or more, which
is not cured within 10 days after the occurrence of the same; or

 

(g) any default or event of default occurs under any obligation in an amount in
excess of $25,000, secured by a Permitted Lien, which is not cured within any
applicable cure period or waived in writing by the holder of the Permitted Lien;
or

 

(h) Debtor breaches any material contract or obligation, which has resulted or
may reasonably be expected to result in a Material Adverse Change; or

 

(i) Dissolution, termination of existence, insolvency or business failure of
Debtor; or appointment of a receiver, trustee or custodian, for all or any part
of the property of, assignment for the benefit of creditors by, or the
commencement of any proceeding by Debtor under any reorganization, bankruptcy,
insolvency, arrangement, readjustment of debt, dissolution or liquidation law or
statute of any jurisdiction, now or in the future in effect; or

 

(j) the commencement of any proceeding against Debtor or any guarantor of any of
the Obligations under any reorganization, bankruptcy, insolvency, arrangement,
readjustment of debt, dissolution or liquidation law or statute of any
jurisdiction, now or in the future in effect, which is not cured by the
dismissal thereof within 45 days after the date commenced; or

 

5

--------------------------------------------------------------------------------


 

(k) revocation or termination of, or limitation or denial of liability upon, any
guaranty executed by Debtor in favor of PFG; or

 

(l) Debtor makes any payment on account of any indebtedness or obligation which
has been subordinated to the Obligations other than as permitted in the
applicable subordination agreement, or if any Person who has subordinated such
indebtedness or obligations terminates or in any way limits his subordination
agreement; or

 

(m) Debtor shall cease to own 100% of the outstanding stock of Borrower; or

 

(n) Debtor shall generally not pay its debts as they become due, or Debtor shall
conceal, remove or transfer any part of its property, with intent to hinder,
delay or defraud its creditors, or make or suffer any transfer of any of its
property which may be fraudulent under any bankruptcy, fraudulent conveyance or
similar law; or

 

(o) a Material Adverse Change shall occur. 

 

7.2  Remedies.  Upon the occurrence and during the continuance of any Event of
Default, PFG, at its option, and without notice or demand of any kind (all of
which are hereby expressly waived by Debtor), may do any one or more of the
following: (a) [intentionally omitted]; (b) Accelerate and declare all or any
part of the Obligations to be immediately due, payable, and performable,
notwithstanding any deferred or installment payments allowed by any instrument
evidencing or relating to any Obligation; (c) Take possession of any or all of
the Collateral wherever it may be found, and for that purpose Debtor hereby
authorizes PFG without judicial process to enter onto any of Debtor’s premises
without interference to search for, take possession of, keep, store, or remove
any of the Collateral, and remain on the premises or cause a custodian to remain
on the premises in exclusive control thereof, without charge for so long as PFG
deems it necessary, in its good faith business judgment, in order to complete
the enforcement of its rights under this Agreement or any other agreement;
provided, however, that should PFG seek to take possession of any of the
Collateral by court process, Debtor hereby irrevocably waives: (i) any bond and
any surety or security relating thereto required by any statute, court rule or
otherwise as an incident to such possession; (ii) any demand for possession
prior to the commencement of any suit or action to recover possession thereof;
and (iii) any requirement that PFG retain possession of, and not dispose of, any
such Collateral until after trial or final judgment; (d) Require Debtor to
assemble any or all of the Collateral and make it available to PFG at places
designated by PFG which are reasonably convenient to PFG and Debtor, and to
remove the Collateral to such locations as PFG may deem advisable; (e) Complete
the processing, manufacturing or repair of any Collateral prior to a disposition
thereof and, for such purpose and for the purpose of removal, PFG shall have the
right to use Debtor’s premises, vehicles, hoists, lifts, cranes, and other
Equipment and all other property without charge; (f) Sell, lease or otherwise
dispose of any of the Collateral, in its condition at the time PFG obtains
possession of it or after further manufacturing, processing or repair, at one or
more public and/or private sales, in lots or in bulk, for cash, exchange or
other property, or on credit, and to adjourn any such sale from time to time
without notice other than oral announcement at the time scheduled for sale.  PFG
shall have the right to conduct such disposition on Debtor’s premises without
charge, for such time or times as PFG deems reasonable, or on PFG’s premises, or
elsewhere and the Collateral need not be located at the place of disposition. 
PFG may directly or through any affiliated company purchase or lease any
Collateral at any such public disposition, and if permissible under applicable
law, at any private disposition.  Any sale or other disposition of Collateral
shall not relieve Debtor of any liability Debtor may have if any Collateral is
defective as to title or physical condition or otherwise at the time of sale;
(g) Demand payment of, and collect any Accounts and General Intangibles
comprising Collateral and, in connection therewith, Debtor irrevocably
authorizes PFG to endorse or sign Debtor’s name on all collections, receipts,
instruments and other documents, to take possession of and open mail addressed
to Debtor and remove therefrom payments made with respect to any item of the
Collateral or proceeds thereof, and, in PFG’s good faith business judgment, to
grant extensions of time to pay, compromise claims and settle Accounts and the
like for less than face value; (h) Exercise any and all rights under any present
or future control agreements relating to Deposit Accounts or Investment
Property; and (i) Demand and receive possession of any of Debtor’s federal and
state income tax returns and the books and records utilized in the preparation
thereof or referring thereto.  All reasonable attorneys’ fees, expenses, costs,
liabilities and obligations incurred by PFG with respect to the foregoing shall
be added to and become part of the Obligations, shall be due on demand, and
shall bear interest at a rate equal to the highest interest rate applicable to
any of the Obligations.  Without limiting any of PFG’s rights and remedies, from
and after the occurrence and during the continuance of any Event of Default, the
interest rate applicable to the Obligations shall be the same interest rate
applicable to loans to the Borrower after an Event of Default.

 

7.2A.  Bermuda Receiver Provisions. 

 

(a)  At any time after the security hereby constituted shall have become
enforceable or if requested by the Debtor, PFG may from time to time or appoint
by writing under the hand of a duly authorised officer of PFG any person to be a
receiver and/or manager (hereinafter called a “Receiver”) of the Collateral or
any part thereof and may from time to time in writing under the hand of a duly
authorised officer of PFG remove any Receiver so appointed and appoint another
or others in his or their stead;

 

6

--------------------------------------------------------------------------------


 

(b)  PFG shall have power from time to time to fix the remuneration of any
Receiver appointed by PFG and to direct payment thereof out of the Collateral or
any part thereof, but the Debtor shall alone be liable for the payment of such
remuneration;

 

(c)  a Receiver so appointed shall be the agent of the Debtor and the Debtor
shall be responsible for his acts, defaults and remuneration;

 

(d)  a Receiver so appointed shall be entitled to exercise all of the powers in
respect of the Collateral which are exercisable by PFG under or pursuant to this
Agreement and shall have all the powers of a receiver under Bermuda law;

 

(e)  PFG shall not nor shall any Receiver appointed hereunder be liable to
account as mortgagee or mortgagees in possession in respect of the Collateral or
any part thereof or be liable for any loss upon realisation or for any neglect
or default of any nature whatsoever in connection with the said property and
assets or any part thereof for which a mortgagee in possession might as such be
liable and all costs, charges and expenses incurred by PFG or any Receiver
appointed hereunder (including the cost of any proceedings to enforce security
hereby given) shall be paid by the Debtor on an indemnity basis and charged on
the Collateral;

 

(f)  PFG shall not be liable for: (i) any loss arising out of a sale or other
disposal of any of the Collateral or the exercise of or failure to exercise any
of PFG’s powers under this Agreement, however caused and whether or not a better
price could or might have been obtained by deferring or advancing the date of
such sale or other disposal; or (ii) any neglect or default to pay any call or
instalment or to accept any offer or to notify the Debtor of any matter or for
any other loss of any nature whatsoever in connection with any of the
Collateral; and

 

(g)               all the foregoing provisions shall take effect as and by way
of variation and extension of the provisions of Section 35 of the Bermuda
Conveyancing Act 1983, which provisions so varied and extended shall be regarded
as incorporated herein.  No purchaser or other person shall be bound or
concerned to see or enquire whether the right of PFG or any Receiver appointed
to exercise any of its powers has arisen or not or be concerned with notice to
the contrary.

 

7.3  Standards for Determining Commercial Reasonableness.  Debtor and PFG agree
that a sale or other disposition (collectively, “sale”) of any Collateral which
complies with the following standards will conclusively be deemed to be
commercially reasonable:  (i) Notice of the sale is given to Debtor at least ten
days prior to the sale, and, in the case of a public sale, notice of the sale is
published at least five days before the sale in a newspaper of general
circulation in the county where the sale is to be conducted; (ii) Notice of the
sale describes the collateral in general, non-specific terms; (iii) The sale is
conducted at a place designated by PFG, with or without the Collateral being
present; (iv) The sale commences at any time between 8:00 a.m. and 6:00 p.m; 
(v) Payment of the purchase price in cash or by cashier’s check or wire transfer
is required; (vi) With respect to any sale of any of the Collateral, PFG may
(but is not obligated to) direct any prospective purchaser to ascertain directly
from Debtor any and all information concerning the same.  PFG shall be free to
employ other methods of noticing and selling the Collateral, in its discretion,
if they are commercially reasonable.

 

7.4  Power of Attorney.  Upon the occurrence and during the continuance of any
Event of Default, without limiting PFG’s other rights and remedies, Debtor
grants to PFG an irrevocable power of attorney coupled with an interest,
authorizing and permitting PFG (acting through any of its employees, attorneys
or agents) at any time, at its option, but without obligation, with or without
notice to Debtor, and at Debtor’s expense, to do any or all of the following, in
Debtor’s name or otherwise, but PFG agrees that if it exercises any right
hereunder, it will do so in good faith and in a commercially reasonable manner: 
(a) Execute on behalf of Debtor any documents that PFG may, in its good faith
business judgment, deem advisable in order to perfect and maintain PFG’s
security interest in the Collateral, or in order to exercise a right of Debtor
or PFG, or in order to fully consummate all the transactions contemplated under
this Agreement, and all other Debtor Documents; (b) Execute on behalf of Debtor,
any invoices relating to any Account, any draft against any Account Debtor and
any notice to any Account Debtor, any proof of claim in bankruptcy, any Notice
of Lien, claim of mechanic’s, materialman’s or other lien, or assignment or
satisfaction of mechanic’s, materialman’s or other lien; (c) Take control in any
manner of any cash or non-cash items of payment or proceeds of Collateral;
endorse the name of Debtor upon any instruments, or documents, evidence of
payment or Collateral that may come into PFG’s possession; (d) Endorse all
checks and other forms of remittances received by PFG; (e) Pay, contest or
settle any lien, charge, encumbrance, security interest and adverse claim in or
to any of the Collateral, or any judgment based thereon, or otherwise take any
action to terminate or discharge the same; (f) Grant extensions of time to pay,
compromise claims and settle Accounts and General Intangibles for less than face
value and execute all releases and other documents in connection therewith; (g)
Pay any sums required on account of Debtor’s taxes or to secure the release of
any liens therefor, or both; (h) Settle and adjust, and give releases of, any
insurance claim that relates to any of the Collateral and obtain payment
therefor; (i) Instruct any third party having custody or control of any books or
records belonging to, or relating to, Debtor to give PFG the same rights of
access and other rights with respect thereto as PFG has under this Agreement;
and (j) Take any action or pay any sum required of Debtor pursuant to this
Agreement and any other Debtor Documents.  Any and all reasonable sums paid and
any and all reasonable costs, expenses, liabilities, obligations and attorneys’
fees incurred by PFG with respect to the foregoing shall be

 

7

--------------------------------------------------------------------------------


 

added to and become part of the Obligations, shall be payable on demand, and
shall bear interest at a rate equal to the highest interest rate applicable to
any of the Obligations.  In no event shall PFG’s rights under the foregoing
power of attorney or any of PFG’s other rights under this Agreement be deemed to
indicate that PFG is in control of the business, management or properties of
Debtor.

 

7.5  Application of Proceeds.  All proceeds realized as the result of any sale
of the Collateral shall be applied by PFG first to the reasonable costs,
expenses, liabilities, obligations and attorneys’ fees incurred by PFG in the
exercise of its rights under this Agreement, second to the interest due upon any
of the Obligations, and third to the principal of the Obligations, in such order
as PFG shall determine in its sole discretion.  Any surplus shall be paid to
Debtor or other persons legally entitled thereto; Debtor shall remain liable to
PFG for any deficiency.  If, PFG, in its good faith business judgment, directly
or indirectly enters into a deferred payment or other credit transaction with
any purchaser at any sale of Collateral, PFG shall have the option, exercisable
at any time, in its good faith business judgment, of either reducing the
Obligations by the principal amount of purchase price or deferring the reduction
of the Obligations until the actual receipt by PFG of the cash therefor.

 

7.6  Remedies Cumulative.  In addition to the rights and remedies set forth in
this Agreement, PFG shall have all the other rights and remedies accorded a
secured party under the Code and under all other applicable laws, and under any
other instrument or agreement now or in the future entered into between PFG and
Debtor, and all of such rights and remedies are cumulative and none is
exclusive.  Exercise or partial exercise by PFG of one or more of its rights or
remedies shall not be deemed an election, nor bar PFG from subsequent exercise
or partial exercise of any other rights or remedies.  The failure or delay of
PFG to exercise any rights or remedies shall not operate as a waiver thereof,
but all rights and remedies shall continue in full force and effect until all of
the Obligations have been fully paid and performed.

 


8.     DEFINITIONS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS HAVE THE
FOLLOWING MEANINGS:


 

“Account Debtor” means the obligor on an Account.

 

“Accounts” means all present and future “accounts” as defined in the California
Uniform Commercial Code in effect on the date hereof with such additions to such
term as may hereafter be made, and includes without limitation all accounts
receivable and other sums owing to Debtor.

 

“Advanced” means INTERWAVE ADVANCED COMMUNICATIONS, INC., a Delaware
corporation, a wholly-owned subsidiary of Debtor.

 

“Borrower” means INTERWAVE COMMUNICATIONS, INC., a Delaware corporation and its
successors.

 

“Business Day” means a day on which PFG is open for business.

 

“Code” means the Uniform Commercial Code as adopted and in effect in the State
of California from time to time.

 

“Collateral” has the meaning set forth in Section 2 above.

 

“continuing” and “during the continuance of” when used with reference to a
Default or Event of Default means that the Default or Event of Default has
occurred and has not been either waived in writing by PFG or cured within any
applicable cure period.

 

“Debtor Documents” means, collectively, this Agreement, and all other present
and future documents, instruments and agreements between PFG and Debtor,
including, but not limited to those relating to this Agreement, the Continuing
Guaranty of substantially even date executed and delivered by Debtor in favor of
PFG with respect to Borrower  (with all extensions and renewal thereof, the
“Guaranty”), and all amendments and modifications thereto and replacements
therefor.

 

 “Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.

 

 “Deposit Accounts” means all present and future “deposit accounts” as defined
in the California Uniform Commercial Code in effect on the date hereof with such
additions to such term as may hereafter be made, and includes without limitation
all general and special bank accounts, demand accounts, checking accounts,
savings accounts and certificates of deposit.

 

“Equipment” means all present and future “equipment” as defined in the
California Uniform Commercial Code in effect on the date hereof with such
additions to such term as may hereafter be made, and includes without limitation
all machinery, fixtures, goods, vehicles (including motor vehicles and
trailers), and any interest in any of the foregoing.

 

“Event of Default” means any of the events set forth in Section 7.1 of this
Agreement.

 

“GAAP” means generally accepted accounting principles consistently applied.

 

“General Intangibles” means all present and future “general intangibles” as
defined in the California Uniform Commercial Code in effect on the date hereof
with such additions to such term as may hereafter be made, and includes without
limitation all Intellectual Property, payment intangibles, royalties, contract
rights, goodwill, franchise agreements, purchase orders,

 

8

--------------------------------------------------------------------------------


 

customer lists, route lists, telephone numbers, domain names, claims, income tax
refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.

 

“good faith business judgment” means honesty in fact and good faith (as defined
in Section 1201 of the Code) in the exercise of PFG’s business judgment.

 

“including” means including (but not limited to).

 

“Indebtedness” means as to any Person, (a) indebtedness for borrowed money or
the deferred purchase price of property or services, (b) obligations evidenced
by bonds, notes, debentures or other similar instruments, (c) reimbursement
obligations with respect to letters of credit and (d) capital lease obligations.

 

 “Intellectual Property” means all present and future (a) copyrights, copyright
rights, copyright applications, copyright registrations and like protections in
each work of authorship and derivative work thereof, whether published or
unpublished, (b) trade secret rights, including all rights to unpatented
inventions and know-how, and confidential information; (c) mask work or similar
rights available for the protection of semiconductor chips; (d) patents, patent
applications and like protections including without limitation improvements,
divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same; (e) trademarks, servicemarks, trade styles,
and trade names, whether or not any of the foregoing are registered, and all
applications to register and registrations of the same and like protections, and
the entire goodwill of the business of Debtor connected with and symbolized by
any such trademarks; (f) computer software and computer software products; (g)
designs and design rights; (h) technology; (i) all claims for damages by way of
past, present and future infringement of any of the rights included above; (j)
all licenses or other rights to use any property or rights of a type described
above.

 

“Inventory” means all present and future “inventory” as defined in the
California Uniform Commercial Code in effect on the date hereof with such
additions to such term as may hereafter be made, and includes without limitation
all merchandise, raw materials, parts, supplies, packing and shipping materials,
work in process and finished products, including without limitation such
inventory as is temporarily out of Debtor’s custody or possession or in transit
and including any returned goods and any documents of title representing any of
the above.

 

“Investment” means any beneficial ownership interest in any Person (including
any stock, partnership interest or other equity or debt securities issued by any
Person), and any loan, advance or capital contribution to any Person.

 

“Investment Property” means all present and future investment property,
securities, stocks, bonds, debentures, debt securities, partnership interests,
limited liability company interests, options, security entitlements, securities
accounts, commodity contracts, commodity accounts, and all financial assets held
in any securities account or otherwise, and all options and warrants to purchase
any of the foregoing, wherever located, and all other securities of every kind,
whether certificated or uncertificated.

 

“Material Adverse Change” means any of the following: (i) a material adverse
change in the business, operations, or financial or other condition of the
Debtor, or (ii) a material impairment of the prospect of repayment of any
portion of the Obligations; or (iii) a material impairment of the value or
priority (subject to Permitted Liens) of PFG’s security interests in the
Collateral.

 

“Obligations” means all present and future advances, debts, liabilities,
obligations, guaranties, covenants, duties and indebtedness at any time owing by
Debtor to PFG, whether evidenced by this Agreement or any note or other
instrument or document, or otherwise, whether arising from an extension of
credit, opening of a letter of credit, banker’s acceptance, loan, guaranty,
indemnification or otherwise, whether direct or indirect (including, without
limitation, those acquired by assignment and any participation by PFG in
Debtor’s debts owing to others), absolute or contingent, due or to become due,
including, without limitation, all indebtedness, liabilities and obligations of
Debtor under the Continuing Guaranty of substantially even date executed and
delivered by Debtor in favor of PFG with respect to Borrower.

 

“Other Property” means the following as defined in the California Uniform
Commercial Code in effect on the date hereof with such additions to such term as
may hereafter be made, and all rights relating thereto: all present and future
“commercial tort claims” (including without limitation any commercial tort
claims), “documents”, “instruments”, “promissory notes”, “chattel paper”,
“letters of credit”, “letter-of-credit rights”, “fixtures”, “farm products” and
“money”; and all other goods and personal property of every kind, tangible and
intangible, whether or not governed by the California Uniform Commercial Code.

 

“Permitted Indebtedness” means (a) a guaranty in favor of Senior Lender with
respect to Borrower, provided Senior Debt does not exceed the Senior Debt Limit;
and (b) Indebtedness existing on the date hereof and shown on Exhibit C hereto;
(c) indebtedness secured by Permitted Liens; and (d) Indebtedness owing to
Borrower or to Advanced.

 

9

--------------------------------------------------------------------------------


 

 “Permitted Investments” are: (a)  Investments (if any) shown on Exhibit C and
existing on the date hereof; (b) marketable direct obligations issued or
unconditionally guaranteed by the United States or its agency or any State
maturing within 1 year from its acquisition; (c) commercial paper maturing no
more than 1 year after its creation and having the highest rating from either
Standard & Poor’s Corporation or Moody’s Investors Service, Inc; (d) bank’s
certificates of deposit issued maturing no more than 1 year after issue; (e) 
Investments consisting of deposit accounts and investment accounts; (f)
Investments consisting of extensions of credit to Debtor’s customers in the
ordinary course of business, in the nature of accounts receivable, prepaid
royalties or notes receivable arising from the sale or lease of goods, provision
of services or licensing activities of Debtor; (g) Investments received in
satisfaction or partial satisfaction of obligations owed by financially troubled
obligors or acquired as a result of a foreclosure with respect to any secured
Investment; (h) Investments acquired in exchange for any other Investments in
connection with or as a result of any bankruptcy, workout, reorganization or
recapitalization; (i) deposits, prepayments and other credits to suppliers made
in the ordinary course of business; (j) Indebtedness of any wholly-owned
Subsidiary of Debtor, which is now or hereafter owing to Debtor, and which is
incurred to fund such Subsidiary’s operating expenses, prepayments and
purchases, all in the ordinary course of business; and (k) other Investments in
an aggregate amount at any time not to exceed $250,000 combined for all such
Investments of Debtor, Advanced and Borrower.

 

“Permitted Liens” means the following:  (i) purchase money security interests in
specific items of Equipment (including accessions, additions, parts,
replacements, fixtures, improvements and attachments thereto and the proceeds
thereof); (ii) leases of specific items of Equipment (including accessions,
additions, parts, replacements, fixtures, improvements and attachments thereto
and the proceeds thereof); (iii) liens for taxes, fees, assessments or other
governmental charges or levies not yet payable or being contested in good faith
by appropriate proceedings, for which Debtor has maintained reserves in
accordance with GAAP, and which do not result in a lien on any Collateral; (iv)
additional security interests and liens consented to in writing by PFG, which
consent may be withheld in its good faith business judgment; (v) security
interests being terminated substantially concurrently with this Agreement;
(vi) liens of materialmen, mechanics, warehousemen, carriers, or other similar
liens arising in the ordinary course of business and securing obligations which
are not delinquent; (vii) liens incurred in connection with the extension,
renewal or refinancing of the indebtedness secured by liens of the type
described above in clauses (i) or (ii) above, provided that any extension,
renewal or replacement lien is limited to the property encumbered by the
existing lien and the principal amount of the indebtedness being extended,
renewed or refinanced does not increase; (viii) Liens in favor of customs and
revenue authorities which secure payment of customs duties in connection with
the importation of goods; and (ix) Liens in favor of Senior Lender securing an
amount not in excess of the Senior Debt Limit; (x) Liens listed on Exhibit C
hereto; (xi) non-exclusive licenses and non-exclusive sublicenses granted in the
ordinary course of business; (xii) leases and subleases granted in the ordinary
course of business consisting of (A) short-term rental of Inventory, or (B)
leases or subleases of Equipment with an aggregate value for all such leases and
subleases not in excess of $10,000; (xiii) pledges or deposits in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and social security legislation, in an aggregate amount not to exceed
$25,000 or as otherwise required by law; (xiv) cash deposits to secure the
performance of bids, trade contracts (other than for borrowed money), contracts
for the purchase of property, leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature, in each case,
incurred in the ordinary course of business and not representing an obligation
for borrowed money; (xv) statutory, common law or contractual liens of
depository institutions or institutions holding securities accounts (including
rights of set-off), securing only customary charges and fees in connection with
such accounts; and (xvi) Liens on insurance proceeds securing the payment of
financed insurance premiums.  PFG will have the right to require, as a condition
to its consent under subparagraph (iv) above, that the holder of the additional
security interest or lien sign an intercreditor agreement on PFG’s then standard
form, acknowledge that the security interest is subordinate to the security
interest in favor of PFG, and agree not to take any action to enforce its
subordinate security interest so long as any Obligations remain outstanding, and
that Debtor agree that any uncured default in any obligation secured by the
subordinate security interest shall also constitute an Event of Default under
this Agreement. 

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, government, or any
agency or political division thereof, or any other entity. .

 

“Senior Lender” means Silicon Valley Bank.

 

“Senior Debt” means total combined Indebtedness of Debtor, Borrower and Advanced
to Senior Lender, including, but not limited to, monies borrowed, interest on
loans, fees and expenses, sums due in connection with issuance of commercial
letters of credit, issuance of forward contracts for foreign exchange reserve,
and any other direct or indirect financial accommodation Senior Lender may
provide to Debtor, Borrower or Advanced.

 

 “Senior Debt Limit” means $2,500,000 at any time outstanding.

 

 “Subsidiary” means (a) any corporation of which more than 50% of the issued and
outstanding equity securities having ordinary voting power to elect a majority
of the Board of Directors of such corporation is at the time directly or
indirectly owned or controlled by Debtor, (b) any partnership, joint venture, or
other association of which more than 50% of the equity

 

10

--------------------------------------------------------------------------------


 

interest having the power to vote, direct or control the management of such
partnership, joint venture or other association is at the time directly or
indirectly owned and controlled by Debtor, (c) any other entity included in the
financial statements of Debtor on a consolidated basis.

 

Other Terms.  All accounting terms used in this Agreement, unless otherwise
indicated, shall have the meanings given to such terms in accordance with GAAP,
consistently applied.  All other terms contained in this Agreement, unless
otherwise indicated, shall have the meanings provided by the Code, to the extent
such terms are defined therein.

 


9.     GENERAL PROVISIONS.


 

9.1  [intentionally omitted]  

 

9.2  Application of Payments.  All payments with respect to the Obligations may
be applied, and in PFG’s good faith business judgment reversed and re-applied,
to the Obligations, in such order and manner as PFG shall determine in its good
faith business judgment.

 

9.3  [intentionally omitted]  

 

9.4  [intentionally omitted]

 

9.5  Notices.  All notices to be given under this Agreement shall be in writing
and shall be given either personally or by reputable private delivery service or
by regular first-class mail, or certified mail return receipt requested,
addressed to PFG or Debtor at the addresses shown in the heading to this
Agreement, or at any other address designated in writing by one party to the
other party. All notices shall be deemed to have been given upon delivery in the
case of notices personally delivered, or at the expiration of one Business Day
following delivery to the private delivery service, or two Business Days
following the deposit thereof in the United States mail, with postage prepaid. 

 

9.6  Severability.  Should any provision of this Agreement be held by any court
of competent jurisdiction to be void or unenforceable, such defect shall not
affect the remainder of this Agreement, which shall continue in full force and
effect.

 

9.7  Integration.  This Agreement and such other written agreements, documents
and instruments as may be executed in connection herewith are the final, entire
and complete agreement between Debtor and PFG and supersede all prior and
contemporaneous negotiations and oral representations and agreements, all of
which are merged and integrated in this Agreement.  There are no oral
understandings, representations or agreements between the parties which are not
set forth in this Agreement or in other written agreements signed by the parties
in connection herewith.

 

9.8  Waivers; Indemnity.  The failure of PFG at any time or times to require
Debtor to strictly comply with any of the provisions of this Agreement or any
other Debtor Document shall not waive or diminish any right of PFG later to
demand and receive strict compliance therewith.  Any waiver of any default shall
not waive or affect any other default, whether prior or subsequent, and whether
or not similar.  None of the provisions of this Agreement or any other Debtor
Document shall be deemed to have been waived by any act or knowledge of PFG or
its agents or employees, but only by a specific written waiver signed by an
authorized officer of PFG and delivered to Debtor.  To the extent permitted by
law, Debtor waives the benefit of all statutes of limitations relating to any of
the Obligations or this Agreement or any other Debtor Document, and Debtor
waives demand, protest, notice of protest and notice of default or dishonor,
notice of payment and nonpayment, release, compromise, settlement, extension or
renewal of any commercial paper, instrument, account, General Intangible,
document or guaranty at any time held by PFG on which Debtor is or may in any
way be liable, and notice of any action taken by PFG, unless expressly required
by this Agreement. Debtor hereby agrees to indemnify PFG and its affiliates,
subsidiaries, parent, directors, officers, employees, agents, and attorneys, and
to hold them harmless from and against any and all claims, debts, liabilities,
demands, obligations, actions, causes of action, penalties, costs and expenses
(including reasonable attorneys’ fees), of every kind, which they may sustain or
incur based upon or arising out of any of the Obligations, or any relationship
or agreement between PFG and Debtor, or any other matter, relating to Debtor or
the Obligations; provided that this indemnity shall not extend to damages
proximately caused by the indemnitee’s own gross negligence or willful
misconduct.  Notwithstanding any provision in this Agreement to the contrary,
the indemnity agreement set forth in this Section shall survive any termination
of this Agreement and shall for all purposes continue in full force and effect.

 

9.9 [intentionally omitted]

 

9.10  Amendment.  The terms and provisions of this Agreement may not be waived
or amended, except in a writing executed by Debtor and a duly authorized officer
of PFG.

 

9.11  Time of Essence.  Time is of the essence in the performance by Debtor of
each and every obligation under this Agreement.

 

9.12  Attorneys Fees and Costs.  Debtor shall reimburse PFG for all reasonable
attorneys’ fees and all filing, recording, search, title insurance, appraisal,
audit, and other reasonable costs incurred by PFG, pursuant to, or in connection
with, or

 

11

--------------------------------------------------------------------------------


 

relating to this Agreement (whether or not a lawsuit is filed), including, but
not limited to, any reasonable attorneys’ fees and costs PFG incurs in order to
do the following: prepare and negotiate this Agreement and all present and
future documents relating to this Agreement; obtain legal advice in connection
with this Agreement or Debtor; enforce, or seek to enforce, any of its rights;
prosecute actions against, or defend actions by, Account Debtors; commence,
intervene in, or defend any action or proceeding; initiate any complaint to be
relieved of the automatic stay in bankruptcy; file or prosecute any probate
claim, bankruptcy claim, third-party claim, or other claim; examine, audit,
copy, and inspect any of the Collateral or any of Debtor’s books and records;
protect, obtain possession of, lease, dispose of, or otherwise enforce PFG’s
security interest in, the Collateral; and otherwise represent PFG in any
litigation relating to Debtor. If either PFG or Debtor files any lawsuit against
the other predicated on a breach of this Agreement, the prevailing party in such
action shall be entitled to recover its reasonable costs and attorneys’ fees,
including (but not limited to) reasonable attorneys’ fees and costs incurred in
the enforcement of, execution upon or defense of any order, decree, award or
judgment.  All attorneys’ fees and costs to which PFG may be entitled pursuant
to this Paragraph shall immediately become part of Debtor’s Obligations, shall
be due on demand, and shall bear interest at a rate equal to the highest
interest rate applicable to any of the Obligations.

 

9.13  Benefit of Agreement.  The provisions of this Agreement shall be binding
upon and inure to the benefit of the respective successors, assigns, heirs,
beneficiaries and representatives of Debtor and PFG; provided, however, that
Debtor may not assign or transfer any of its rights under this Agreement without
the prior written consent of PFG, and any prohibited assignment shall be void. 
No consent by PFG to any assignment shall release Debtor from its liability for
the Obligations.

 

9.14  [intentionally omitted]

 

9.15 [intentionally omitted]

 

9.16  Confidentiality.  In handling any confidential information (including
without limitation confidential information provided pursuant to this Agreement
or pursuant to the Guaranty), PFG and all employees and agents of PFG shall
exercise the same degree of care that PFG exercises with respect to its own
proprietary information of the same types to maintain the confidentiality of any
non-public information thereby received or received pursuant to this Agreement,
except that disclosure of such information may be made (i) to the subsidiaries
or affiliates of PFG in connection with their present or prospective business
relations with Debtor or PFG provided that they have entered into a comparable
confidentiality agreement in favor of Debtor, (ii) to prospective transferees or
purchasers of any interest in the Obligations, provided that they have entered
into a comparable confidentiality agreement in favor of Debtor, (iii) as
required by law, regulations, rule or order, subpoena, judicial order or similar
order, or (iv) as may be required in connection with the examination, audit or
similar investigation of PFG, (iv) as may be necessary in PFG’s good faith
business judgment in connection with the enforcement of its rights or remedies
after an Event of Default..  Confidential information hereunder shall not
include information that either:  (a) is in the public domain or in the
knowledge or possession of PFG when disclosed to PFG, or becomes part of the
public domain after disclosure to PFG through no fault of PFG; or (b) is
disclosed to PFG by a third party, provided PFG does not have actual knowledge
that such third party is prohibited from disclosing such information.

 

9.17  Paragraph Headings; Construction.  Paragraph headings are only used in
this Agreement for convenience.  Debtor and PFG acknowledge that the headings
may not describe completely the subject matter of the applicable paragraph, and
the headings shall not be used in any manner to construe, limit, define or
interpret any term or provision of this Agreement. This Agreement has been fully
reviewed and negotiated between the parties and no uncertainty or ambiguity in
any term or provision of this Agreement shall be construed strictly against PFG
or Debtor under any rule of construction or otherwise.

 

9.18  Governing Law; Jurisdiction; Venue.  This Agreement and all acts and
transactions hereunder and all rights and obligations of PFG and Debtor shall be
governed by the laws of the State of California.  As a material part of the
consideration to PFG to enter into this Agreement, Debtor (i) agrees that all
actions and proceedings relating directly or indirectly to this Agreement shall,
at PFG’s option, be litigated in courts located within California, and that the
exclusive venue therefor shall be San Francisco County; (ii) consents to the
jurisdiction and venue of any such court and consents to service of process in
any such action or proceeding by personal delivery or any other method permitted
by law; and (iii) waives any and all rights Debtor may have to object to the
jurisdiction of any such court, or to transfer or change the venue of any such
action or proceeding.

 

9.19  Mutual Waiver of Jury Trial.  DEBTOR AND PFG EACH HEREBY WAIVE THE RIGHT
TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN
ANY WAY RELATING TO, THIS AGREEMENT OR ANY OTHER PRESENT OR FUTURE INSTRUMENT OR
AGREEMENT BETWEEN PFG AND DEBTOR, OR ANY CONDUCT, ACTS OR OMISSIONS OF PFG OR
DEBTOR OR ANY OF THEIR DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS OR ANY
OTHER PERSONS AFFILIATED WITH PFG OR DEBTOR, IN ALL OF THE FOREGOING CASES,
WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Security Agreement to be
duty executed and delivered as of the date first above written.

 

 

  Debtor: 

PFG: 

 

PARTNERS FOR GROWTH, L.P.

The common seal of INTERWAVE
COMMUNICATIONS INTERNATIONAL LTD.

 

 

By

/s/ Andrew Kahn

 

was hereunto affixed in the presence of: 

Title

Manager, Partners for Growth, LLC

 

 

 

Its General Partner

 

 

 

/s/ Erwin Leichtle

 

 

 

 

 

Director 

 

 

 

 

 

/s/ Cal R. Hoagland

 

 

 

 

 

Director/Secretary

 

 

 

13

--------------------------------------------------------------------------------


Partners for Growth

 

Security Agreement

 

Debtor:

 

INTERWAVE ADVANCED COMMUNICATIONS, INC.

 

 

 

Address:

 

2495 Leghorn, Mountain View, California  94043

 

 

 

Date:

 

June 4, 2004

 

THIS SECURITY AGREEMENT is entered into on the above date between PARTNERS FOR
GROWTH, L.P. (“PFG”), whose address is 560 Mission Street, 3rd floor, San
Francisco, CA 94105 and the Debtor named above (the “Debtor”), whose chief
executive office is located at the above address (“Debtor’s Address”).

 


1.  [INTENTIONALLY OMITTED]


 


2.  SECURITY INTEREST. TO SECURE THE PAYMENT AND PERFORMANCE OF ALL OF THE
OBLIGATIONS WHEN DUE, DEBTOR HEREBY GRANTS TO PFG A SECURITY INTEREST IN ALL OF
THE FOLLOWING (COLLECTIVELY, THE “COLLATERAL”):  ALL RIGHT, TITLE AND INTEREST
OF DEBTOR IN AND TO ALL OF THE FOLLOWING, WHETHER NOW OWNED OR HEREAFTER ARISING
OR ACQUIRED AND WHEREVER LOCATED: ALL ACCOUNTS; ALL INVENTORY; ALL EQUIPMENT;
ALL DEPOSIT ACCOUNTS; ALL GENERAL INTANGIBLES (INCLUDING WITHOUT LIMITATION ALL
INTELLECTUAL PROPERTY); ALL INVESTMENT PROPERTY; ALL OTHER PROPERTY; AND ANY AND
ALL CLAIMS, RIGHTS AND INTERESTS IN ANY OF THE ABOVE, AND ALL GUARANTIES AND
SECURITY FOR ANY OF THE ABOVE, AND ALL SUBSTITUTIONS AND REPLACEMENTS FOR,
ADDITIONS, ACCESSIONS, ATTACHMENTS, ACCESSORIES, AND IMPROVEMENTS TO, AND
PROCEEDS  (INCLUDING PROCEEDS OF ANY INSURANCE POLICIES, PROCEEDS OF PROCEEDS
AND CLAIMS AGAINST THIRD PARTIES) OF, ANY AND ALL OF THE ABOVE, AND ALL DEBTOR’S
BOOKS RELATING TO ANY AND ALL OF THE ABOVE. NOTWITHSTANDING ANYTHING HEREIN TO
THE CONTRARY, IN NO EVENT SHALL THE SECURITY INTEREST GRANTED UNDER THIS
SECTION 2 ATTACH TO ANY  (“SPECIFIED CONTRACTS”):  ANY LEASE, LICENSE, CONTRACT,
PROPERTY RIGHTS OR AGREEMENT TO WHICH DEBTOR IS A PARTY OR ANY OF ITS RIGHTS
(INCLUDING PROPERTY RIGHTS WITH RESPECT TO EQUIPMENT) OR INTERESTS THEREUNDER IF
AND FOR SO LONG AS THE GRANT OF SUCH SECURITY INTEREST SHALL CONSTITUTE OR
RESULT IN (I) THE ABANDONMENT, INVALIDATION OR UNENFORCEABILITY OF ANY RIGHT,
TITLE OR INTEREST OF DEBTOR THEREIN, OR (II) IN A BREACH OR TERMINATION PURSUANT
TO THE TERMS OF, OR A DEFAULT UNDER, ANY SUCH LEASE, LICENSE, CONTRACT PROPERTY
RIGHTS OR AGREEMENT (OTHER THAN TO THE EXTENT THAT ANY SUCH TERM WOULD BE
RENDERED INEFFECTIVE PURSUANT TO SECTIONS 9-406, 9-407, 9-408 OR 9-409 OF THE
CODE (OR ANY SUCCESSOR PROVISION OR PROVISIONS) OF ANY RELEVANT JURISDICTION OR
ANY OTHER APPLICABLE LAW OR PRINCIPLES OF EQUITY); PROVIDED HOWEVER THAT SUCH
SECURITY INTEREST SHALL ATTACH IMMEDIATELY AT SUCH TIME AS THE CONDITION CAUSING
SUCH ABANDONMENT, INVALIDATION OR UNENFORCEABILITY SHALL BE REMEDIED AND TO THE
EXTENT SEVERABLE, SHALL ATTACH IMMEDIATELY TO ANY PORTION OF SUCH LEASE,
LICENSE, CONTRACT, PROPERTY RIGHTS OR AGREEMENT THAT DOES NOT RESULT IN ANY OF
THE CONSEQUENCES SPECIFIED IN (I) OR (II) ABOVE. EXCEPT AS DISCLOSED ON EXHIBIT
A HERETO, DEBTOR REPRESENTS AND WARRANTS TO PFG THAT THERE ARE NO SPECIFIED
CONTRACTS WHICH ARE MATERIAL TO DEBTOR’S BUSINESS.  DEBTOR SHALL NOT, HEREAFTER,
WITHOUT PFG’S PRIOR WRITTEN CONSENT, ENTER INTO ANY SPECIFIED CONTRACT WHICH IS
MATERIAL TO DEBTOR’S BUSINESS. IN ADDITION, NOTWITHSTANDING ANYTHING HEREIN TO
THE CONTRARY, IN NO EVENT SHALL THE SECURITY INTEREST GRANTED UNDER THIS
SECTION 2 ATTACH TO ANY OF THE OUTSTANDING CAPITAL STOCK OF A CONTROLLED FOREIGN
CORPORATION (AS SUCH TERM IS DEFINED IN THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED)  IN EXCESS OF 65% OF THE VOTING POWER OF ALL CLASSES OF CAPITAL STOCK
OF SUCH CONTROLLED FOREIGN CORPORATION ENTITLED TO VOTE.


 


3.  REPRESENTATIONS, WARRANTIES AND COVENANTS OF DEBTOR.


 

In order to induce PFG to enter into a loan agreement with the Borrower and make
loans to the Borrower, subject to the exceptions set forth on the Disclosure
Schedule attached hereto as Exhibit B, Debtor represents and warrants to PFG as
follows, and Debtor covenants that the following representations will continue
to be true, and that Debtor will at all times comply with all of the following
covenants, throughout the term of this Agreement and until all Obligations have
been paid and performed in full:

 

1

--------------------------------------------------------------------------------


 

3.1  Corporate Existence and Authority.  Debtor is and will continue to be, duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation.  Debtor is and will continue to be qualified
and licensed to do business in all jurisdictions in which any failure to do so
would result in a Material Adverse Change.  The execution, delivery and
performance by Debtor of this Agreement, and all other documents contemplated
hereby (i) have been duly and validly authorized, (ii) are enforceable against
Debtor in accordance with their terms (except as enforcement may be limited by
equitable principles and by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to creditors’ rights generally), and (iii) do not
violate Debtor’s articles or certificate of incorporation, or Debtor’s by-laws,
or any law or any material agreement or instrument which is binding upon Debtor
or its property, and (iv) do not constitute grounds for acceleration of any
material indebtedness or obligation under any agreement or instrument which is
binding upon Debtor or its property.

 

3.2  Name; Trade Names and Styles.  As of the date hereof, the name of Debtor
set forth in the heading to this Agreement is its name as presently set forth in
its certificate of incorporation.  Listed on Exhibit A hereto are, as of the
date hereof, all prior names of Debtor and all of Debtor’s present and prior
trade names.  Debtor shall give PFG 30 days’ prior written notice before
changing its name or doing business under any other name.  Debtor has complied,
and will in the future comply, in all material respects, with all laws relating
to the conduct of business under a fictitious business name, if applicable to
Debtor.

 

3.3  Place of Business; Location of Collateral. As of the date hereof, the
address set forth in the heading to this Agreement is Debtor’s chief executive
office.  In addition, as of the date hereof, Debtor has places of business and
Collateral is located only at the locations set forth on Exhibit A hereto. 
Debtor will give PFG at least 30 days prior written notice before opening any
additional place of business, changing its chief executive office, or moving any
of the Collateral to a location other than Debtor’s Address or one of the
locations set forth on Exhibit A hereto, except that Debtor may maintain sales
offices in the ordinary course of business at which not more than a total of
$10,000 fair market value of Equipment is located.

 

3.4  Title to Collateral; Perfection; Permitted Liens. 

 

(a)  Debtor is now, and will at all times in the future be, the sole owner of
all the Collateral, except for items of Equipment which are leased to Debtor and
except for Permitted Liens.  The Collateral now is and will remain free and
clear of any and all liens, charges, security interests, encumbrances and
adverse claims, except for Permitted Liens.  PFG now has, and will continue to
have, an enforceable security interest in all of the Collateral, subject only to
the Permitted Liens, and Debtor will at all times defend PFG and the Collateral
against all claims of others. 

 

(b)         Set forth on Exhibit A hereto are all of Debtor’s Deposit Accounts,
as of the date hereof, and Debtor will give PFG five Business Days advance
written notice before establishing any new Deposit Accounts and will cause the
institution where any such new Deposit Account is maintained to execute and
deliver to PFG a control agreement in form sufficient to perfect PFG’s security
interest in the Deposit Account and otherwise satisfactory to PFG in its good
faith business judgment.

 

(c) In the event that Debtor shall at any time after the date hereof have any
commercial tort claims against others, which it is asserting or gives written
notice of its intention to assert, and in which the potential recovery exceeds
$100,000, Debtor shall promptly notify PFG thereof in writing and provide PFG
with such information regarding the same as PFG shall request (unless providing
such information would waive the Debtor’s attorney-client privilege).  Such
notification to PFG shall constitute a grant of a security interest in the
commercial tort claim and all proceeds thereof to PFG, and Debtor shall execute
and deliver all such documents and take all such actions as PFG shall request in
connection therewith.

 

(d)         None of the Collateral now is or will be affixed to any real
property in such a manner, or with such intent, as to become a fixture.  Debtor
is not and will not become a lessee under any real property lease pursuant to
which the lessor may obtain any rights in any of the Collateral and no such
lease now prohibits, restrains, impairs or will prohibit, restrain or impair
Debtor’s right to remove any Collateral from the leased premises.  Whenever any
Collateral is located upon premises in which any third party has an interest,
Debtor shall, whenever requested by PFG, use commercially reasonable efforts to
cause such third party to execute and deliver to PFG, in form acceptable to PFG,
such waivers and subordinations as PFG shall specify in its good faith business
judgment.  Debtor will keep in full force and effect, and will comply with all
material terms of, any lease of real property where any of the Collateral now or
in the future may be located.

 

3.5  Maintenance of Collateral.  Debtor will maintain the Collateral in good
working condition (ordinary wear and tear excepted), and Debtor will not use the
Collateral for any unlawful purpose.  Debtor will immediately advise PFG in
writing of any material loss or damage to the Collateral.

 

3.6  Books and Records.  Debtor has maintained and will maintain at Debtor’s
Address complete and accurate books and records, comprising an accounting system
such that its financial statements can be prepared in accordance with GAAP.

 

3.7  Financial Condition, Statements and Reports.  All financial statements now
or in the future delivered to PFG have been, and will be, prepared in conformity
with GAAP and now and in the future will fairly present, in all material
respects, the results of operations and financial condition of Debtor, in
accordance with GAAP, at the times and for the periods therein

 

2

--------------------------------------------------------------------------------


 

stated.  Between the last date covered by any such statement provided to PFG and
the date hereof, there has been no Material Adverse Change.

 

3.8  Tax Returns and Payments; Pension Contributions.  Debtor has timely filed,
and will timely file, all material required tax returns and reports, and Debtor
has timely paid, and will timely pay, all federal and state, and all material
foreign and local taxes, assessments, deposits and contributions now or in the
future owed by Debtor.  Debtor may, however, defer payment of any contested
taxes, assessments, deposits and contributions, provided that Debtor (i) in good
faith contests Debtor’s obligation to pay the same by appropriate proceedings
promptly and diligently instituted and conducted, (ii) notifies PFG in writing
of the commencement of, and any material development in, the proceedings, and
(iii) posts bonds or takes any other steps required to keep the contested taxes
from becoming a lien upon any of the Collateral.  Debtor is unaware of any
claims or adjustments proposed for any of Debtor’s prior tax years which could
result in additional taxes becoming due and payable by Debtor.  Debtor has paid,
and shall continue to pay all amounts necessary to fund all present and future
pension, profit sharing and deferred compensation plans in accordance with their
terms, and Debtor has not and will not withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any such plan which could reasonably be expected to result in
any liability of Debtor, including any material liability to the Pension Benefit
Guaranty Corporation or its successors or any other governmental agency.

 

3.9  Compliance with Law.  Debtor has, to the best of its knowledge, complied,
and will comply, in all material respects, with all provisions of all foreign,
federal, state and local laws and regulations applicable to Debtor, including,
but not limited to, those relating to Debtor’s ownership of real or personal
property, the conduct and licensing of Debtor’s business, and all environmental
matters.

 

3.10  Litigation.  There is no claim, suit, litigation, proceeding or
investigation pending or (to best of Debtor’s knowledge) threatened against
Debtor in any court or before any governmental agency (or any basis therefor
known to Debtor) which could reasonably be expected to result, either separately
or in the aggregate, in any Material Adverse Change.  Debtor will promptly
inform PFG in writing of any claim, proceeding, litigation or investigation in
the future threatened or instituted against Debtor involving any single claim of
$50,000 or more, or involving $100,000  or more in the aggregate.

 


4. REMITTANCE OF PROCEEDS. SUBJECT TO THE RIGHTS OF THE SENIOR LENDER (IF ANY),
ALL PROCEEDS ARISING FROM THE DISPOSITION OF ANY COLLATERAL SHALL BE DELIVERED,
IN KIND, BY DEBTOR TO PFG IN THE ORIGINAL FORM IN WHICH RECEIVED BY DEBTOR NOT
LATER THAN THE FOLLOWING BUSINESS DAY AFTER RECEIPT BY DEBTOR, TO BE APPLIED TO
THE OBLIGATIONS IN SUCH ORDER AS PFG SHALL DETERMINE; PROVIDED THAT, IF NO
DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, DEBTOR SHALL NOT BE
OBLIGATED TO REMIT TO PFG (I) THE PROCEEDS OF ACCOUNTS ARISING IN THE ORDINARY
COURSE OF BUSINESS, OR (II) THE PROCEEDS OF THE SALE OF WORN OUT OR OBSOLETE
EQUIPMENT DISPOSED OF BY DEBTOR IN GOOD FAITH IN AN ARM’S LENGTH TRANSACTION FOR
AN AGGREGATE PURCHASE PRICE OF $25,000 OR LESS (FOR ALL SUCH TRANSACTIONS IN ANY
FISCAL YEAR), AND (III) THE PROCEEDS OF INSURANCE IF PROMPTLY USED TO REPLACE OR
REPAIR THE PROPERTY WITH RESPECT TO WHICH THE PROCEEDS WERE PAID.  EXCEPT AS
PERMITTED ABOVE, DEBTOR AGREES THAT IT WILL NOT COMMINGLE PROCEEDS OF COLLATERAL
WITH ANY OF DEBTOR’S OTHER FUNDS OR PROPERTY, BUT WILL HOLD SUCH PROCEEDS
SEPARATE AND APART FROM SUCH OTHER FUNDS AND PROPERTY AND IN AN EXPRESS TRUST
FOR PFG, EXCEPT AS SET FORTH ABOVE, AND SUBJECT TO THE RIGHTS OF THE SENIOR
LENDER.  NOTHING IN THIS SECTION LIMITS THE RESTRICTIONS ON DISPOSITION OF
COLLATERAL SET FORTH ELSEWHERE IN THIS AGREEMENT.


 


5.  ADDITIONAL DUTIES OF DEBTOR.


 

5.1 [intentionally omitted]

 

5.2  Insurance.  Debtor shall, at all times insure all of the tangible personal
property Collateral and carry such other business insurance, with insurers
reasonably acceptable to PFG, in such form and amounts as PFG may reasonably
require and that are customary and in accordance with standard practices for
Debtor’s industry and locations, and Debtor shall provide evidence of such
insurance to PFG.  All such insurance policies shall name PFG as an additional
loss payee, and shall contain a lenders loss payee endorsement in form
reasonably acceptable to PFG.  Upon receipt of the proceeds of any such
insurance, subject to the rights of the Senior Lender, provided no Default or
Event of Default has occurred and is continuing, PFG shall release to Debtor
insurance proceeds with respect to Collateral, which shall be utilized by Debtor
for the prompt repair or replacement of the Collateral with respect to which the
insurance proceeds were paid.  PFG may require reasonable assurance that the
insurance proceeds so released will be so used.  If Debtor fails to provide or
pay for any insurance, PFG may, but is not obligated to, obtain the same at
Debtor’s expense.  Debtor shall promptly deliver to PFG copies of all material
reports made to insurance companies.

 

5.3  Reports.  Debtor, at its expense, shall provide PFG with such written
reports with respect to Debtor, as PFG shall from time to time specify in its
good faith business judgment, it being recognized by PFG that any projections
and forecasts provided by Debtor in good faith and based upon reasonable
assumptions are not to be viewed as facts and that actual results during the
period or periods covered by any such projections or forecasts may differ from
the projected or forecast results.

 

3

--------------------------------------------------------------------------------


 

5.4  Access to Collateral, Books and Records.  At reasonable times, and on one
Business Day’s notice, PFG, or its agents, shall have the right to inspect the
Collateral, and the right to audit and copy Debtor’s books and records.  All
information obtained in any such inspection or audit shall be subject to the
confidentiality agreement in Section 9.16 below.  The foregoing inspections and
audits shall be at Debtor’s expense and the charge therefor shall be $750 per
person per day (or such higher amount as shall represent PFG’s then current
standard charge for the same), plus reasonable out-of-pocket expenses.
Notwithstanding the foregoing, if no Event of Default has occurred and is
continuing, Debtor shall not be required to disclose, permit the inspection,
examination or making of extracts, or discussion of, any document, information
or other matter (i) in respect of which disclosure is prohibited by law or any
agreement binding on Debtor or any of its Subsidiaries, or (ii) is subject to
attorney-client or similar privilege or constitutes attorney work product.  If
Debtor is withholding any information requested by Lender pursuant to the
preceding sentence, it shall so advise PFG in writing, giving PFG a general
description of the nature of the information withheld.

 

5.5  Negative Covenants. Debtor shall not, without PFG’s prior written consent
(which shall be a matter of its good faith business judgment), do any of the
following:  (i) merge or consolidate with another corporation or entity, except
that any wholly-owned Subsidiary of Debtor may be merged with Debtor so long as
Debtor is the surviving corporation; (ii) acquire any assets, except in the
ordinary course of business, or make any Investments other than Permitted
Investments; (iii) consummate any other transaction outside the ordinary course
of business; (iv) sell or transfer any Collateral, except for (A) the sale of
finished Inventory in the ordinary course of Debtor’s business, (B) the sale of
obsolete or unneeded Equipment in the ordinary course of business, (C) the
making of Permitted Investments, (D) the granting of Permitted Liens, and (E)
the non-exclusive licensing of Intellectual Property in the ordinary course of
business; (v) store any Inventory or other Collateral with any warehouseman or
other third party, unless there is in place a bailee agreement in such form as
PFG shall specify in its good faith business judgment; (vi) sell any Inventory
on a sale-or-return, guaranteed sale, consignment, or other contingent basis;
(vii) make any loans of any money or other assets, other than Permitted
Investments; (viii) incur any Indebtedness, other than Permitted Indebtedness;
(ix) guarantee or otherwise become liable with respect to the obligations of
another party or entity; (x) pay or declare any dividends on Debtor’s stock
(except for dividends payable solely in stock of Debtor); (xi) redeem, retire,
purchase or otherwise acquire, directly or indirectly, any of Debtor’s stock;
(xii) engage, directly or indirectly, in any business other than the businesses
currently engaged in by Debtor or reasonably related thereto; or (xiii) dissolve
or elect to dissolve.  Transactions permitted by the foregoing provisions of
this Section are only permitted if no Default or Event of Default would occur as
a result of such transaction. 

 

5.6  Litigation Cooperation.  Should any third-party suit or proceeding be
instituted by or against PFG with respect to any Collateral or relating to
Debtor, Debtor shall, without expense to PFG, make available Debtor and its
officers, employees and agents and Debtor’s books and records, to the extent
that PFG may deem them reasonably necessary in order to prosecute or defend any
such suit or proceeding.

 

5.7  Deposit Accounts.  Concurrently, Debtor shall cause the banks and other
institutions where its Deposit Accounts are maintained to enter into control
agreements with PFG, in form and substance satisfactory to PFG in its good faith
business judgment and sufficient to perfect PFG’ security interest in said
Deposit Accounts.  Said control agreements shall permit PFG, in its discretion
(but subject to the rights of the Senior Lender), to withdraw from said Deposit
Accounts accrued interest and any other Obligations due from Debtor to PFG.

 

5.8  Further Assurances.  Debtor agrees, at its expense, on request by PFG, to
execute all documents and take all actions, as PFG, may, in its good faith
business judgment, deem necessary or useful in order to perfect and maintain
PFG’s perfected security interest in the Collateral (subject only to Permitted
Liens), and in order to fully consummate the transactions contemplated by this
Agreement.

 


6.   TERM. THIS AGREEMENT SHALL CONTINUE IN EFFECT UNTIL ALL OBLIGATIONS HAVE
BEEN PAID AND PERFORMED IN FULL.


 


7.  EVENTS OF DEFAULT AND REMEDIES.


 

7.1  Events of Default.  The occurrence of any of the following events shall
constitute an “Event of Default” under this Agreement, and Debtor shall give PFG
immediate written notice thereof:

 

(a) Any warranty, representation, statement, report or certificate made or
delivered to PFG by Debtor or any of Debtor’s officers, employees or agents, now
or in the future, shall be untrue or misleading in a material respect when made
or deemed to be made; or

 

(b) Debtor shall fail to pay any monetary Obligation within three Business Days
after the date due; or

 

(c) any event of default shall occur under any present or future document,
instrument or agreement between Borrower and PFG; or

 

4

--------------------------------------------------------------------------------


 

(d) Debtor shall breach any of the provisions of Section 5.5 hereof, or shall
fail to perform any other non-monetary Obligation which by its nature cannot be
cured, or shall fail to permit PFG to conduct an inspection or audit as provided
in Section 5.4 hereof; or

 

(e) Debtor shall fail to perform any other non-monetary Obligation, which
failure is not cured within ten Business Days after the date due; or

 

(f) any levy, assessment, attachment, seizure, lien or encumbrance (other than a
Permitted Lien) is made on the Collateral with a value of $25,000 or more, which
is not cured within 10 days after the occurrence of the same; or

 

(g) any default or event of default occurs under any obligation in an amount in
excess of $25,000, secured by a Permitted Lien, which is not cured within any
applicable cure period or waived in writing by the holder of the Permitted Lien;
or

 

(h) Debtor breaches any material contract or obligation, which has resulted or
may reasonably be expected to result in a Material Adverse Change; or

 

(i) Dissolution, termination of existence, insolvency or business failure of
Debtor; or appointment of a receiver, trustee or custodian, for all or any part
of the property of, assignment for the benefit of creditors by, or the
commencement of any proceeding by Debtor under any reorganization, bankruptcy,
insolvency, arrangement, readjustment of debt, dissolution or liquidation law or
statute of any jurisdiction, now or in the future in effect; or

 

(j) the commencement of any proceeding against Debtor or any guarantor of any of
the Obligations under any reorganization, bankruptcy, insolvency, arrangement,
readjustment of debt, dissolution or liquidation law or statute of any
jurisdiction, now or in the future in effect, which is not cured by the
dismissal thereof within 45 days after the date commenced; or

 

(k) revocation or termination of, or limitation or denial of liability upon, any
guaranty executed by Debtor in favor of PFG; or

 

(l) Debtor makes any payment on account of any indebtedness or obligation which
has been subordinated to the Obligations other than as permitted in the
applicable subordination agreement, or if any Person who has subordinated such
indebtedness or obligations terminates or in any way limits his subordination
agreement; or

 

(m) Parent shall cease to own 100% of the outstanding stock of Debtor; or

 

(n) Debtor shall generally not pay its debts as they become due, or Debtor shall
conceal, remove or transfer any part of its property, with intent to hinder,
delay or defraud its creditors, or make or suffer any transfer of any of its
property which may be fraudulent under any bankruptcy, fraudulent conveyance or
similar law; or

 

(o) a Material Adverse Change shall occur. 

 

7.2  Remedies.  Upon the occurrence and during the continuance of any Event of
Default, PFG, at its option, and without notice or demand of any kind (all of
which are hereby expressly waived by Debtor), may do any one or more of the
following: (a) [intentionally omitted]; (b) Accelerate and declare all or any
part of the Obligations to be immediately due, payable, and performable,
notwithstanding any deferred or installment payments allowed by any instrument
evidencing or relating to any Obligation; (c) Take possession of any or all of
the Collateral wherever it may be found, and for that purpose Debtor hereby
authorizes PFG without judicial process to enter onto any of Debtor’s premises
without interference to search for, take possession of, keep, store, or remove
any of the Collateral, and remain on the premises or cause a custodian to remain
on the premises in exclusive control thereof, without charge for so long as PFG
deems it necessary, in its good faith business judgment, in order to complete
the enforcement of its rights under this Agreement or any other agreement;
provided, however, that should PFG seek to take possession of any of the
Collateral by court process, Debtor hereby irrevocably waives: (i) any bond and
any surety or security relating thereto required by any statute, court rule or
otherwise as an incident to such possession; (ii) any demand for possession
prior to the commencement of any suit or action to recover possession thereof;
and (iii) any requirement that PFG retain possession of, and not dispose of, any
such Collateral until after trial or final judgment; (d) Require Debtor to
assemble any or all of the Collateral and make it available to PFG at places
designated by PFG which are reasonably convenient to PFG and Debtor, and to
remove the Collateral to such locations as PFG may deem advisable; (e) Complete
the processing, manufacturing or repair of any Collateral prior to a disposition
thereof and, for such purpose and for the purpose of removal, PFG shall have the
right to use Debtor’s premises, vehicles, hoists, lifts, cranes, and other
Equipment and all other property without charge; (f) Sell, lease or otherwise
dispose of any of the Collateral, in its condition at the time PFG obtains
possession of it or after further manufacturing, processing or repair, at one or
more public and/or private sales, in lots or in bulk, for cash, exchange or
other property, or on credit, and to adjourn any such sale from time to time
without notice other than oral announcement at the time scheduled for sale.  PFG
shall have the right to conduct such disposition on Debtor’s premises without
charge, for such time or times as PFG deems reasonable, or on PFG’s premises, or
elsewhere and

 

5

--------------------------------------------------------------------------------


 

the Collateral need not be located at the place of disposition.  PFG may
directly or through any affiliated company purchase or lease any Collateral at
any such public disposition, and if permissible under applicable law, at any
private disposition.  Any sale or other disposition of Collateral shall not
relieve Debtor of any liability Debtor may have if any Collateral is defective
as to title or physical condition or otherwise at the time of sale; (g) Demand
payment of, and collect any Accounts and General Intangibles comprising
Collateral and, in connection therewith, Debtor irrevocably authorizes PFG to
endorse or sign Debtor’s name on all collections, receipts, instruments and
other documents, to take possession of and open mail addressed to Debtor and
remove therefrom payments made with respect to any item of the Collateral or
proceeds thereof, and, in PFG’s good faith business judgment, to grant
extensions of time to pay, compromise claims and settle Accounts and the like
for less than face value; (h) Exercise any and all rights under any present or
future control agreements relating to Deposit Accounts or Investment Property;
and (i) Demand and receive possession of any of Debtor’s federal and state
income tax returns and the books and records utilized in the preparation thereof
or referring thereto.  All reasonable attorneys’ fees, expenses, costs,
liabilities and obligations incurred by PFG with respect to the foregoing shall
be added to and become part of the Obligations, shall be due on demand, and
shall bear interest at a rate equal to the highest interest rate applicable to
any of the Obligations.  Without limiting any of PFG’s rights and remedies, from
and after the occurrence and during the continuance of any Event of Default, the
interest rate applicable to the Obligations shall be the same interest rate
applicable to loans to the Borrower after an Event of Default.

 

7.3  Standards for Determining Commercial Reasonableness.  Debtor and PFG agree
that a sale or other disposition (collectively, “sale”) of any Collateral which
complies with the following standards will conclusively be deemed to be
commercially reasonable:  (i) Notice of the sale is given to Debtor at least ten
days prior to the sale, and, in the case of a public sale, notice of the sale is
published at least five days before the sale in a newspaper of general
circulation in the county where the sale is to be conducted; (ii) Notice of the
sale describes the collateral in general, non-specific terms; (iii) The sale is
conducted at a place designated by PFG, with or without the Collateral being
present; (iv) The sale commences at any time between 8:00 a.m. and 6:00 p.m; 
(v) Payment of the purchase price in cash or by cashier’s check or wire transfer
is required; (vi) With respect to any sale of any of the Collateral, PFG may
(but is not obligated to) direct any prospective purchaser to ascertain directly
from Debtor any and all information concerning the same.  PFG shall be free to
employ other methods of noticing and selling the Collateral, in its discretion,
if they are commercially reasonable.

 

7.4  Power of Attorney.  Upon the occurrence and during the continuance of any
Event of Default, without limiting PFG’s other rights and remedies, Debtor
grants to PFG an irrevocable power of attorney coupled with an interest,
authorizing and permitting PFG (acting through any of its employees, attorneys
or agents) at any time, at its option, but without obligation, with or without
notice to Debtor, and at Debtor’s expense, to do any or all of the following, in
Debtor’s name or otherwise, but PFG agrees that if it exercises any right
hereunder, it will do so in good faith and in a commercially reasonable manner: 
(a) Execute on behalf of Debtor any documents that PFG may, in its good faith
business judgment, deem advisable in order to perfect and maintain PFG’s
security interest in the Collateral, or in order to exercise a right of Debtor
or PFG, or in order to fully consummate all the transactions contemplated under
this Agreement, and all other Debtor Documents; (b) Execute on behalf of Debtor,
any invoices relating to any Account, any draft against any Account Debtor and
any notice to any Account Debtor, any proof of claim in bankruptcy, any Notice
of Lien, claim of mechanic’s, materialman’s or other lien, or assignment or
satisfaction of mechanic’s, materialman’s or other lien; (c) Take control in any
manner of any cash or non-cash items of payment or proceeds of Collateral;
endorse the name of Debtor upon any instruments, or documents, evidence of
payment or Collateral that may come into PFG’s possession; (d) Endorse all
checks and other forms of remittances received by PFG; (e) Pay, contest or
settle any lien, charge, encumbrance, security interest and adverse claim in or
to any of the Collateral, or any judgment based thereon, or otherwise take any
action to terminate or discharge the same; (f) Grant extensions of time to pay,
compromise claims and settle Accounts and General Intangibles for less than face
value and execute all releases and other documents in connection therewith; (g)
Pay any sums required on account of Debtor’s taxes or to secure the release of
any liens therefor, or both; (h) Settle and adjust, and give releases of, any
insurance claim that relates to any of the Collateral and obtain payment
therefor; (i) Instruct any third party having custody or control of any books or
records belonging to, or relating to, Debtor to give PFG the same rights of
access and other rights with respect thereto as PFG has under this Agreement;
and (j) Take any action or pay any sum required of Debtor pursuant to this
Agreement and any other Debtor Documents.  Any and all reasonable sums paid and
any and all reasonable costs, expenses, liabilities, obligations and attorneys’
fees incurred by PFG with respect to the foregoing shall be added to and become
part of the Obligations, shall be payable on demand, and shall bear interest at
a rate equal to the highest interest rate applicable to any of the Obligations. 
In no event shall PFG’s rights under the foregoing power of attorney or any of
PFG’s other rights under this Agreement be deemed to indicate that PFG is in
control of the business, management or properties of Debtor.

 

7.5  Application of Proceeds.  All proceeds realized as the result of any sale
of the Collateral shall be applied by PFG first to the reasonable costs,
expenses, liabilities, obligations and attorneys’ fees incurred by PFG in the
exercise of its rights under this Agreement, second to the interest due upon any
of the Obligations, and third to the principal of the Obligations, in such order
as PFG shall determine in its sole discretion.  Any surplus shall be paid to
Debtor or other persons legally entitled thereto; Debtor shall remain liable to
PFG for any deficiency.  If, PFG, in its good faith business judgment, directly
or

 

6

--------------------------------------------------------------------------------


 

indirectly enters into a deferred payment or other credit transaction with any
purchaser at any sale of Collateral, PFG shall have the option, exercisable at
any time, in its good faith business judgment, of either reducing the
Obligations by the principal amount of purchase price or deferring the reduction
of the Obligations until the actual receipt by PFG of the cash therefor.

 

7.6  Remedies Cumulative.  In addition to the rights and remedies set forth in
this Agreement, PFG shall have all the other rights and remedies accorded a
secured party under the Code and under all other applicable laws, and under any
other instrument or agreement now or in the future entered into between PFG and
Debtor, and all of such rights and remedies are cumulative and none is
exclusive.  Exercise or partial exercise by PFG of one or more of its rights or
remedies shall not be deemed an election, nor bar PFG from subsequent exercise
or partial exercise of any other rights or remedies.  The failure or delay of
PFG to exercise any rights or remedies shall not operate as a waiver thereof,
but all rights and remedies shall continue in full force and effect until all of
the Obligations have been fully paid and performed.

 


8.              DEFINITIONS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS
HAVE THE FOLLOWING MEANINGS:


 

“Account Debtor” means the obligor on an Account.

 

“Accounts” means all present and future “accounts” as defined in the California
Uniform Commercial Code in effect on the date hereof with such additions to such
term as may hereafter be made, and includes without limitation all accounts
receivable and other sums owing to Debtor.

 

“Borrower” means INTERWAVE COMMUNICATIONS, INC., a Delaware corporation and its
successors.

 

“Business Day” means a day on which PFG is open for business.

 

“Code” means the Uniform Commercial Code as adopted and in effect in the State
of California from time to time.

 

“Collateral” has the meaning set forth in Section 2 above.

 

“continuing” and “during the continuance of” when used with reference to a
Default or Event of Default means that the Default or Event of Default has
occurred and has not been either waived in writing by PFG or cured within any
applicable cure period.

 

“Debtor Documents” means, collectively, this Agreement, and all other present
and future documents, instruments and agreements between PFG and Debtor,
including, but not limited to those relating to this Agreement, the Continuing
Guaranty of substantially even date executed and delivered by Debtor in favor of
PFG with respect to Borrower (with all extensions and renewal thereof, the
“Guaranty”), and all amendments and modifications thereto and replacements
therefor.

 

 “Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.

 

 “Deposit Accounts” means all present and future “deposit accounts” as defined
in the California Uniform Commercial Code in effect on the date hereof with such
additions to such term as may hereafter be made, and includes without limitation
all general and special bank accounts, demand accounts, checking accounts,
savings accounts and certificates of deposit.

 

“Equipment” means all present and future “equipment” as defined in the
California Uniform Commercial Code in effect on the date hereof with such
additions to such term as may hereafter be made, and includes without limitation
all machinery, fixtures, goods, vehicles (including motor vehicles and
trailers), and any interest in any of the foregoing.

 

“Event of Default” means any of the events set forth in Section 7.1 of this
Agreement.

 

“GAAP” means generally accepted accounting principles consistently applied.

 

“General Intangibles” means all present and future “general intangibles” as
defined in the California Uniform Commercial Code in effect on the date hereof
with such additions to such term as may hereafter be made, and includes without
limitation all Intellectual Property, payment intangibles, royalties, contract
rights, goodwill, franchise agreements, purchase orders, customer lists, route
lists, telephone numbers, domain names, claims, income tax refunds, security and
other deposits, options to purchase or sell real or personal property, rights in
all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.

 

“good faith business judgment” means honesty in fact and good faith (as defined
in Section 1201 of the Code) in the exercise of PFG’s business judgment.

 

“including” means including (but not limited to).

 

7

--------------------------------------------------------------------------------


 

“Indebtedness” means as to any Person, (a) indebtedness for borrowed money or
the deferred purchase price of property or services, (b) obligations evidenced
by bonds, notes, debentures or other similar instruments, (c) reimbursement
obligations with respect to letters of credit and (d) capital lease obligations.

 

“Intellectual Property” means all present and future (a) copyrights, copyright
rights, copyright applications, copyright registrations and like protections in
each work of authorship and derivative work thereof, whether published or
unpublished, (b) trade secret rights, including all rights to unpatented
inventions and know-how, and confidential information; (c) mask work or similar
rights available for the protection of semiconductor chips; (d) patents, patent
applications and like protections including without limitation improvements,
divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same; (e) trademarks, servicemarks, trade styles,
and trade names, whether or not any of the foregoing are registered, and all
applications to register and registrations of the same and like protections, and
the entire goodwill of the business of Debtor connected with and symbolized by
any such trademarks; (f) computer software and computer software products; (g)
designs and design rights; (h) technology; (i) all claims for damages by way of
past, present and future infringement of any of the rights included above; (j)
all licenses or other rights to use any property or rights of a type described
above.

 

“Inventory” means all present and future “inventory” as defined in the
California Uniform Commercial Code in effect on the date hereof with such
additions to such term as may hereafter be made, and includes without limitation
all merchandise, raw materials, parts, supplies, packing and shipping materials,
work in process and finished products, including without limitation such
inventory as is temporarily out of Debtor’s custody or possession or in transit
and including any returned goods and any documents of title representing any of
the above.

 

“Investment” means any beneficial ownership interest in any Person (including
any stock, partnership interest or other equity or debt securities issued by any
Person), and any loan, advance or capital contribution to any Person.

 

“Investment Property” means all present and future investment property,
securities, stocks, bonds, debentures, debt securities, partnership interests,
limited liability company interests, options, security entitlements, securities
accounts, commodity contracts, commodity accounts, and all financial assets held
in any securities account or otherwise, and all options and warrants to purchase
any of the foregoing, wherever located, and all other securities of every kind,
whether certificated or uncertificated.

 

“Material Adverse Change” means any of the following: (i) a material adverse
change in the business, operations, or financial or other condition of the
Debtor, or (ii) a material impairment of the prospect of repayment of any
portion of the Obligations; or (iii) a material impairment of the value or
priority (subject to Permitted Liens) of PFG’s security interests in the
Collateral.

 

“Obligations” means all present and future advances, debts, liabilities,
obligations, guaranties, covenants, duties and indebtedness at any time owing by
Debtor to PFG, whether evidenced by this Agreement or any note or other
instrument or document, or otherwise, whether arising from an extension of
credit, opening of a letter of credit, banker’s acceptance, loan, guaranty,
indemnification or otherwise, whether direct or indirect (including, without
limitation, those acquired by assignment and any participation by PFG in
Debtor’s debts owing to others), absolute or contingent, due or to become due,
including, without limitation, all indebtedness, liabilities and obligations of
Debtor under the Continuing Guaranty of substantially even date executed and
delivered by Debtor in favor of PFG with respect to Borrower.

 

“Other Property” means the following as defined in the California Uniform
Commercial Code in effect on the date hereof with such additions to such term as
may hereafter be made, and all rights relating thereto: all present and future
“commercial tort claims” (including without limitation any commercial tort
claims), “documents”, “instruments”, “promissory notes”, “chattel paper”,
“letters of credit”, “letter-of-credit rights”, “fixtures”, “farm products” and
“money”; and all other goods and personal property of every kind, tangible and
intangible, whether or not governed by the California Uniform Commercial Code.

 

“Parent” means INTERWAVE COMMUNICATIONS INTERNATIONAL LTD., a Bermuda
corporation.

 

 “Permitted Indebtedness” means (a) a guaranty in favor of Senior Lender with
respect to Borrower, provided Senior Debt does not exceed the Senior Debt Limit;
(b) Indebtedness existing on the date hereof and shown on Exhibit B hereto; (c)
indebtedness secured by Permitted Liens; and (d) Indebtedness owing to Borrower
or to Parent.

 

“Permitted Investments” are: (a)          Investments (if any) shown on Exhibit
B and existing on the date hereof; (b) marketable direct obligations issued or
unconditionally guaranteed by the United States or its agency or any State
maturing within 1 year from its acquisition; (c) commercial paper maturing no
more than 1 year after its creation and having the highest rating from either
Standard & Poor’s Corporation or Moody’s Investors Service, Inc; (d) bank’s
certificates of deposit issued maturing no more than 1 year after issue; (e) 
Investments consisting of deposit accounts and investment accounts; (f)
Investments consisting of extensions of credit to Debtor’s customers in the
ordinary course of business, in the nature of accounts receivable, prepaid
royalties or notes receivable arising from the sale or lease of goods, provision
of services or licensing

 

8

--------------------------------------------------------------------------------


 

activities of Debtor; (g) Investments received in satisfaction or partial
satisfaction of obligations owed by financially troubled obligors or acquired as
a result of a foreclosure with respect to any secured Investment; (h)
Investments acquired in exchange for any other Investments in connection with or
as a result of any bankruptcy, workout, reorganization or recapitalization; (i)
deposits, prepayments and other credits to suppliers made in the ordinary course
of business; (j) Indebtedness of any wholly-owned Subsidiary of Debtor or any
wholly-owned Subsidiary of Parent, which is now or hereafter owing to Debtor,
and which is incurred to fund such Subsidiary’s operating expenses, prepayments
and purchases, all in the ordinary course of business, and (j) other Investments
in an aggregate amount at any time not to exceed $250,000 combined for all such
Investments of Debtor, Parent and Borrower.

 

“Permitted Liens” means the following:  (i) purchase money security interests in
specific items of Equipment (including accessions, additions, parts,
replacements, fixtures, improvements and attachments thereto and the proceeds
thereof); (ii) leases of specific items of Equipment (including accessions,
additions, parts, replacements, fixtures, improvements and attachments thereto
and the proceeds thereof); (iii) liens for taxes, fees, assessments or other
governmental charges or levies not yet payable or being contested in good faith
by appropriate proceedings, for which Debtor has maintained reserves in
accordance with GAAP, and which do not result in a lien on any Collateral; (iv)
additional security interests and liens consented to in writing by PFG, which
consent may be withheld in its good faith business judgment; (v) security
interests being terminated substantially concurrently with this Agreement;
(vi) liens of materialmen, mechanics, warehousemen, carriers, or other similar
liens arising in the ordinary course of business and securing obligations which
are not delinquent; (vii) liens incurred in connection with the extension,
renewal or refinancing of the indebtedness secured by liens of the type
described above in clauses (i) or (ii) above, provided that any extension,
renewal or replacement lien is limited to the property encumbered by the
existing lien and the principal amount of the indebtedness being extended,
renewed or refinanced does not increase; (viii) Liens in favor of customs and
revenue authorities which secure payment of customs duties in connection with
the importation of goods; and (ix) Liens in favor of Senior Lender securing an
amount not in excess of the Senior Debt Limit; (x) Liens listed on Exhibit B
hereto; (xi) non-exclusive licenses and non-exclusive sublicenses granted in the
ordinary course of business; (xii) leases and subleases granted in the ordinary
course of business consisting of (A) short-term rental of Inventory, or (B)
leases or subleases of Equipment with an aggregate value for all such leases and
subleases not in excess of $10,000; (xiii) pledges or deposits in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and social security legislation, in an aggregate amount not to exceed
$25,000 or as otherwise required by law; (xiv) cash deposits to secure the
performance of bids, trade contracts (other than for borrowed money), contracts
for the purchase of property, leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature, in each case,
incurred in the ordinary course of business and not representing an obligation
for borrowed money; (xv) statutory, common law or contractual liens of
depository institutions or institutions holding securities accounts (including
rights of set-off), securing only customary charges and fees in connection with
such accounts; and (xvi) Liens on insurance proceeds securing the payment of
financed insurance premiums.  PFG will have the right to require, as a condition
to its consent under subparagraph (iv) above, that the holder of the additional
security interest or lien sign an intercreditor agreement on PFG’s then standard
form, acknowledge that the security interest is subordinate to the security
interest in favor of PFG, and agree not to take any action to enforce its
subordinate security interest so long as any Obligations remain outstanding, and
that Debtor agree that any uncured default in any obligation secured by the
subordinate security interest shall also constitute an Event of Default under
this Agreement. 

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, government, or any
agency or political division thereof, or any other entity.

 

“Senior Lender” means Silicon Valley Bank.

 

“Senior Debt” means total combined Indebtedness of Debtor, Borrower and Parent
to Senior Lender, including, but not limited to, monies borrowed, interest on
loans, fees and expenses, sums due in connection with issuance of commercial
letters of credit, issuance of forward contracts for foreign exchange reserve,
and any other direct or indirect financial accommodation Senior Lender may
provide to Debtor, Borrower or Parent.

 

 “Senior Debt Limit” means $2,500,000 at any time outstanding.

 

 “Subsidiary” means (a) any corporation of which more than 50% of the issued and
outstanding equity securities having ordinary voting power to elect a majority
of the Board of Directors of such corporation is at the time directly or
indirectly owned or controlled by Debtor, (b) any partnership, joint venture, or
other association of which more than 50% of the equity interest having the power
to vote, direct or control the management of such partnership, joint venture or
other association is at the time directly or indirectly owned and controlled by
Debtor, (c) any other entity included in the financial statements of Debtor on a
consolidated basis.

 

Other Terms.  All accounting terms used in this Agreement, unless otherwise
indicated, shall have the meanings given to such terms in accordance with GAAP,
consistently applied.  All other terms contained in this Agreement, unless
otherwise indicated, shall have the meanings provided by the Code, to the extent
such terms are defined therein.

 

9

--------------------------------------------------------------------------------


 


9.              GENERAL PROVISIONS.


 

9.1  [intentionally omitted]  

 

9.2  Application of Payments.  All payments with respect to the Obligations may
be applied, and in PFG’s good faith business judgment reversed and re-applied,
to the Obligations, in such order and manner as PFG shall determine in its good
faith business judgment.

 

9.3  [intentionally omitted]  

 

9.4  [intentionally omitted]

 

9.5  Notices.  All notices to be given under this Agreement shall be in writing
and shall be given either personally or by reputable private delivery service or
by regular first-class mail, or certified mail return receipt requested,
addressed to PFG or Debtor at the addresses shown in the heading to this
Agreement, or at any other address designated in writing by one party to the
other party. All notices shall be deemed to have been given upon delivery in the
case of notices personally delivered, or at the expiration of one Business Day
following delivery to the private delivery service, or two Business Days
following the deposit thereof in the United States mail, with postage prepaid. 

 

9.6  Severability.  Should any provision of this Agreement be held by any court
of competent jurisdiction to be void or unenforceable, such defect shall not
affect the remainder of this Agreement, which shall continue in full force and
effect.

 

9.7  Integration.  This Agreement and such other written agreements, documents
and instruments as may be executed in connection herewith are the final, entire
and complete agreement between Debtor and PFG and supersede all prior and
contemporaneous negotiations and oral representations and agreements, all of
which are merged and integrated in this Agreement.  There are no oral
understandings, representations or agreements between the parties which are not
set forth in this Agreement or in other written agreements signed by the parties
in connection herewith.

 

9.8  Waivers; Indemnity.  The failure of PFG at any time or times to require
Debtor to strictly comply with any of the provisions of this Agreement or any
other Debtor Document shall not waive or diminish any right of PFG later to
demand and receive strict compliance therewith.  Any waiver of any default shall
not waive or affect any other default, whether prior or subsequent, and whether
or not similar.  None of the provisions of this Agreement or any other Debtor
Document shall be deemed to have been waived by any act or knowledge of PFG or
its agents or employees, but only by a specific written waiver signed by an
authorized officer of PFG and delivered to Debtor.  To the extent permitted by
law, Debtor waives the benefit of all statutes of limitations relating to any of
the Obligations or this Agreement or any other Debtor Document, and Debtor
waives demand, protest, notice of protest and notice of default or dishonor,
notice of payment and nonpayment, release, compromise, settlement, extension or
renewal of any commercial paper, instrument, account, General Intangible,
document or guaranty at any time held by PFG on which Debtor is or may in any
way be liable, and notice of any action taken by PFG, unless expressly required
by this Agreement. Debtor hereby agrees to indemnify PFG and its affiliates,
subsidiaries, parent, directors, officers, employees, agents, and attorneys, and
to hold them harmless from and against any and all claims, debts, liabilities,
demands, obligations, actions, causes of action, penalties, costs and expenses
(including reasonable attorneys’ fees), of every kind, which they may sustain or
incur based upon or arising out of any of the Obligations, or any relationship
or agreement between PFG and Debtor, or any other matter, relating to Debtor or
the Obligations; provided that this indemnity shall not extend to damages
proximately caused by the indemnitee’s own gross negligence or willful
misconduct.  Notwithstanding any provision in this Agreement to the contrary,
the indemnity agreement set forth in this Section shall survive any termination
of this Agreement and shall for all purposes continue in full force and effect.

 

9.9 [intentionally omitted]

 

9.10  Amendment.  The terms and provisions of this Agreement may not be waived
or amended, except in a writing executed by Debtor and a duly authorized officer
of PFG.

 

9.11  Time of Essence.  Time is of the essence in the performance by Debtor of
each and every obligation under this Agreement.

 

9.12  Attorneys Fees and Costs.  Debtor shall reimburse PFG for all reasonable
attorneys’ fees and all filing, recording, search, title insurance, appraisal,
audit, and other reasonable costs incurred by PFG, pursuant to, or in connection
with, or relating to this Agreement (whether or not a lawsuit is filed),
including, but not limited to, any reasonable attorneys’ fees and costs PFG
incurs in order to do the following: prepare and negotiate this Agreement and
all present and future documents relating to this Agreement; obtain legal advice
in connection with this Agreement or Debtor; enforce, or seek to enforce, any of
its rights; prosecute actions against, or defend actions by, Account Debtors;
commence, intervene in, or defend any action or proceeding; initiate any
complaint to be relieved of the automatic stay in bankruptcy; file or prosecute
any probate claim, bankruptcy claim, third-party claim, or other claim; examine,
audit, copy, and inspect any of the Collateral or any of Debtor’s books and
records; protect, obtain possession of, lease, dispose of, or otherwise enforce
PFG’s security interest in, the

 

10

--------------------------------------------------------------------------------


 

Collateral; and otherwise represent PFG in any litigation relating to Debtor. If
either PFG or Debtor files any lawsuit against the other predicated on a breach
of this Agreement, the prevailing party in such action shall be entitled to
recover its reasonable costs and attorneys’ fees, including (but not limited to)
reasonable attorneys’ fees and costs incurred in the enforcement of, execution
upon or defense of any order, decree, award or judgment.  All attorneys’ fees
and costs to which PFG may be entitled pursuant to this Paragraph shall
immediately become part of Debtor’s Obligations, shall be due on demand, and
shall bear interest at a rate equal to the highest interest rate applicable to
any of the Obligations.

 

9.13  Benefit of Agreement.  The provisions of this Agreement shall be binding
upon and inure to the benefit of the respective successors, assigns, heirs,
beneficiaries and representatives of Debtor and PFG; provided, however, that
Debtor may not assign or transfer any of its rights under this Agreement without
the prior written consent of PFG, and any prohibited assignment shall be void. 
No consent by PFG to any assignment shall release Debtor from its liability for
the Obligations.

 

9.14  [intentionally omitted]

 

9.15 [intentionally omitted]

 

9.16  Confidentiality.  In handling any confidential information (including
without limitation confidential information provided pursuant to this Agreement
or pursuant to the Guaranty), PFG and all employees and agents of PFG shall
exercise the same degree of care that PFG exercises with respect to its own
proprietary information of the same types to maintain the confidentiality of any
non-public information thereby received or received pursuant to this Agreement,
except that disclosure of such information may be made (i) to the subsidiaries
or affiliates of PFG in connection with their present or prospective business
relations with Debtor or PFG provided that they have entered into a comparable
confidentiality agreement in favor of Debtor, (ii) to prospective transferees or
purchasers of any interest in the Obligations, provided that they have entered
into a comparable confidentiality agreement in favor of Debtor, (iii) as
required by law, regulations, rule or order, subpoena, judicial order or similar
order, or (iv) as may be required in connection with the examination, audit or
similar investigation of PFG, (iv) as may be necessary in PFG’s good faith
business judgment in connection with the enforcement of its rights or remedies
after an Event of Default.  Confidential information hereunder shall not include
information that either:  (a) is in the public domain or in the knowledge or
possession of PFG when disclosed to PFG, or becomes part of the public domain
after disclosure to PFG through no fault of PFG; or (b) is disclosed to PFG by a
third party, provided PFG does not have actual knowledge that such third party
is prohibited from disclosing such information.

 

9.17  Paragraph Headings; Construction.  Paragraph headings are only used in
this Agreement for convenience.  Debtor and PFG acknowledge that the headings
may not describe completely the subject matter of the applicable paragraph, and
the headings shall not be used in any manner to construe, limit, define or
interpret any term or provision of this Agreement. This Agreement has been fully
reviewed and negotiated between the parties and no uncertainty or ambiguity in
any term or provision of this Agreement shall be construed strictly against PFG
or Debtor under any rule of construction or otherwise.

 

9.18  Governing Law; Jurisdiction; Venue.  This Agreement and all acts and
transactions hereunder and all rights and obligations of PFG and Debtor shall be
governed by the laws of the State of California.  As a material part of the
consideration to PFG to enter into this Agreement, Debtor (i) agrees that all
actions and proceedings relating directly or indirectly to this Agreement shall,
at PFG’s option, be litigated in courts located within California, and that the
exclusive venue therefor shall be San Francisco County; (ii) consents to the
jurisdiction and venue of any such court and consents to service of process in
any such action or proceeding by personal delivery or any other method permitted
by law; and (iii) waives any and all rights Debtor may have to object to the
jurisdiction of any such court, or to transfer or change the venue of any such
action or proceeding.

 

11

--------------------------------------------------------------------------------


 

9.19  Mutual Waiver of Jury Trial.  DEBTOR AND PFG EACH HEREBY WAIVE THE RIGHT
TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN
ANY WAY RELATING TO, THIS AGREEMENT OR ANY OTHER PRESENT OR FUTURE INSTRUMENT OR
AGREEMENT BETWEEN PFG AND DEBTOR, OR ANY CONDUCT, ACTS OR OMISSIONS OF PFG OR
DEBTOR OR ANY OF THEIR DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS OR ANY
OTHER PERSONS AFFILIATED WITH PFG OR DEBTOR, IN ALL OF THE FOREGOING CASES,
WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE.

 

Debtor:

PFG:

 

 

   INTERWAVE ADVANCED COMMUNICATIONS,
   INC. 

PARTNERS FOR GROWTH, L.P. 

 

 

   By

/s/ Cal R. Hoagland

 

By

/s/ Andrew Kahn

 

 

President or Vice President

 

Title

Manager, Partners for Growth, LLC

 

 

 

 

 

Its General Partner

 

 

12

--------------------------------------------------------------------------------


 

Partners for Growth

 

Continuing Guaranty

 

Borrower:

 

INTERWAVE COMMUNICATIONS, INC.

 

 

 

Guarantor:

 

INTERWAVE COMMUNICATIONS INTERNATIONAL LTD.,

 

 

a Bermuda corporation

 

 

 

Date:

 

June 4, 2004

 

This Continuing Guaranty is executed by the above-named guarantor(s) (jointly
and severally, the “Guarantor”), as of the above date, in favor of PARTNERS FOR
GROWTH, L.P. (“PFG”), whose address is 560 Mission Street, 3rd floor, San
Francisco, CA 94105, with respect to the Indebtedness of the above-named
borrower (“Borrower”)

 

1.              Continuing Guaranty.  Guarantor hereby unconditionally
guarantees and promises to pay on demand to PFG, in lawful money of the United
States, all Indebtedness of Borrower now or hereafter owing to PFG.  As used
herein, the term “Indebtedness” is used in its most comprehensive sense and
shall mean and include without limitation:  (a) any and all debts, duties,
obligations, liabilities, representations, warranties and guaranties of Borrower
or any one or more of them, heretofore, now, or hereafter made, incurred, or
created  (including, without limitation, any interest, charges, and other sums
accruing after the filing of a petition by or against Borrower under the
Bankruptcy Code), whether voluntary or involuntary, due or not due, absolute or
contingent, liquidated or unliquidated, certain or uncertain, determined or
undetermined, monetary or nonmonetary, written or oral, and whether Borrower may
be liable individually or jointly with others, and regardless of whether
recovery thereon may be or hereafter become barred by any statute of
limitations, discharged or uncollectible in any bankruptcy, insolvency or other
proceeding, or otherwise unenforceable; and (b) any and all amendments,
modifications, renewals and extensions of any or all of the foregoing, including
without limitation amendments, modifications, renewals and extensions which are
evidenced by any new or additional instrument, document or agreement; and
(c) any and all reasonable attorneys’ fees, court costs, and collection charges
incurred in endeavoring to collect or enforce any of the foregoing against
Borrower, Guarantor, or any other person liable thereon (whether or not suit be
brought) and any other reasonable expenses of, for or incidental to collection
thereof. This Guaranty is given in consideration for credit and other financial
accommodations which may, from time to time, be given by PFG to Borrower in
PFG’s sole discretion, but Guarantor acknowledges and agrees that acceptance by
PFG of this Guaranty shall not constitute a commitment of any kind by PFG to
extend such credit or other financial accommodation to Borrower or to permit
Borrower to incur Indebtedness to PFG.  All sums due under this Guaranty shall
bear interest from the date due until the date paid at the highest rate charged
with respect to any of the Indebtedness.

 

2.              Waivers.  Guarantor hereby waives:  (a) presentment for payment,
notice of dishonor, demand, protest, and notice thereof as to any instrument,
and all other notices and demands to which Guarantor might be entitled,
including without limitation notice of all of the following:  the acceptance
hereof; the creation, existence, or acquisition of any Indebtedness; the amount
of the Indebtedness from time to time outstanding; any foreclosure sale or other
disposition of any property which secures any or all of the Indebtedness or
which secures the obligations of any other guarantor of any or all of the
Indebtedness; any adverse change in Borrower’s financial position; any other
fact which might increase Guarantor’s risk; any default, partial payment or
non-payment of all or any part of the Indebtedness; the occurrence of any other
Event of Default (as hereinafter defined); any and all agreements and
arrangements between PFG and Borrower and any changes, modifications, or
extensions thereof, and any revocation, modification or release of any guaranty
of any or all of the Indebtedness by any person (including without limitation
any other person signing this Guaranty); (b) any right to require PFG to
institute suit against, or to exhaust its rights and remedies against, Borrower
or any other person, or to proceed against any property of any kind which
secures all or any part of the Indebtedness, or to exercise any right of offset
or other right with respect to any reserves, credits or deposit accounts held by
or maintained with PFG or any indebtedness of PFG to Borrower, or to exercise
any other right or power, or pursue any other remedy PFG may have; (c) other
than payment of the

 

1

--------------------------------------------------------------------------------


 

Indebtedness, any defense arising by reason of any disability or other defense
of Borrower or any other guarantor or any endorser, co-maker or other person, or
by reason of the cessation from any cause whatsoever of any liability of
Borrower or any other guarantor or any endorser, co-maker or other person, with
respect to all or any part of the Indebtedness, or by reason of any act or
omission of PFG or others which directly or indirectly results in the discharge
or release of Borrower or any other guarantor or any other person or any
Indebtedness or any security therefor, whether by operation of law or otherwise;
(d) any defense arising by reason of any failure of PFG to obtain, perfect,
maintain or keep in force any security interest in, or lien or encumbrance upon,
any property of Borrower or any other person; (e) any defense based upon any
failure of PFG to give Guarantor notice of any sale or other disposition of any
property securing any or all of the Indebtedness, or any defects in any such
notice that may be given, or any failure of PFG to comply with any provision of
applicable law in enforcing any security interest in or lien upon any property
securing any or all of the Indebtedness including, but not limited to, any
failure by PFG to dispose of any property securing any or all of the
Indebtedness in a commercially reasonable manner; (f) any defense based upon or
arising out of any bankruptcy, insolvency, reorganization, arrangement,
readjustment of debt, liquidation or dissolution proceeding commenced by or
against Borrower or any other guarantor or any endorser, co-maker or other
person, including without limitation any discharge of, or bar against
collecting, any of the Indebtedness (including without limitation any interest
thereon), in or as a result of any such proceeding; and (g) the benefit of any
and all statutes of limitation with respect to any action based upon, arising
out of or related to this Guaranty.  Until all of the Indebtedness has been
paid, performed, and discharged in full, nothing shall discharge or satisfy the
liability of Guarantor hereunder except the full performance and payment of all
of the Indebtedness.  If any claim is ever made upon PFG for repayment or
recovery of any amount or amounts received by PFG in payment of or on account of
any of the Indebtedness, because of any claim that any such payment constituted
a preferential transfer or fraudulent conveyance, or for any other reason
whatsoever, and PFG repays all or part of said amount by reason of any judgment,
decree or order of any court or administrative body having jurisdiction over PFG
or any of its property, or by reason of any settlement or compromise of any such
claim effected by PFG with any such claimant (including without limitation the
Borrower), then and in any such event, Guarantor agrees that any such judgment,
decree, order, settlement and compromise shall be binding upon Guarantor,
notwithstanding any revocation or release of this Guaranty or the cancellation
of any note or other instrument evidencing any of the Indebtedness, or any
release of any of the Indebtedness, and the Guarantor shall be and remain liable
to PFG under this Guaranty for the amount so repaid or recovered, to the same
extent as if such amount had never originally been received by PFG, and the
provisions of this sentence shall survive, and continue in effect,
notwithstanding any revocation or release of this Guaranty.  Until all of the
Indebtedness has been irrevocably paid and performed in full, Guarantor hereby
expressly and unconditionally waives all rights of subrogation, reimbursement
and indemnity of every kind against Borrower, and all rights of recourse to any
assets or property of Borrower, and all rights to any collateral or security
held for the payment and performance of any Indebtedness, including (but not
limited to) any of the foregoing rights which Guarantor may have under any
present or future document or agreement with any Borrower or other person, and
including (but not limited to) any of the foregoing rights which Guarantor may
have under any equitable doctrine of subrogation, implied contract, or unjust
enrichment, or any other equitable or legal doctrine.

 

3.              Consents.  Guarantor hereby consents and agrees that, without
notice to or by Guarantor and without affecting or impairing in any way the
obligations or liability of Guarantor hereunder, PFG may, from time to time
before or after revocation of this Guaranty, do any one or more of the following
in PFG’s sole and absolute discretion:  (a) accelerate, accept partial payments
of, compromise or settle, renew, extend the time for the payment, discharge, or
performance of, refuse to enforce, and release all or any parties to, any or all
of the Indebtedness; (b) grant any other indulgence to Borrower or any other
person in respect of any or all of the Indebtedness or any other matter;
(c) accept, release, waive, surrender, enforce, exchange, modify, impair, or
extend the time for the performance, discharge, or payment of, any and all
property of any kind securing any or all of the Indebtedness or any guaranty of
any or all of the Indebtedness, or on which PFG at any time may have a lien, or
refuse to enforce its rights or make any compromise or settlement or agreement
therefor in respect of any or all of such property; (d) substitute or add, or
take any action or omit to take any action which results in the release of, any
one or more endorsers or guarantors of all or any part of the Indebtedness,
including, without limitation one or more parties to this Guaranty, regardless
of any destruction or impairment of any right of contribution or other right of
Guarantor; (e) amend, alter or change in any respect whatsoever any term or
provision relating to any or all of the Indebtedness, including the rate of
interest thereon; (f) apply any sums received from Borrower, any other
guarantor, endorser, or co-signer, or from the disposition of any collateral or
security, to any indebtedness whatsoever owing from such person or secured by
such collateral or security, in such manner and order as PFG determines in its
sole discretion, and regardless of whether such indebtedness is part of the
Indebtedness, is secured, or is due and payable; (g) apply any sums received
from Guarantor or from the disposition of any collateral or security securing
the obligations of Guarantor, to any of the

 

2

--------------------------------------------------------------------------------


 

Indebtedness in such manner and order as PFG determines in its sole discretion,
regardless of whether or not such Indebtedness is secured or is due and
payable.  Guarantor consents and agrees that PFG shall be under no obligation to
marshal any assets in favor of Guarantor, or against or in payment of any or all
of the Indebtedness.  Guarantor further consents and agrees that PFG shall have
no duties or responsibilities whatsoever with respect to any property securing
any or all of the Indebtedness.  Without limiting the generality of the
foregoing, PFG shall have no obligation to monitor, verify, audit, examine, or
obtain or maintain any insurance with respect to, any property securing any or
all of the Indebtedness.

 

4.              Exercise of Rights and Remedies; Foreclosure of Trust Deeds.   
Guarantor hereby waives all rights of subrogation, reimbursement,
indemnification, and contribution and any other rights and defenses that are or
may become available to the Guarantor or other surety by reason of California
Civil Code Sections 2787 to 2855, inclusive.  The Guarantor waives all rights
and defenses that the Guarantor may have because the Borrower’s Indebtedness is
secured by real property.  This means, among other things:  (1) PFG may collect
from the Guarantor without first foreclosing on any real or personal property
collateral pledged by the Borrower.  (2) If PFG forecloses on any real property
collateral pledged by the Borrower:  (A) The amount of the Indebtedness may be
reduced only by the price for which that collateral is sold at the foreclosure
sale, even if the collateral is worth more than the sale price.  (B) PFG may
collect from the Guarantor even if PFG, by foreclosing on the real property
collateral, has destroyed any right the Guarantor may have to collect from the
Borrower.  This is an unconditional and irrevocable waiver of any rights and
defenses the Guarantor may have because the Borrower’s Indebtedness is secured
by real property.  These rights and defenses include, but are not limited to,
any rights or defenses based upon Section 580a, 580b, 580d, or 726 of the Code
of Civil Procedure.  The Guarantor waives all rights and defenses arising out of
an election of remedies by PFG, even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for a guaranteed obligation,
has destroyed the Guarantor’s rights of subrogation and reimbursement against
the principal by the operation of Section 580d of the Code of Civil Procedure or
otherwise.

 

5.              Acceleration.  Notwithstanding the terms of all or any part of
the Indebtedness, the obligations of the Guarantor hereunder to pay and perform
all of the Indebtedness shall, at the option of PFG, immediately become due and
payable, without notice, and without regard to the expressed maturity of any of
the Indebtedness, in the event: Borrower shall fail to pay or perform when due
(after giving effect to any applicable grace period) all or any part of the
Indebtedness, or any “event of default” (as defined in any present or future
agreement between Borrower and PFG or between Guarantor and PFG) shall occur. 
All of the foregoing are hereinafter referred to as “Events of Default”.

 

6.              Revocation.  This is a Continuing Guaranty relating to all of
the Indebtedness, including Indebtedness arising under successive transactions
which from time to time continue the Indebtedness or renew it after it has been
satisfied.  Guarantor waives all benefits of California Civil Code Section 2815,
and agrees that the obligations of Guarantor hereunder may not be terminated or
revoked in any manner except by giving 90 days’ advance written notice of
revocation to PFG at its address above by registered first-class U.S. mail,
postage prepaid, return receipt requested, and only as to new loans made by PFG
to Borrower more than 90 days after actual receipt of such written notice by
PFG.  No termination or revocation of this Guaranty shall be effective until
90 days following the date of actual receipt of said written notice of
revocation by PFG.  Notwithstanding such written notice of revocation or any
other act of Guarantor or any other event or circumstance, Guarantor agrees that
this Guaranty and all consents, waivers and other provisions hereof shall
continue in full force and effect as to any and all Indebtedness which is
outstanding on or before the 90th day following actual receipt of said written
notice of revocation by PFG, and all extensions, renewals and modifications of
said Indebtedness (including without limitation amendments, extensions, renewals
and modifications which are evidenced by new or additional instruments,
documents or agreements executed before or after expiration of said 90-day
period), and all interest thereon, accruing before or after expiration of said
90-day period, and all attorneys’ fees, court costs and collection charges,
incurred before or after expiration of said 90-day period, in endeavoring to
collect or enforce any of the foregoing against Borrower, Guarantor or any other
person liable thereon (whether or not suit be brought) and any other expenses
of, for or incidental to collection thereof.

 

7.              Independent Liability.  Guarantor hereby agrees that one or more
successive or concurrent actions may be brought hereon against Guarantor, in the
same action in which Borrower may be sued or in separate actions, as often as
deemed advisable by PFG.  The liability of Guarantor hereunder is exclusive and
independent of any other guaranty of any or all of the Indebtedness whether
executed by Guarantor or by any other guarantor (including without limitation
any other persons signing this Guaranty).  The liability of Guarantor hereunder
shall not be affected, revoked, impaired, or reduced by any one or more of the
following:  (a) the fact that the Indebtedness exceeds the maximum amount of
Guarantor’s liability, if any, specified herein or elsewhere (and no agreement
specifying a maximum amount of Guarantor’s liability shall be enforceable unless
set forth in a writing signed by PFG or set forth in this Guaranty); or (b) any
direction as to the application of payment by Borrower or by any other party; or
(c) any other continuing or restrictive guaranty or

 

3

--------------------------------------------------------------------------------


 

undertaking or any limitation on the liability of any other guarantor (whether
under this Guaranty or under any other agreement); or (d) any reduction of any
such other guaranty or undertaking; or (e) any revocation, amendment,
modification or release of any such other guaranty or undertaking.  Guarantor
hereby expressly represents that it was not induced to give this Guaranty by the
fact that there are or may be other guarantors either under this Guaranty or
otherwise, and Guarantor agrees that any release of any one or more of such
other guarantors shall not release Guarantor from its obligations hereunder
either in full or to any lesser extent.

 

8.              Financial Condition of Borrower.  Guarantor is fully aware of
the financial condition of Borrower and is executing and delivering this
Guaranty at Borrower’s request and based solely upon its own independent
investigation of all matters pertinent hereto, and Guarantor is not relying in
any manner upon any representation or statement of PFG with respect thereto. 
Guarantor represents and warrants that it is in a position to obtain, and
Guarantor hereby assumes full responsibility for obtaining, any additional
information concerning Borrower’s financial condition and any other matter
pertinent hereto as Guarantor may desire, and Guarantor is not relying upon or
expecting PFG to furnish to it any information now or hereafter in PFG’s
possession concerning the same or any other matter.  By executing this Guaranty,
Guarantor knowingly accepts the full range of risks encompassed within a
contract of continuing guaranty, which risks Guarantor acknowledges include
without limitation the possibility that Borrower will incur additional
Indebtedness for which Guarantor will be liable hereunder after Borrower’s
financial condition or ability to pay such Indebtedness has deteriorated and/or
after bankruptcy or insolvency proceedings have been commenced by or against
Borrower.  Guarantor shall have no right to require PFG to obtain or disclose
any information with respect to the Indebtedness, the financial condition or
character of Borrower, the existence of any collateral or security for any or
all of the Indebtedness, the filing by or against Borrower of any bankruptcy or
insolvency proceeding, the existence of any other guaranties of all or any part
of the Indebtedness, any action or non-action on the part of PFG, Borrower, or
any other person, or any other matter, fact, or occurrence.

 

9.              Reports and Financial Statements of Guarantor.  Guarantor shall,
at its sole cost and expense, from time to time, prepare or cause to be
prepared, and provide to PFG upon PFG’s request (i) such financial statements
and reports concerning Guarantor for such periods of time as PFG may designate
in its good faith business judgment, (ii) such other information concerning
Guarantor’s business, financial condition or affairs as PFG may request in its
good faith business judgment. Guarantor further agrees to give prompt written
notice to PFG of any material adverse change in Guarantor’s financial condition
and of any condition or event which constitutes an Event of Default under this
Guaranty.  All reports and information furnished to PFG hereunder shall be
accurate and correct in all material respects and will not omit information
needed to make the same not misleading. The condentiality agreement in
Section 9.16 of the Security Agreement of even date between Guarantor and PDF
shall be applicable to all confidential information provided by Guarantor
pursuant to this Guaranty.

 

10.       Representations and Warranties.  Guarantor hereby represents and
warrants that (i) it is in Guarantor’s direct interest to assist Borrower in
procuring credit, because Borrower is an affiliate of Guarantor, furnishes goods
or services to Guarantor, purchases or acquires goods or services from
Guarantor, and/or otherwise has a direct or indirect corporate or business
relationship with Guarantor, (ii) this Guaranty has been duly and validly
authorized, executed and delivered and constitutes the valid and binding
obligation of Guarantor, enforceable in accordance with its terms except as
enforceability may be limited by bankruptcy, insolvency and other similar laws
affecting creditors generally and by equitable principles (regardless of whether
enforcement is sought in equity or at law), and (iii) the execution and delivery
of this Guaranty does not violate or constitute a default under (with or without
the giving of notice, the passage of time, or both) any order, judgment, decree,
or any material instrument or agreement to which Guarantor is a party or by
which it or its assets are affected or bound.

 

11.       Costs.  Whether or not suit be instituted, Guarantor agrees to
reimburse PFG on demand for all reasonable attorneys’ fees and all other
reasonable costs and expenses incurred by PFG in enforcing this Guaranty, or
arising out of or relating in any way to this Guaranty. In the event either PFG
or Guarantor files any lawsuit against the other predicated on a breach of this
Guaranty, the prevailing party in such action shall be entitled to recover its
attorneys’ fees and costs of suit from the non-prevailing party.

 

12.       Notices.  Any notice which a party shall be required or shall desire
to give to the other hereunder (except for notice of revocation, which shall be
governed by Section 6 of this Guaranty) shall be given by personal delivery,
reputable overnight courier service, or by telecopier or by depositing the same
in the United States mail, first class postage pre-paid, addressed to PFG at its
address set forth in the heading of this Guaranty and to Guarantor at its
address set forth under its signature hereon, and such notices shall be deemed
duly given on the date of personal delivery, or one business day after sent by
reputable overnight courier service, or one day after the date telecopied or 3
business days after the date of mailing as aforesaid.  PFG and Guarantor may
change their address for purposes of receiving notices hereunder by giving
written notice thereof to the other party in accordance

 

4

--------------------------------------------------------------------------------


 

herewith.  Guarantor shall give PFG immediate written notice of any change in
its address.

 

13.       Construction; Severability. As used in this Guaranty, the term
“property” is used in its most comprehensive sense and shall mean all property
of every kind and nature whatsoever, including without limitation real property,
personal property, mixed property, tangible property and intangible property. 
Words used herein in the masculine gender shall include the neuter and feminine
gender, words used herein in the neuter gender shall include the masculine and
feminine, words used herein in the singular shall include the plural and words
used in the plural shall include the singular, wherever the context so
reasonably requires.  If any provision of this Guaranty or the application
thereof to any party or circumstance is held invalid, void, inoperative or
unenforceable, the remainder of this Guaranty and the application of such
provision to other parties or circumstances shall not be affected thereby, the
provisions of this Guaranty being severable in any such instance.

 

14.       General Provisions.   PFG shall have the right to seek recourse
against Guarantor to the full extent provided for herein and in any other
instrument or agreement evidencing obligations of Guarantor to PFG, and against
Borrower to the full extent of the Indebtedness.  No election in one form of
action or proceeding, or against any party, or on any obligation, shall
constitute a waiver of PFG’s right to proceed in any other form of action or
proceeding or against any other party.  The failure of PFG to enforce any of the
provisions of this Guaranty at any time or for any period of time shall not be
construed to be a waiver of any such provision or the right thereafter to
enforce the same.  All remedies hereunder shall be cumulative and shall be in
addition to all rights, powers and remedies given to PFG by law or under any
other instrument or agreement.   Time is of the essence in the performance by
Guarantor of each and every obligation under this Guaranty.  If Borrower is a
corporation, partnership or other entity, Guarantor hereby agrees that PFG shall
have no obligation to inquire into the power or authority of Borrower or any of
its officers, directors, partners, or agents acting or purporting to act on its
behalf, and any Indebtedness made or created in reliance upon the professed
exercise of any such power or authority shall be included in the Indebtedness
guaranteed hereby.  This Guaranty is the entire and only agreement between
Guarantor and PFG with respect to the guaranty of the Indebtedness of Borrower
by Guarantor, and all representations, warranties, agreements, or undertakings
heretofore or contemporaneously made, which are not set forth herein, are
superseded hereby.  No course of dealings between the parties, no usage of the
trade, and no parol or extrinsic evidence of any nature shall be used or be
relevant to supplement or explain or modify any term or provision of this
Guaranty.  There are no conditions to the full effectiveness of this Guaranty. 
The terms and provisions hereof may not be waived, altered, modified, or amended
except in a writing executed by Guarantor and a duly authorized officer of PFG. 
All rights, benefits and privileges hereunder shall inure to the benefit of and
be enforceable by PFG and its successors and assigns and shall be binding upon
Guarantor and its successors and assigns. Section headings are used herein for
convenience only.  Guarantor acknowledges that the same may not describe
completely the subject matter of the applicable Section, and the same shall not
be used in any manner to construe, limit, define or interpret any term or
provision hereof.

 

15.                   Governing Law; Venue and Jurisdiction.  This instrument
and all acts and transactions pursuant or relating hereto and all rights and
obligations of the parties hereto shall be governed, construed, and interpreted
in accordance with the internal laws of the State of California.  In order to
induce PFG to accept this Guaranty, and as a material part of the consideration
therefor, Guarantor (i) agrees that all actions or proceedings relating directly
or indirectly hereto shall, at the option of PFG, be litigated in courts located
within Santa Clara County, California, (ii) consents to the jurisdiction of any
such court and consents to the service of process in any such action or
proceeding by personal delivery or any other method permitted by law; and
(iii) waives any and all rights Guarantor may have to transfer or change the
venue of any such action or proceeding.

 

16.       Mutual Waiver of Right to Jury Trial.  PFG AND GUARANTOR HEREBY WAIVE
THE RIGHT TO TRIAL BY JURY IN ANY ACTION, CLAIM, LAWSUIT OR PROCEEDING BASED
UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO: (i) THIS GUARANTY OR ANY
SUPPLEMENT OR AMENDMENT THERETO; OR (ii) ANY OTHER PRESENT OR FUTURE INSTRUMENT
OR AGREEMENT BETWEEN PFG AND GUARANTOR; OR (iii) ANY BREACH, CONDUCT, ACTS OR
OMISSIONS OF PFG OR GUARANTOR OR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS, ATTORNEYS OR ANY OTHER PERSON AFFILIATED WITH OR REPRESENTING
PFG OR GUARANTOR; IN EACH OF THE FOREGOING CASES, WHETHER SOUNDING IN CONTRACT
OR TORT OR OTHERWISE.

 

17.       Receipt of Copy.  Guarantor acknowledges receipt of a copy of this
Guaranty.

 

5

--------------------------------------------------------------------------------


 

Guarantor Signature:

 

 

INTERWAVE COMMUNICATIONS
INTERNATIONAL LTD.

 

 

 

 

 

By

/s/ Cal R. Hoagland

 

 

Title

SVP and CFO

 

 

Address:

 

Clarendon House

2 Church Street

P.O. Box HM 1022

Hamilton, HM DX, Bermuda

 

6

--------------------------------------------------------------------------------


Partners for Growth

 

Continuing Guaranty

 

Borrower:     Interwave Communications, Inc.

 

Guarantor:   Interwave Advanced Communications, Inc.

 

Date:                                      June 4, 2004

 

This Continuing Guaranty is executed by the above-named guarantor(s) (jointly
and severally, the “Guarantor”), as of the above date, in favor of PARTNERS FOR
GROWTH, L.P. (“PFG”), whose address is 560 Mission Street, 3rd floor, San
Francisco, CA 94105, with respect to the Indebtedness of the above-named
borrower (“Borrower”)

 

1.              Continuing Guaranty.  Guarantor hereby unconditionally
guarantees and promises to pay on demand to PFG, in lawful money of the United
States, all Indebtedness of Borrower now or hereafter owing to PFG.  As used
herein, the term “Indebtedness” is used in its most comprehensive sense and
shall mean and include without limitation:  (a) any and all debts, duties,
obligations, liabilities, representations, warranties and guaranties of Borrower
or any one or more of them, heretofore, now, or hereafter made, incurred, or
created (including, without limitation, any interest, charges, and other sums
accruing after the filing of a petition by or against Borrower under the
Bankruptcy Code), whether voluntary or involuntary, due or not due, absolute or
contingent, liquidated or unliquidated, certain or uncertain, determined or
undetermined, monetary or nonmonetary, written or oral, and whether Borrower may
be liable individually or jointly with others, and regardless of whether
recovery thereon may be or hereafter become barred by any statute of
limitations, discharged or uncollectible in any bankruptcy, insolvency or other
proceeding, or otherwise unenforceable; and (b) any and all amendments,
modifications, renewals and extensions of any or all of the foregoing, including
without limitation amendments, modifications, renewals and extensions which are
evidenced by any new or additional instrument, document or agreement; and
(c) any and all reasonable attorneys’ fees, court costs, and collection charges
incurred in endeavoring to collect or enforce any of the foregoing against
Borrower, Guarantor, or any other person liable thereon (whether or not suit be
brought) and any other reasonable expenses of, for or incidental to collection
thereof. This Guaranty is given in consideration for credit and other financial
accommodations which may, from time to time, be given by PFG to Borrower in
PFG’s sole discretion, but Guarantor acknowledges and agrees that acceptance by
PFG of this Guaranty shall not constitute a commitment of any kind by PFG to
extend such credit or other financial accommodation to Borrower or to permit
Borrower to incur Indebtedness to PFG.  All sums due under this Guaranty shall
bear interest from the date due until the date paid at the highest rate charged
with respect to any of the Indebtedness.

 

2.              Waivers.  Guarantor hereby waives:  (a) presentment for payment,
notice of dishonor, demand, protest, and notice thereof as to any instrument,
and all other notices and demands to which Guarantor might be entitled,
including without limitation notice of all of the following:  the acceptance
hereof; the creation, existence, or acquisition of any Indebtedness; the amount
of the Indebtedness from time to time outstanding; any foreclosure sale or other
disposition of any property which secures any or all of the Indebtedness or
which secures the obligations of any other guarantor of any or all of the
Indebtedness; any adverse change in Borrower’s financial position; any other
fact which might increase Guarantor’s risk; any default, partial payment or
non-payment of all or any part of the Indebtedness; the occurrence of any other
Event of Default (as hereinafter defined); any and all agreements and
arrangements between PFG and Borrower and any changes, modifications, or
extensions thereof, and any revocation, modification or release of any guaranty
of any or all of the Indebtedness by any person (including without limitation
any other person signing this Guaranty); (b) any right to require PFG to
institute suit against, or to exhaust its rights and remedies against, Borrower
or any other person, or to proceed against any property of any kind which
secures all or any part of the Indebtedness, or to exercise any right of offset
or other right with respect to any reserves, credits or deposit accounts held by
or maintained with PFG or any indebtedness of PFG to Borrower, or to exercise
any other right or power, or pursue any other remedy PFG may have; (c) other
than payment of the Indebtedness, any defense arising by reason of any
disability or other defense of Borrower or any other guarantor or any endorser,
co-maker or other person, or by

 

1

--------------------------------------------------------------------------------


 

reason of the cessation from any cause whatsoever of any liability of Borrower
or any other guarantor or any endorser, co-maker or other person, with respect
to all or any part of the Indebtedness, or by reason of any act or omission of
PFG or others which directly or indirectly results in the discharge or release
of Borrower or any other guarantor or any other person or any Indebtedness or
any security therefor, whether by operation of law or otherwise; (d) any defense
arising by reason of any failure of PFG to obtain, perfect, maintain or keep in
force any security interest in, or lien or encumbrance upon, any property of
Borrower or any other person; (e) any defense based upon any failure of PFG to
give Guarantor notice of any sale or other disposition of any property securing
any or all of the Indebtedness, or any defects in any such notice that may be
given, or any failure of PFG to comply with any provision of applicable law in
enforcing any security interest in or lien upon any property securing any or all
of the Indebtedness including, but not limited to, any failure by PFG to dispose
of any property securing any or all of the Indebtedness in a commercially
reasonable manner; (f) any defense based upon or arising out of any bankruptcy,
insolvency, reorganization, arrangement, readjustment of debt, liquidation or
dissolution proceeding commenced by or against Borrower or any other guarantor
or any endorser, co-maker or other person, including without limitation any
discharge of, or bar against collecting, any of the Indebtedness (including
without limitation any interest thereon), in or as a result of any such
proceeding; and (g) the benefit of any and all statutes of limitation with
respect to any action based upon, arising out of or related to this Guaranty. 
Until all of the Indebtedness has been paid, performed, and discharged in full,
nothing shall discharge or satisfy the liability of Guarantor hereunder except
the full performance and payment of all of the Indebtedness.  If any claim is
ever made upon PFG for repayment or recovery of any amount or amounts received
by PFG in payment of or on account of any of the Indebtedness, because of any
claim that any such payment constituted a preferential transfer or fraudulent
conveyance, or for any other reason whatsoever, and PFG repays all or part of
said amount by reason of any judgment, decree or order of any court or
administrative body having jurisdiction over PFG or any of its property, or by
reason of any settlement or compromise of any such claim effected by PFG with
any such claimant (including without limitation the Borrower), then and in any
such event, Guarantor agrees that any such judgment, decree, order, settlement
and compromise shall be binding upon Guarantor, notwithstanding any revocation
or release of this Guaranty or the cancellation of any note or other instrument
evidencing any of the Indebtedness, or any release of any of the Indebtedness,
and the Guarantor shall be and remain liable to PFG under this Guaranty for the
amount so repaid or recovered, to the same extent as if such amount had never
originally been received by PFG, and the provisions of this sentence shall
survive, and continue in effect, notwithstanding any revocation or release of
this Guaranty.  Until all of the Indebtedness has been irrevocably paid and
performed in full, Guarantor hereby expressly and unconditionally waives all
rights of subrogation, reimbursement and indemnity of every kind against
Borrower, and all rights of recourse to any assets or property of Borrower, and
all rights to any collateral or security held for the payment and performance of
any Indebtedness, including (but not limited to) any of the foregoing rights
which Guarantor may have under any present or future document or agreement with
any Borrower or other person, and including (but not limited to) any of the
foregoing rights which Guarantor may have under any equitable doctrine of
subrogation, implied contract, or unjust enrichment, or any other equitable or
legal doctrine.

 

3.              Consents.  Guarantor hereby consents and agrees that, without
notice to or by Guarantor and without affecting or impairing in any way the
obligations or liability of Guarantor hereunder, PFG may, from time to time
before or after revocation of this Guaranty, do any one or more of the following
in PFG’s sole and absolute discretion:  (a) accelerate, accept partial payments
of, compromise or settle, renew, extend the time for the payment, discharge, or
performance of, refuse to enforce, and release all or any parties to, any or all
of the Indebtedness; (b) grant any other indulgence to Borrower or any other
person in respect of any or all of the Indebtedness or any other matter;
(c) accept, release, waive, surrender, enforce, exchange, modify, impair, or
extend the time for the performance, discharge, or payment of, any and all
property of any kind securing any or all of the Indebtedness or any guaranty of
any or all of the Indebtedness, or on which PFG at any time may have a lien, or
refuse to enforce its rights or make any compromise or settlement or agreement
therefor in respect of any or all of such property; (d) substitute or add, or
take any action or omit to take any action which results in the release of, any
one or more endorsers or guarantors of all or any part of the Indebtedness,
including, without limitation one or more parties to this Guaranty, regardless
of any destruction or impairment of any right of contribution or other right of
Guarantor; (e) amend, alter or change in any respect whatsoever any term or
provision relating to any or all of the Indebtedness, including the rate of
interest thereon; (f) apply any sums received from Borrower, any other
guarantor, endorser, or co-signer, or from the disposition of any collateral or
security, to any indebtedness whatsoever owing from such person or secured by
such collateral or security, in such manner and order as PFG determines in its
sole discretion, and regardless of whether such indebtedness is part of the
Indebtedness, is secured, or is due and payable; (g) apply any sums received
from Guarantor or from the disposition of any collateral or security securing
the obligations of Guarantor, to any of the Indebtedness in such manner and
order as PFG determines in its sole discretion, regardless of whether or not
such Indebtedness is secured or is due and payable.  Guarantor

 

2

--------------------------------------------------------------------------------


 

consents and agrees that PFG shall be under no obligation to marshal any assets
in favor of Guarantor, or against or in payment of any or all of the
Indebtedness.  Guarantor further consents and agrees that PFG shall have no
duties or responsibilities whatsoever with respect to any property securing any
or all of the Indebtedness.  Without limiting the generality of the foregoing,
PFG shall have no obligation to monitor, verify, audit, examine, or obtain or
maintain any insurance with respect to, any property securing any or all of the
Indebtedness.

 

4.              Exercise of Rights and Remedies; Foreclosure of Trust Deeds. 
Guarantor hereby waives all rights of subrogation, reimbursement,
indemnification, and contribution and any other rights and defenses that are or
may become available to the Guarantor or other surety by reason of California
Civil Code Sections 2787 to 2855, inclusive.  The Guarantor waives all rights
and defenses that the Guarantor may have because the Borrower’s Indebtedness is
secured by real property.  This means, among other things:  (1) PFG may collect
from the Guarantor without first foreclosing on any real or personal property
collateral pledged by the Borrower.  (2) If PFG forecloses on any real property
collateral pledged by the Borrower:  (A) The amount of the Indebtedness may be
reduced only by the price for which that collateral is sold at the foreclosure
sale, even if the collateral is worth more than the sale price.  (B) PFG may
collect from the Guarantor even if PFG, by foreclosing on the real property
collateral, has destroyed any right the Guarantor may have to collect from the
Borrower.  This is an unconditional and irrevocable waiver of any rights and
defenses the Guarantor may have because the Borrower’s Indebtedness is secured
by real property.  These rights and defenses include, but are not limited to,
any rights or defenses based upon Section 580a, 580b, 580d, or 726 of the Code
of Civil Procedure.  The Guarantor waives all rights and defenses arising out of
an election of remedies by PFG, even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for a guaranteed obligation,
has destroyed the Guarantor’s rights of subrogation and reimbursement against
the principal by the operation of Section 580d of the Code of Civil Procedure or
otherwise.

 

5.              Acceleration.  Notwithstanding the terms of all or any part of
the Indebtedness, the obligations of the Guarantor hereunder to pay and perform
all of the Indebtedness shall, at the option of PFG, immediately become due and
payable, without notice, and without regard to the expressed maturity of any of
the Indebtedness, in the event: Borrower shall fail to pay or perform when due
(after giving effect to any applicable grace period) all or any part of the
Indebtedness, or any “event of default” (as defined in any present or future
agreement between Borrower and PFG or between Guarantor and PFG) shall occur. 
All of the foregoing are hereinafter referred to as “Events of Default”.

 

6.              Revocation.  This is a Continuing Guaranty relating to all of
the Indebtedness, including Indebtedness arising under successive transactions
which from time to time continue the Indebtedness or renew it after it has been
satisfied.  Guarantor waives all benefits of California Civil Code Section 2815,
and agrees that the obligations of Guarantor hereunder may not be terminated or
revoked in any manner except by giving 90 days’ advance written notice of
revocation to PFG at its address above by registered first-class U.S. mail,
postage prepaid, return receipt requested, and only as to new loans made by PFG
to Borrower more than 90 days after actual receipt of such written notice by
PFG.  No termination or revocation of this Guaranty shall be effective until
90 days following the date of actual receipt of said written notice of
revocation by PFG.  Notwithstanding such written notice of revocation or any
other act of Guarantor or any other event or circumstance, Guarantor agrees that
this Guaranty and all consents, waivers and other provisions hereof shall
continue in full force and effect as to any and all Indebtedness which is
outstanding on or before the 90th day following actual receipt of said written
notice of revocation by PFG, and all extensions, renewals and modifications of
said Indebtedness (including without limitation amendments, extensions, renewals
and modifications which are evidenced by new or additional instruments,
documents or agreements executed before or after expiration of said 90-day
period), and all interest thereon, accruing before or after expiration of said
90-day period, and all attorneys’ fees, court costs and collection charges,
incurred before or after expiration of said 90-day period, in endeavoring to
collect or enforce any of the foregoing against Borrower, Guarantor or any other
person liable thereon (whether or not suit be brought) and any other expenses
of, for or incidental to collection thereof.

 

7.              Independent Liability.  Guarantor hereby agrees that one or more
successive or concurrent actions may be brought hereon against Guarantor, in the
same action in which Borrower may be sued or in separate actions, as often as
deemed advisable by PFG.  The liability of Guarantor hereunder is exclusive and
independent of any other guaranty of any or all of the Indebtedness whether
executed by Guarantor or by any other guarantor (including without limitation
any other persons signing this Guaranty).  The liability of Guarantor hereunder
shall not be affected, revoked, impaired, or reduced by any one or more of the
following:  (a) the fact that the Indebtedness exceeds the maximum amount of
Guarantor’s liability, if any, specified herein or elsewhere (and no agreement
specifying a maximum amount of Guarantor’s liability shall be enforceable unless
set forth in a writing signed by PFG or set forth in this Guaranty); or (b) any
direction as to the application of payment by Borrower or by any other party; or
(c) any other continuing or restrictive guaranty or undertaking or any
limitation on the liability of any other guarantor (whether under this Guaranty
or under any other

 

3

--------------------------------------------------------------------------------


 

agreement); or (d) any reduction of any such other guaranty or undertaking; or
(e) any revocation, amendment, modification or release of any such other
guaranty or undertaking.  Guarantor hereby expressly represents that it was not
induced to give this Guaranty by the fact that there are or may be other
guarantors either under this Guaranty or otherwise, and Guarantor agrees that
any release of any one or more of such other guarantors shall not release
Guarantor from its obligations hereunder either in full or to any lesser extent.

 

8.              Financial Condition of Borrower.  Guarantor is fully aware of
the financial condition of Borrower and is executing and delivering this
Guaranty at Borrower’s request and based solely upon its own independent
investigation of all matters pertinent hereto, and Guarantor is not relying in
any manner upon any representation or statement of PFG with respect thereto. 
Guarantor represents and warrants that it is in a position to obtain, and
Guarantor hereby assumes full responsibility for obtaining, any additional
information concerning Borrower’s financial condition and any other matter
pertinent hereto as Guarantor may desire, and Guarantor is not relying upon or
expecting PFG to furnish to it any information now or hereafter in PFG’s
possession concerning the same or any other matter.  By executing this Guaranty,
Guarantor knowingly accepts the full range of risks encompassed within a
contract of continuing guaranty, which risks Guarantor acknowledges include
without limitation the possibility that Borrower will incur additional
Indebtedness for which Guarantor will be liable hereunder after Borrower’s
financial condition or ability to pay such Indebtedness has deteriorated and/or
after bankruptcy or insolvency proceedings have been commenced by or against
Borrower.  Guarantor shall have no right to require PFG to obtain or disclose
any information with respect to the Indebtedness, the financial condition or
character of Borrower, the existence of any collateral or security for any or
all of the Indebtedness, the filing by or against Borrower of any bankruptcy or
insolvency proceeding, the existence of any other guaranties of all or any part
of the Indebtedness, any action or non-action on the part of PFG, Borrower, or
any other person, or any other matter, fact, or occurrence.

 

9.              Reports and Financial Statements of Guarantor.  Guarantor shall,
at its sole cost and expense, from time to time, prepare or cause to be
prepared, and provide to PFG upon PFG’s request (i) such financial statements
and reports concerning Guarantor for such periods of time as PFG may designate
in its good faith business judgment, (ii) such other information concerning
Guarantor’s business, financial condition or affairs as PFG may request in its
good faith business judgment. Guarantor further agrees to give prompt written
notice to PFG of any material adverse change in Guarantor’s financial condition
and of any condition or event which constitutes an Event of Default under this
Guaranty.  All reports and information furnished to PFG hereunder shall be
accurate and correct in all material respects and will not omit information
needed to make the same not misleading. The condentiality agreement in
Section 9.16 of the Security Agreement of even date between Guarantor and PDF
shall be applicable to all confidential information provided by Guarantor
pursuant to this Guaranty.

 

10.       Representations and Warranties.  Guarantor hereby represents and
warrants that (i) it is in Guarantor’s direct interest to assist Borrower in
procuring credit, because Borrower is an affiliate of Guarantor, furnishes goods
or services to Guarantor, purchases or acquires goods or services from
Guarantor, and/or otherwise has a direct or indirect corporate or business
relationship with Guarantor, (ii) this Guaranty has been duly and validly
authorized, executed and delivered and constitutes the valid and binding
obligation of Guarantor, enforceable in accordance with its terms except as
enforceability may be limited by bankruptcy, insolvency and other similar laws
affecting creditors generally and by equitable principles (regardless of whether
enforcement is sought in equity or at law), and (iii) the execution and delivery
of this Guaranty does not violate or constitute a default under (with or without
the giving of notice, the passage of time, or both) any order, judgment, decree,
or any material instrument or agreement to which Guarantor is a party or by
which it or its assets are affected or bound.

 

11.       Costs.  Whether or not suit be instituted, Guarantor agrees to
reimburse PFG on demand for all reasonable attorneys’ fees and all other
reasonable costs and expenses incurred by PFG in enforcing this Guaranty, or
arising out of or relating in any way to this Guaranty. In the event either PFG
or Guarantor files any lawsuit against the other predicated on a breach of this
Guaranty, the prevailing party in such action shall be entitled to recover its
attorneys’ fees and costs of suit from the non-prevailing party.

 

12.       Notices.  Any notice which a party shall be required or shall desire
to give to the other hereunder (except for notice of revocation, which shall be
governed by Section 6 of this Guaranty) shall be given by personal delivery,
reputable overnight courier service, or by telecopier or by depositing the same
in the United States mail, first class postage pre-paid, addressed to PFG at its
address set forth in the heading of this Guaranty and to Guarantor at its
address set forth under its signature hereon, and such notices shall be deemed
duly given on the date of personal delivery, or one business day after sent by
reputable overnight courier service, or one day after the date telecopied or 3
business days after the date of mailing as aforesaid.  PFG and Guarantor may
change their address for purposes of receiving notices hereunder by giving
written notice thereof to the other party in accordance herewith.  Guarantor
shall give PFG immediate written notice of any change in its address.

 

4

--------------------------------------------------------------------------------


 

13.       Construction; Severability. As used in this Guaranty, the term
“property” is used in its most comprehensive sense and shall mean all property
of every kind and nature whatsoever, including without limitation real property,
personal property, mixed property, tangible property and intangible property. 
Words used herein in the masculine gender shall include the neuter and feminine
gender, words used herein in the neuter gender shall include the masculine and
feminine, words used herein in the singular shall include the plural and words
used in the plural shall include the singular, wherever the context so
reasonably requires.  If any provision of this Guaranty or the application
thereof to any party or circumstance is held invalid, void, inoperative or
unenforceable, the remainder of this Guaranty and the application of such
provision to other parties or circumstances shall not be affected thereby, the
provisions of this Guaranty being severable in any such instance.

 

14.       General Provisions.  PFG shall have the right to seek recourse against
Guarantor to the full extent provided for herein and in any other instrument or
agreement evidencing obligations of Guarantor to PFG, and against Borrower to
the full extent of the Indebtedness.  No election in one form of action or
proceeding, or against any party, or on any obligation, shall constitute a
waiver of PFG’s right to proceed in any other form of action or proceeding or
against any other party.  The failure of PFG to enforce any of the provisions of
this Guaranty at any time or for any period of time shall not be construed to be
a waiver of any such provision or the right thereafter to enforce the same.  All
remedies hereunder shall be cumulative and shall be in addition to all rights,
powers and remedies given to PFG by law or under any other instrument or
agreement.  Time is of the essence in the performance by Guarantor of each and
every obligation under this Guaranty.  If Borrower is a corporation, partnership
or other entity, Guarantor hereby agrees that PFG shall have no obligation to
inquire into the power or authority of Borrower or any of its officers,
directors, partners, or agents acting or purporting to act on its behalf, and
any Indebtedness made or created in reliance upon the professed exercise of any
such power or authority shall be included in the Indebtedness guaranteed
hereby.  This Guaranty is the entire and only agreement between Guarantor and
PFG with respect to the guaranty of the Indebtedness of Borrower by Guarantor,
and all representations, warranties, agreements, or undertakings heretofore or
contemporaneously made, which are not set forth herein, are superseded hereby. 
No course of dealings between the parties, no usage of the trade, and no parol
or extrinsic evidence of any nature shall be used or be relevant to supplement
or explain or modify any term or provision of this Guaranty.  There are no
conditions to the full effectiveness of this Guaranty.  The terms and provisions
hereof may not be waived, altered, modified, or amended except in a writing
executed by Guarantor and a duly authorized officer of PFG.  All rights,
benefits and privileges hereunder shall inure to the benefit of and be
enforceable by PFG and its successors and assigns and shall be binding upon
Guarantor and its successors and assigns. Section headings are used herein for
convenience only.  Guarantor acknowledges that the same may not describe
completely the subject matter of the applicable Section, and the same shall not
be used in any manner to construe, limit, define or interpret any term or
provision hereof.

 

15.       Governing Law; Venue and Jurisdiction.  This instrument and all acts
and transactions pursuant or relating hereto and all rights and obligations of
the parties hereto shall be governed, construed, and interpreted in accordance
with the internal laws of the State of California.  In order to induce PFG to
accept this Guaranty, and as a material part of the consideration therefor,
Guarantor (i) agrees that all actions or proceedings relating directly or
indirectly hereto shall, at the option of PFG, be litigated in courts located
within Santa Clara County, California, (ii) consents to the jurisdiction of any
such court and consents to the service of process in any such action or
proceeding by personal delivery or any other method permitted by law; and
(iii) waives any and all rights Guarantor may have to transfer or change the
venue of any such action or proceeding.

 

16.       Mutual Waiver of Right to Jury Trial.  PFG AND GUARANTOR HEREBY WAIVE
THE RIGHT TO TRIAL BY JURY IN ANY ACTION, CLAIM, LAWSUIT OR PROCEEDING BASED
UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO: (i) THIS GUARANTY OR ANY
SUPPLEMENT OR AMENDMENT THERETO; OR (ii) ANY OTHER PRESENT OR FUTURE INSTRUMENT
OR AGREEMENT BETWEEN PFG AND GUARANTOR; OR (iii) ANY BREACH, CONDUCT, ACTS OR
OMISSIONS OF PFG OR GUARANTOR OR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS, ATTORNEYS OR ANY OTHER PERSON AFFILIATED WITH OR REPRESENTING
PFG OR GUARANTOR; IN EACH OF THE FOREGOING CASES, WHETHER SOUNDING IN CONTRACT
OR TORT OR OTHERWISE.

 

17.       Receipt of Copy.  Guarantor acknowledges receipt of a copy of this
Guaranty.

 

5

--------------------------------------------------------------------------------


 

software, computer programs or other works of authorship being registered and
confirming the grant of a security interest therein in favor of Secured Party

 

4.                                       This Agreement is being executed and
delivered pursuant to the Security Agreement; nothing herein limits any of the
terms or provisions of the Security Agreement, and PFG’s rights hereunder and
under the Security Agreement are cumulative. This Agreement, the Security
Agreement and the other Debtor Documents set forth in full all of the
representations and agreements of the parties with respect to the subject matter
hereof and supersede all prior discussions, oral representations, oral
agreements and oral understandings between the parties.  This Agreement may not
be modified or amended, nor may any rights hereunder be waived, except in a
writing signed by the parties hereto.  In the event of any litigation between
the parties based upon, arising out of, or in any way relating to this
Agreement, the prevailing party shall be entitled to recover all of his costs
and expenses (including without limitation attorneys’ fees) from the
non-prevailing party. This Agreement and all acts, transactions, disputes and
controversies arising hereunder or relating hereto, and all rights and
obligations of PFG and Grantor shall be governed by, and construed in accordance
with the internal laws (and not the conflict of laws rules) of the State of
California.

 

Address of Grantor:

INTERWAVE ADVANCED
COMMUNICATIONS, INC.

2495 Leghorn
Mountain View, California 94043

 

 

 

 

By

   /s/ Cal R. Hoagland

 

 

Title

SVP and CFO

 

 

 

Address of PFG:

 

PARTNERS FOR GROWTH, L.P.

 

 

560 Mission Street, 3rd floor
San Francisco, CA 94105

 

 

 

 

 

By

   /s/ Andrew Kahn

 

 

Title

Manager, Partners for Growth, LLC

 

 

 

Its General Partner

 

 

Form:  Version-0

 

--------------------------------------------------------------------------------